Exhibit 10.1

 

EXECUTION COPY

 

 

CREDIT AGREEMENT

 

Dated as of January 28, 2005

 

among

 

HNI CORPORATION,

as Borrower,

 

CERTAIN DOMESTIC SUBSIDIARIES OF THE BORROWER FROM TIME TO TIME
PARTY HERETO,

as Guarantors

 

THE LENDERS PARTIES HERETO

 

and

 

WACHOVIA BANK, NATIONAL ASSOCIATION,

as Administrative Agent

 

 

BANK OF AMERICA, N.A., as Syndication Agent

WELLS FARGO BANK, NATIONAL ASSOCIATION, as Documentation Agent

BNP PARIBAS, as Documentation Agent

 

 

WACHOVIA CAPITAL MARKETS, LLC,

As Sole Lead Arranger, Manager and Book Runner

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

SECTION 1 DEFINITIONS

1

 

1.1

Definitions.

1

 

1.2

Computation of Time Periods, Etc.

22

 

1.3

Accounting Terms.

22

 

1.4 [a05-2488_1ex10d1.htm#a1_4_004212]

Exchange Rates; Currency Equivalents. [a05-2488_1ex10d1.htm#a1_4_004212]

23 [a05-2488_1ex10d1.htm#a1_4_004212]

 

1.5 [a05-2488_1ex10d1.htm#a1_5_004231]

Redenomination of Certain Foreign Currencies and Computation of Dollar Amounts.
[a05-2488_1ex10d1.htm#a1_5_004231]

23 [a05-2488_1ex10d1.htm#a1_5_004231]

 

 

 

 

SECTION 2 CREDIT FACILITY [a05-2488_1ex10d1.htm#Section2_120507]

24 [a05-2488_1ex10d1.htm#Section2_120507]

 

2.1 [a05-2488_1ex10d1.htm#a2_1_004238]

Revolving Loans. [a05-2488_1ex10d1.htm#a2_1_004238]

24 [a05-2488_1ex10d1.htm#a2_1_004238]

 

2.2 [a05-2488_1ex10d1.htm#a2_2_004246]

Competitive Loan Subfacility. [a05-2488_1ex10d1.htm#a2_2_004246]

25 [a05-2488_1ex10d1.htm#a2_2_004246]

 

2.3 [a05-2488_1ex10d1.htm#a2_3_004259]

Swingline Loan Subfacility. [a05-2488_1ex10d1.htm#a2_3_004259]

28 [a05-2488_1ex10d1.htm#a2_3_004259]

 

2.4 [a05-2488_1ex10d1.htm#a2_4_004321]

Letter of Credit Subfacility. [a05-2488_1ex10d1.htm#a2_4_004321]

30 [a05-2488_1ex10d1.htm#a2_4_004321]

 

2.5 [a05-2488_1ex10d1.htm#a2_5_004343]

Additional Loans. [a05-2488_1ex10d1.htm#a2_5_004343]

33 [a05-2488_1ex10d1.htm#a2_5_004343]

 

2.6 [a05-2488_1ex10d1.htm#a2_6_004349]

Default Rate. [a05-2488_1ex10d1.htm#a2_6_004349]

35 [a05-2488_1ex10d1.htm#a2_6_004349]

 

2.7 [a05-2488_1ex10d1.htm#a2_7_004353]

Extension and Conversion. [a05-2488_1ex10d1.htm#a2_7_004353]

35 [a05-2488_1ex10d1.htm#a2_7_004353]

 

2.8 [a05-2488_1ex10d1.htm#a2_8_004357]

Prepayments. [a05-2488_1ex10d1.htm#a2_8_004357]

35 [a05-2488_1ex10d1.htm#a2_8_004357]

 

2.9 [a05-2488_1ex10d1.htm#a2_9_004401]

Termination and Reduction of Commitments [a05-2488_1ex10d1.htm#a2_9_004401]

36 [a05-2488_1ex10d1.htm#a2_9_004401]

 

2.10 [a05-2488_1ex10d1.htm#a2_10_004405]

Fees. [a05-2488_1ex10d1.htm#a2_10_004405]

37 [a05-2488_1ex10d1.htm#a2_10_004405]

 

2.11 [a05-2488_1ex10d1.htm#a2_11_004409]

Computation of Interest and Fees. [a05-2488_1ex10d1.htm#a2_11_004409]

38 [a05-2488_1ex10d1.htm#a2_11_004409]

 

2.12 [a05-2488_1ex10d1.htm#a2_12_004412]

Pro Rata Treatment and Payments. [a05-2488_1ex10d1.htm#a2_12_004412]

38 [a05-2488_1ex10d1.htm#a2_12_004412]

 

2.13 [a05-2488_1ex10d1.htm#a2_13_004419]

Non-Receipt of Funds by the Administrative Agent.
[a05-2488_1ex10d1.htm#a2_13_004419]

40 [a05-2488_1ex10d1.htm#a2_13_004419]

 

2.14 [a05-2488_1ex10d1.htm#a2_14_004426]

Inability to Determine Interest Rate. [a05-2488_1ex10d1.htm#a2_14_004426]

41 [a05-2488_1ex10d1.htm#a2_14_004426]

 

2.15 [a05-2488_1ex10d1.htm#a2_15_004429]

Illegality. [a05-2488_1ex10d1.htm#a2_15_004429]

41 [a05-2488_1ex10d1.htm#a2_15_004429]

 

2.16 [a05-2488_1ex10d1.htm#a2_16_004433]

Requirements of Law. [a05-2488_1ex10d1.htm#a2_16_004433]

43 [a05-2488_1ex10d1.htm#a2_16_004433]

 

2.17 [a05-2488_1ex10d1.htm#a2_17_004437]

Indemnity. [a05-2488_1ex10d1.htm#a2_17_004437]

44 [a05-2488_1ex10d1.htm#a2_17_004437]

 

2.18 [a05-2488_1ex10d1.htm#a2_18_004440]

Taxes. [a05-2488_1ex10d1.htm#a2_18_004440]

45 [a05-2488_1ex10d1.htm#a2_18_004440]

 

2.19 [a05-2488_1ex10d1.htm#a2_19_004446]

Indemnification; Nature of Issuing Lender’s Duties.
[a05-2488_1ex10d1.htm#a2_19_004446]

47 [a05-2488_1ex10d1.htm#a2_19_004446]

 

2.20 [a05-2488_1ex10d1.htm#a2_20_004450]

Replacement of Lenders. [a05-2488_1ex10d1.htm#a2_20_004450]

48 [a05-2488_1ex10d1.htm#a2_20_004450]

 

2.21 [a05-2488_1ex10d1.htm#a2_21_004452]

Extension of Maturity Date. [a05-2488_1ex10d1.htm#a2_21_004452]

48 [a05-2488_1ex10d1.htm#a2_21_004452]

 

2.22 [a05-2488_1ex10d1.htm#a2_22_011038]

Lender Representation and Warranty. [a05-2488_1ex10d1.htm#a2_22_011038]

50 [a05-2488_1ex10d1.htm#a2_22_011038]

 

 

 

 

SECTION 3 REPRESENTATIONS AND WARRANTIES [a05-2488_1ex10d1.htm#Section3_011046]

50 [a05-2488_1ex10d1.htm#Section3_011046]

 

3.1 [a05-2488_1ex10d1.htm#a3_1_011051]

Financial Statements. [a05-2488_1ex10d1.htm#a3_1_011051]

50 [a05-2488_1ex10d1.htm#a3_1_011051]

 

3.2 [a05-2488_1ex10d1.htm#a3_2_011054]

Organization; Existence. [a05-2488_1ex10d1.htm#a3_2_011054]

50 [a05-2488_1ex10d1.htm#a3_2_011054]

 

3.3 [a05-2488_1ex10d1.htm#a3_3_011148]

Authorization; Power; Enforceable Obligations.
[a05-2488_1ex10d1.htm#a3_3_011148]

51 [a05-2488_1ex10d1.htm#a3_3_011148]

 

3.4 [a05-2488_1ex10d1.htm#a3_4_011151]

Consent; Government Authorizations. [a05-2488_1ex10d1.htm#a3_4_011151]

51 [a05-2488_1ex10d1.htm#a3_4_011151]

 

3.5 [a05-2488_1ex10d1.htm#a3_5_011154]

No Material Litigation. [a05-2488_1ex10d1.htm#a3_5_011154]

51 [a05-2488_1ex10d1.htm#a3_5_011154]

 

3.6 [a05-2488_1ex10d1.htm#a3_6_011245]

Taxes. [a05-2488_1ex10d1.htm#a3_6_011245]

51 [a05-2488_1ex10d1.htm#a3_6_011245]

 

3.7 [a05-2488_1ex10d1.htm#a3_7_011247]

ERISA. [a05-2488_1ex10d1.htm#a3_7_011247]

52 [a05-2488_1ex10d1.htm#a3_7_011247]

 

3.8 [a05-2488_1ex10d1.htm#a3_8_011250]

Governmental Regulations, Etc. [a05-2488_1ex10d1.htm#a3_8_011250]

53 [a05-2488_1ex10d1.htm#a3_8_011250]

 

3.9 [a05-2488_1ex10d1.htm#a3_9_011254]

Subsidiaries. [a05-2488_1ex10d1.htm#a3_9_011254]

53 [a05-2488_1ex10d1.htm#a3_9_011254]

 

3.10 [a05-2488_1ex10d1.htm#a3_10_011310]

Use of Proceeds. [a05-2488_1ex10d1.htm#a3_10_011310]

54 [a05-2488_1ex10d1.htm#a3_10_011310]

 

3.11 [a05-2488_1ex10d1.htm#a3_11_011313]

Contractual Obligations; Compliance with Laws; No Conflicts.
[a05-2488_1ex10d1.htm#a3_11_011313]

54 [a05-2488_1ex10d1.htm#a3_11_011313]

 

i

--------------------------------------------------------------------------------


 

 

3.12 [a05-2488_1ex10d1.htm#a3_12_011316]

Accuracy and Completeness of Information. [a05-2488_1ex10d1.htm#a3_12_011316]

55 [a05-2488_1ex10d1.htm#a3_12_011316]

 

3.13 [a05-2488_1ex10d1.htm#a3_13_011319]

Environmental Matters. [a05-2488_1ex10d1.htm#a3_13_011319]

55 [a05-2488_1ex10d1.htm#a3_13_011319]

 

3.14 [a05-2488_1ex10d1.htm#a3_14_011321]

No Burdensome Restrictions. [a05-2488_1ex10d1.htm#a3_14_011321]

56 [a05-2488_1ex10d1.htm#a3_14_011321]

 

3.15 [a05-2488_1ex10d1.htm#a3_15_011323]

Title to Property. [a05-2488_1ex10d1.htm#a3_15_011323]

56 [a05-2488_1ex10d1.htm#a3_15_011323]

 

3.16 [a05-2488_1ex10d1.htm#a3_16_011325]

Insurance. [a05-2488_1ex10d1.htm#a3_16_011325]

56 [a05-2488_1ex10d1.htm#a3_16_011325]

 

3.17 [a05-2488_1ex10d1.htm#a3_17_011334]

Licenses and Permits. [a05-2488_1ex10d1.htm#a3_17_011334]

56 [a05-2488_1ex10d1.htm#a3_17_011334]

 

3.18 [a05-2488_1ex10d1.htm#a3_18_011336]

Anti-Terrorism Laws. [a05-2488_1ex10d1.htm#a3_18_011336]

57 [a05-2488_1ex10d1.htm#a3_18_011336]

 

3.19 [a05-2488_1ex10d1.htm#a3_19_011339]

Labor Matters. [a05-2488_1ex10d1.htm#a3_19_011339]

57 [a05-2488_1ex10d1.htm#a3_19_011339]

 

 

 

 

SECTION 4 CONDITIONS [a05-2488_1ex10d1.htm#Section4_011341]

57 [a05-2488_1ex10d1.htm#Section4_011341]

 

4.1 [a05-2488_1ex10d1.htm#a4_1_011346]

Conditions to Closing. [a05-2488_1ex10d1.htm#a4_1_011346]

57 [a05-2488_1ex10d1.htm#a4_1_011346]

 

4.2 [a05-2488_1ex10d1.htm#a4_2_011355]

Conditions to All Extensions of Credit. [a05-2488_1ex10d1.htm#a4_2_011355]

59 [a05-2488_1ex10d1.htm#a4_2_011355]

 

 

 

 

SECTION 5 AFFIRMATIVE COVENANTS [a05-2488_1ex10d1.htm#Section5_011409]

60 [a05-2488_1ex10d1.htm#Section5_011409]

 

5.1 [a05-2488_1ex10d1.htm#a5_1_011412]

Financial Statements. [a05-2488_1ex10d1.htm#a5_1_011412]

60 [a05-2488_1ex10d1.htm#a5_1_011412]

 

5.2 [a05-2488_1ex10d1.htm#a5_2_011417]

Certificates; Other Information. [a05-2488_1ex10d1.htm#a5_2_011417]

61 [a05-2488_1ex10d1.htm#a5_2_011417]

 

5.3 [a05-2488_1ex10d1.htm#a5_3_011419]

Notices. [a05-2488_1ex10d1.htm#a5_3_011419]

63 [a05-2488_1ex10d1.htm#a5_3_011419]

 

5.4 [a05-2488_1ex10d1.htm#a5_4_011421]

Maintenance of Existence; Compliance with Laws; Contractual Obligations.
[a05-2488_1ex10d1.htm#a5_4_011421]

63 [a05-2488_1ex10d1.htm#a5_4_011421]

 

5.5 [a05-2488_1ex10d1.htm#a5_5_011424]

Maintenance of Property; Insurance. [a05-2488_1ex10d1.htm#a5_5_011424]

64 [a05-2488_1ex10d1.htm#a5_5_011424]

 

5.6 [a05-2488_1ex10d1.htm#a5_6_011426]

Inspection of Property; Books and Records; Discussions.
[a05-2488_1ex10d1.htm#a5_6_011426]

64 [a05-2488_1ex10d1.htm#a5_6_011426]

 

5.7 [a05-2488_1ex10d1.htm#a5_7_011428]

Use of Proceeds. [a05-2488_1ex10d1.htm#a5_7_011428]

65 [a05-2488_1ex10d1.htm#a5_7_011428]

 

5.8 [a05-2488_1ex10d1.htm#a5_8_011430]

Additional Guarantors. [a05-2488_1ex10d1.htm#a5_8_011430]

65 [a05-2488_1ex10d1.htm#a5_8_011430]

 

5.9 [a05-2488_1ex10d1.htm#a5_9_011432]

Financial Covenants. [a05-2488_1ex10d1.htm#a5_9_011432]

65 [a05-2488_1ex10d1.htm#a5_9_011432]

 

5.10 [a05-2488_1ex10d1.htm#a5_10_011435]

Payment of Obligations. [a05-2488_1ex10d1.htm#a5_10_011435]

65 [a05-2488_1ex10d1.htm#a5_10_011435]

 

5.11 [a05-2488_1ex10d1.htm#a5_11_011437]

Environmental Laws. [a05-2488_1ex10d1.htm#a5_11_011437]

66 [a05-2488_1ex10d1.htm#a5_11_011437] 

 

 

 

 

SECTION 6 NEGATIVE COVENANTS [a05-2488_1ex10d1.htm#Section6_011440]

66 [a05-2488_1ex10d1.htm#Section6_011440]

 

6.1 [a05-2488_1ex10d1.htm#a6_1_011453]

Indebtedness. [a05-2488_1ex10d1.htm#a6_1_011453]

67 [a05-2488_1ex10d1.htm#a6_1_011453]

 

6.2 [a05-2488_1ex10d1.htm#a6_2_011457]

Liens. [a05-2488_1ex10d1.htm#a6_2_011457]

67 [a05-2488_1ex10d1.htm#a6_2_011457]

 

6.3 [a05-2488_1ex10d1.htm#a6_3_011459]

Nature of Business. [a05-2488_1ex10d1.htm#a6_3_011459]

68 [a05-2488_1ex10d1.htm#a6_3_011459]

 

6.4 [a05-2488_1ex10d1.htm#a6_4_011501]

Mergers, Sale of Assets and Indebtedness of Subsidiaries
[a05-2488_1ex10d1.htm#a6_4_011501]

68 [a05-2488_1ex10d1.htm#a6_4_011501]

 

6.5 [a05-2488_1ex10d1.htm#a6_5_011506]

Advances, Investments and Loans. [a05-2488_1ex10d1.htm#a6_5_011506]

68 [a05-2488_1ex10d1.htm#a6_5_011506]

 

6.6 [a05-2488_1ex10d1.htm#a6_6_011508]

Transactions with Affiliates. [a05-2488_1ex10d1.htm#a6_6_011508]

70 [a05-2488_1ex10d1.htm#a6_6_011508]

 

6.7 [a05-2488_1ex10d1.htm#a6_7_011510]

Fiscal Year; Organizational Documents. [a05-2488_1ex10d1.htm#a6_7_011510]

70 [a05-2488_1ex10d1.htm#a6_7_011510]

 

6.8 [a05-2488_1ex10d1.htm#a6_8_011512]

Limitation on Restricted Actions. [a05-2488_1ex10d1.htm#a6_8_011512]

70 [a05-2488_1ex10d1.htm#a6_8_011512]

 

6.9 [a05-2488_1ex10d1.htm#a6_9_011514]

Restricted Payments. [a05-2488_1ex10d1.htm#a6_9_011514]

71 [a05-2488_1ex10d1.htm#a6_9_011514]

 

6.10 [a05-2488_1ex10d1.htm#a6_10_011516]

Sale Leasebacks. [a05-2488_1ex10d1.htm#a6_10_011516]

71 [a05-2488_1ex10d1.htm#a6_10_011516]

 

6.11 [a05-2488_1ex10d1.htm#a6_11_011520]

No Further Negative Pledges. [a05-2488_1ex10d1.htm#a6_11_011520]

71 [a05-2488_1ex10d1.htm#a6_11_011520]

 

 

 

 

SECTION 7 EVENTS OF DEFAULT [a05-2488_1ex10d1.htm#Section7_011522]

71 [a05-2488_1ex10d1.htm#Section7_011522]

 

7.1 [a05-2488_1ex10d1.htm#a7_1_011526]

Events of Default. [a05-2488_1ex10d1.htm#a7_1_011526]

71 [a05-2488_1ex10d1.htm#a7_1_011526]

 

7.2 [a05-2488_1ex10d1.htm#a7_2_011528]

Acceleration; Remedies. [a05-2488_1ex10d1.htm#a7_2_011528]

74 [a05-2488_1ex10d1.htm#a7_2_011528]

 

7.3 [a05-2488_1ex10d1.htm#a7_3_011530]

Rescission of Acceleration. [a05-2488_1ex10d1.htm#a7_3_011530]

74 [a05-2488_1ex10d1.htm#a7_3_011530]

 

 

 

 

SECTION 8 AGENCY PROVISIONS [a05-2488_1ex10d1.htm#Section8_011535]

75 [a05-2488_1ex10d1.htm#Section8_011535]

 

8.1 [a05-2488_1ex10d1.htm#a8_1_011538]

Appointment. [a05-2488_1ex10d1.htm#a8_1_011538]

75 [a05-2488_1ex10d1.htm#a8_1_011538]

 

8.2 [a05-2488_1ex10d1.htm#a8_2_011547]

Delegation of Duties. [a05-2488_1ex10d1.htm#a8_2_011547]

75 [a05-2488_1ex10d1.htm#a8_2_011547]

 

ii

--------------------------------------------------------------------------------


 

 

8.3 [a05-2488_1ex10d1.htm#a8_3_011549]

Exculpatory Provisions. [a05-2488_1ex10d1.htm#a8_3_011549]

75 [a05-2488_1ex10d1.htm#a8_3_011549]

 

8.4 [a05-2488_1ex10d1.htm#a8_4_011600]

Reliance by Administrative Agent. [a05-2488_1ex10d1.htm#a8_4_011600]

76 [a05-2488_1ex10d1.htm#a8_4_011600]

 

8.5 [a05-2488_1ex10d1.htm#a8_5_011603]

Notice of Default. [a05-2488_1ex10d1.htm#a8_5_011603]

76 [a05-2488_1ex10d1.htm#a8_5_011603]

 

8.6 [a05-2488_1ex10d1.htm#a8_6_011617]

Non-Reliance on Administrative Agent and Other Lenders.
[a05-2488_1ex10d1.htm#a8_6_011617]

76 [a05-2488_1ex10d1.htm#a8_6_011617]

 

8.7 [a05-2488_1ex10d1.htm#a8_7_011619]

Indemnification. [a05-2488_1ex10d1.htm#a8_7_011619]

77 [a05-2488_1ex10d1.htm#a8_7_011619]

 

8.8 [a05-2488_1ex10d1.htm#a8_8_011622]

Administrative Agent in Its Individual Capacity.
[a05-2488_1ex10d1.htm#a8_8_011622]

77 [a05-2488_1ex10d1.htm#a8_8_011622]

 

8.9 [a05-2488_1ex10d1.htm#a8_9_011624]

Successor Administrative Agent. [a05-2488_1ex10d1.htm#a8_9_011624]

78 [a05-2488_1ex10d1.htm#a8_9_011624]

 

8.10 [a05-2488_1ex10d1.htm#a8_10_011626]

Patriot Act Notice. [a05-2488_1ex10d1.htm#a8_10_011626]

78 [a05-2488_1ex10d1.htm#a8_10_011626]

 

8.11 [a05-2488_1ex10d1.htm#a8_11_011627]

Other Agents, Arrangers and Managers. [a05-2488_1ex10d1.htm#a8_11_011627]

78 [a05-2488_1ex10d1.htm#a8_11_011627]

 

 

 

 

SECTION 9 GUARANTY [a05-2488_1ex10d1.htm#Section9_011635]

79 [a05-2488_1ex10d1.htm#Section9_011635]

 

9.1 [a05-2488_1ex10d1.htm#a9_1_011648]

The Guaranty. [a05-2488_1ex10d1.htm#a9_1_011648]

79 [a05-2488_1ex10d1.htm#a9_1_011648]

 

9.2 [a05-2488_1ex10d1.htm#a9_2_011650]

Bankruptcy. [a05-2488_1ex10d1.htm#a9_2_011650]

79 [a05-2488_1ex10d1.htm#a9_2_011650]

 

9.3 [a05-2488_1ex10d1.htm#a9_3_011653]

Nature of Liability. [a05-2488_1ex10d1.htm#a9_3_011653]

80 [a05-2488_1ex10d1.htm#a9_3_011653]

 

9.4 [a05-2488_1ex10d1.htm#a9_4_011655]

Independent Obligation. [a05-2488_1ex10d1.htm#a9_4_011655]

80 [a05-2488_1ex10d1.htm#a9_4_011655]

 

9.5 [a05-2488_1ex10d1.htm#a9_5_011658]

Authorization. [a05-2488_1ex10d1.htm#a9_5_011658]

80 [a05-2488_1ex10d1.htm#a9_5_011658]

 

9.6 [a05-2488_1ex10d1.htm#a9_6_011700]

Reliance. [a05-2488_1ex10d1.htm#a9_6_011700]

81 [a05-2488_1ex10d1.htm#a9_6_011700]

 

9.7 [a05-2488_1ex10d1.htm#a9_7_011704]

Waiver. [a05-2488_1ex10d1.htm#a9_7_011704]

81 [a05-2488_1ex10d1.htm#a9_7_011704]

 

9.8 [a05-2488_1ex10d1.htm#a9_8_011707]

Limitation on Enforcement. [a05-2488_1ex10d1.htm#a9_8_011707]

82 [a05-2488_1ex10d1.htm#a9_8_011707]

 

9.9 [a05-2488_1ex10d1.htm#a9_9_011710]

Confirmation of Payment. [a05-2488_1ex10d1.htm#a9_9_011710]

82 [a05-2488_1ex10d1.htm#a9_9_011710]

 

 

 

 

SECTION 10 MISCELLANEOUS [a05-2488_1ex10d1.htm#Section10_011714]

83 [a05-2488_1ex10d1.htm#Section10_011714]

 

10.1 [a05-2488_1ex10d1.htm#a10_1_011718]

Amendments and Waivers. [a05-2488_1ex10d1.htm#a10_1_011718]

83 [a05-2488_1ex10d1.htm#a10_1_011718]

 

10.2 [a05-2488_1ex10d1.htm#a10_2_011720]

Notices. [a05-2488_1ex10d1.htm#a10_2_011720]

85 [a05-2488_1ex10d1.htm#a10_2_011720]

 

10.3 [a05-2488_1ex10d1.htm#a10_3_011722]

No Waiver; Cumulative Remedies. [a05-2488_1ex10d1.htm#a10_3_011722]

87 [a05-2488_1ex10d1.htm#a10_3_011722]

 

10.4 [a05-2488_1ex10d1.htm#a10_4_011724]

Survival of Representations and Warranties. [a05-2488_1ex10d1.htm#a10_4_011724]

87 [a05-2488_1ex10d1.htm#a10_4_011724]

 

10.5 [a05-2488_1ex10d1.htm#a10_5_011726]

Payment of Expenses and Taxes. [a05-2488_1ex10d1.htm#a10_5_011726]

87 [a05-2488_1ex10d1.htm#a10_5_011726]

 

10.6 [a05-2488_1ex10d1.htm#a10_6_011728]

Successors and Assigns; Participations; Purchasing Lenders.
[a05-2488_1ex10d1.htm#a10_6_011728]

88 [a05-2488_1ex10d1.htm#a10_6_011728]

 

10.7 [a05-2488_1ex10d1.htm#a10_7_011729]

Adjustments; Set-off. [a05-2488_1ex10d1.htm#a10_7_011729]

91 [a05-2488_1ex10d1.htm#a10_7_011729]

 

10.8 [a05-2488_1ex10d1.htm#a10_8_011731]

Table of Contents and Section Headings. [a05-2488_1ex10d1.htm#a10_8_011731]

92 [a05-2488_1ex10d1.htm#a10_8_011731]

 

10.9 [a05-2488_1ex10d1.htm#a10_9_011733]

Counterparts. [a05-2488_1ex10d1.htm#a10_9_011733]

92 [a05-2488_1ex10d1.htm#a10_9_011733]

 

10.10 [a05-2488_1ex10d1.htm#a10_10_011735]

Effectiveness. [a05-2488_1ex10d1.htm#a10_10_011735]

92 [a05-2488_1ex10d1.htm#a10_10_011735]

 

10.11 [a05-2488_1ex10d1.htm#a10_11_011737]

Severability. [a05-2488_1ex10d1.htm#a10_11_011737]

92 [a05-2488_1ex10d1.htm#a10_11_011737]

 

10.12 [a05-2488_1ex10d1.htm#a10_12_011739]

Integration. [a05-2488_1ex10d1.htm#a10_12_011739]

92 [a05-2488_1ex10d1.htm#a10_12_011739]

 

10.13 [a05-2488_1ex10d1.htm#a10_13_011741]

GOVERNING LAW. [a05-2488_1ex10d1.htm#a10_13_011741]

92 [a05-2488_1ex10d1.htm#a10_13_011741]

 

10.14 [a05-2488_1ex10d1.htm#a10_14_011743]

Consent to Jurisdiction and Service of Process.
[a05-2488_1ex10d1.htm#a10_14_011743]

93 [a05-2488_1ex10d1.htm#a10_14_011743]

 

10.15 [a05-2488_1ex10d1.htm#a10_15_011745]

Confidentiality. [a05-2488_1ex10d1.htm#a10_15_011745]

93 [a05-2488_1ex10d1.htm#a10_15_011745]

 

10.16 [a05-2488_1ex10d1.htm#a10_16_011750]

Acknowledgments. [a05-2488_1ex10d1.htm#a10_16_011750]

94 [a05-2488_1ex10d1.htm#a10_16_011750]

 

10.17 [a05-2488_1ex10d1.htm#a10_17_011752]

Waivers of Jury Trial. [a05-2488_1ex10d1.htm#a10_17_011752]

94 [a05-2488_1ex10d1.htm#a10_17_011752]

 

iii

--------------------------------------------------------------------------------


 

SCHEDULES

 

Schedule 1.1A

 

Form of Account Designation Letter

Schedule 1.1B

 

Existing Letters of Credit

Schedule 1.1C

 

Mandatory Cost Rate

Schedule 2.1(a)

 

Lenders and Commitments

Schedule 2.1(b)(i)

 

Form of Notice of Borrowing

Schedule 2.1(e)

 

Form of Revolving Note

Schedule 2.2(b)-1

 

Form of Competitive Bid Request

Schedule 2.2(b)-2

 

Form of Notice of Receipt of Competitive Bid Request

Schedule 2.2(c)

 

Form of Competitive Bid

Schedule 2.2(e)

 

Form of Competitive Bid Accept/Reject Letter

Schedule 2.3(e)

 

Form of Swingline Note

Schedule 2.7

 

Form of Notice of Extension/Conversion

Schedule 2.18

 

2.18 Certificate

Schedule 3.9

 

Subsidiaries

Schedule 3.16

 

Insurance

Schedule 3.19

 

Labor Matters

Schedule 4.1(d)

 

Form of Secretary’s Certificate

Schedule 5.2(b)

 

Form of Officer’s Compliance Certificate

Schedule 5.8

 

Form of Joinder Agreement

Schedule 6.1

 

Indebtedness

Schedule 6.2

 

Liens

Schedule 10.2

 

Lenders’ Lending Offices

Schedule 10.6(c)

 

Form of Commitment Transfer Supplement

 

iv

--------------------------------------------------------------------------------


 

CREDIT AGREEMENT

 

THIS CREDIT AGREEMENT, dated as of January 28, 2005 (the “Credit Agreement”), is
by and among HNI Corporation, an Iowa corporation (the “Borrower”), those
Domestic Subsidiaries of the Borrower identified as “Guarantors” on the
signature pages hereto and such other Domestic Subsidiaries of the Borrower as
may from time to time become a party hereto (the “Guarantors”), the lenders
named herein and such other lenders as may become a party hereto (collectively,
the “Lenders” and individually, a “Lender”) and WACHOVIA BANK, NATIONAL
ASSOCIATION, as Administrative Agent for the Lenders (in such capacity, the
“Administrative Agent”).

 

W I T N E S S E T H

 

WHEREAS, the Borrower has requested that the Lenders provide a $150,000,000
revolving credit facility for the purposes hereinafter set forth; and

 

WHEREAS, the Lenders have agreed to make the requested credit facility available
to the Borrower on the terms and conditions hereinafter set forth.

 

NOW, THEREFORE, IN CONSIDERATION of the premises and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:

 


SECTION 1
DEFINITIONS

 


1.1                                 DEFINITIONS.

 

As used in this Credit Agreement, the following terms shall have the meanings
specified below unless the context otherwise requires:

 

“Account Designation Letter” means the Notice of Account Designation Letter
dated the Closing Date from the Borrower to the Administrative Agent in
substantially the form attached hereto as Schedule 1.1.

 

“Administrative Agent” has the meaning set forth in the first paragraph hereof,
together with any successors or assigns.

 

“Affiliate” means as to any Person, any other Person which, directly or
indirectly, is in control of, is controlled by, or is under common control with,
such Person.  For purposes of this definition, a Person shall be deemed to be
“controlled by” a Person if such Person possesses, directly or indirectly, power
either (a) to vote 10% or more of the securities having ordinary voting power
for the election of directors of such Person or (b) to direct or cause the
direction of the management and policies of such Person whether by contract or
otherwise.

 

1

--------------------------------------------------------------------------------


 

“Aggregate Revolving Committed Amount” means the aggregate amount of Commitments
in effect from time to time, being initially ONE HUNDRED FIFTY MILLION DOLLARS
($150,000,000) (as such amount may be increased as provided in Section 2.5 or
reduced as provided in Section 2.9 from time to time).

 

“Alternate Base Rate” means, for any day, the rate per annum (rounded upwards,
if necessary, to the nearest whole multiple of 1/100 of 1%) equal to the greater
of (a) the Federal Funds Rate in effect on such day plus ½ of 1% or (b) the
Prime Rate in effect on such day.  If for any reason the Administrative Agent
shall have reasonably determined (which determination shall be conclusive absent
manifest error) that it is unable after due inquiry to ascertain the Federal
Funds Rate for any reason, including the inability or failure of the
Administrative Agent to obtain sufficient quotations in accordance with the
terms hereof, the Alternate Base Rate shall be determined without regard to
clause (a) of the first sentence of this definition until the circumstances
giving rise to such inability no longer exist.  Any change in the Alternate Base
Rate due to a change in the Prime Rate or the Federal Funds Rate shall be
effective on the effective date of such change in the Prime Rate or the Federal
Funds Rate, respectively.

 

“Alternate Base Rate Loans” means Loans that bear interest at an interest rate
based on the Alternate Base Rate.

 

“Anti-Terrorism Laws” has the meaning set forth in Section 3.18.

 

“Applicable Percentage” means, for any day, the rate per annum set forth below
opposite the applicable level then in effect, it being understood that the
Applicable Percentage for (a) Revolving Loans that are Alternate Base Rate Loans
shall be the percentage set forth under the column “Alternate Base Rate Margin
for Revolving Loans,” (b) Revolving Loans that are LIBOR Rate Loans shall be the
percentage set forth under the column “LIBOR Rate Margin for Revolving Loans and
Letter of Credit Fee,” (c) the Letter of Credit Fee shall be the percentage set
forth under the column “LIBOR Rate Margin for Revolving Loans and Letter of
Credit Fee,” and (d) the Facility Fee shall be the percentage set forth under
the column “Facility Fee”:

 

Applicable Percentage

 

Level

 

Leverage Ratio

 

Alternate Base Rate
Margin for
Revolving Loans

 

LIBOR Rate Margin for
Revolving Loans
and Letter of Credit Fee

 

Facility Fee

 

I

 

> 2.50 to 1.0

 

0.000

%

0.550

%

0.200

%

 

 

 

 

 

 

 

 

 

 

II

 

< 2.50 to 1.0 but
> 1.75 to 1.0

 

0.000

%

0.475

%

0.150

%

 

 

 

 

 

 

 

 

 

 

III

 

< 1.75 to 1.0 but
> 1.00 to 1.0

 

0.000

%

0.450

%

0.125

%

 

 

 

 

 

 

 

 

 

 

IV

 

< 1.00 to 1.0

 

0.000

%

0.350

%

0.100

%

 

The Applicable Percentage shall, in each case, be determined and adjusted
quarterly as of the date on which the Administrative Agent has received from the
Borrower the financial information and certifications required to be delivered
to the Administrative Agent and the

 

2

--------------------------------------------------------------------------------


 

Lenders in accordance with the provisions of Sections 5.1(a) and (b) and
Section 5.2(b) (each an “Interest Determination Date”).  Such Applicable
Percentage shall be effective from such Interest Determination Date until the
next such Interest Determination Date.  The initial Applicable Percentages shall
be based on Level IV until the first Interest Determination Date occurring after
the delivery of the officer’s compliance certificate pursuant to Section 5.2(b)
for the quarter ending April 2, 2005.  After the Closing Date, if the Borrower
shall fail to provide the quarterly financial information and certifications in
accordance with the provisions of Sections 5.1(a) and (b) and Sections 5.2(a)
and (b), the Applicable Percentage from such Interest Determination Date shall,
on the date five (5) Business Days after the date by which the Borrower was so
required to provide such financial information and certifications to the
Administrative Agent and the Lenders, be based on Level I until such time as
such information and certifications are provided, whereupon the Applicable
Percentage shall be determined by the then current Leverage Ratio.

 

“Applicable Time” means, with respect to any borrowings and payments in Foreign
Currencies, the local times in the place of settlement for such Foreign
Currencies as may be determined by the Administrative Agent to be necessary for
timely settlement on the relevant date in accordance with normal banking
procedures in the place of payment.

 

“Bankruptcy Code” means the Bankruptcy Code in Title 11 of the United States
Code, as amended, modified, succeeded or replaced from time to time.

 

“Borrower” has the meaning set forth in the first paragraph hereof, together
with any successors or assigns.

 

“Business Day” means any day other than a Saturday, Sunday or legal holiday on
which commercial banks in Charlotte, North Carolina and New York, New York are
authorized or required by law to close; provided, however, that (a) when used in
connection with a rate determination, borrowing or payment in respect of a LIBOR
Rate Loan, the term “Business Day” shall also exclude any day on which banks in
London, England are not open for dealings in deposits of Dollars or Foreign
Currencies, as applicable, in the London interbank market and (b) with respect
to any Foreign Currency Loan, the term “Business Day” shall also exclude any day
on which banks are not generally open for foreign exchange dealings between
banks in the exchange of the home country of the applicable Foreign Currency.

 

“Capital Lease” means, as applied to any Person, any lease of any Property
(whether real, personal or mixed) by that Person as lessee which, in accordance
with GAAP, is or should be accounted for as a capital lease on the balance sheet
of that Person.

 

“Capital Stock” means (a) in the case of a corporation, capital stock, (b) in
the case of an association or business entity, any and all shares, interests,
participations, rights or other equivalents (however designated) of capital
stock, (c) in the case of a partnership, partnership interests (whether general
or limited), (d) in the case of a limited liability company, membership
interests and (e) any other interest or participation that confers on a Person
the right to receive a share of the profits and losses of, or distribution of
assets of, the issuing Person.

 

3

--------------------------------------------------------------------------------


 

“Cash Equivalents” means (a) securities issued or directly and fully guaranteed
or insured by the United States of America or any agency or instrumentality
thereof (provided that the full faith and credit of the United States of America
is pledged in support thereof) having maturities of not more than three years
from the date of acquisition (“Government Obligations”), (b) U.S. dollar
denominated (or foreign currency fully hedged) time deposits, certificates of
deposit, Eurodollar time deposits and Eurodollar certificates of deposit of
(i) any United States commercial bank of recognized standing having capital and
surplus in excess of $200,000,000, (ii) any Lender or (iii) any bank whose
short-term commercial paper rating from S&P is at least A-1 or the equivalent
thereof or from Moody’s is at least P-1 or the equivalent thereof (any such bank
and any Lender being an “Approved Bank”), in each case with maturities of not
more than three years from the date of acquisition, (c) commercial paper and
variable or fixed rate notes issued by any Approved Bank (or by the parent
company thereof) or any, or guaranteed by any, domestic corporation rated A-2
(or the equivalent thereof) or better by S&P or P-2 (or the equivalent thereof)
or better by Moody’s and maturing within 270 days of the date of acquisition,
(d) asset-backed securities and/or mortgage-backed securities which have a
maturity or for which the holder thereof has the right to put such securities
not more than three years after the date of acquisition and which is rated, at
the date of acquisition thereof, P-2 (or the equivalent thereof) or better by
Moody’s, or A-2 (or the equivalent thereof) or better by S&P, (e) securities of
the type described in clauses (a) through (d), inclusive, above purchased under
agreements to resell such securities to any broker/dealer or any commercial
bank, if such broker/dealer or bank has an uninsured, unsecured and unguaranteed
rating at the time of the acquisition of P-2 (or the equivalent thereof) or
better by Moody’s, or A-2 (or the equivalent thereof) or better by S&P,
(f) obligations of any state of the United States or any political subdivision
thereof for the payment of the principal and redemption price of and interest on
which there shall have been irrevocably deposited Government Obligations
maturing as to principal and interest at times and in amounts sufficient to
provide such payment and (g) Investments in mutual funds registered under the
Investment Company Act of 1940, as amended, or collective trust funds maintained
by Approved Banks, in each case whose only assets are of the type described in
clauses (a) through (f), inclusive, of this definition.

 

“Change of Control” means (a) any Person or two or more Persons acting in
concert shall have acquired “beneficial ownership” (within the meaning provided
in Rule 13d-3 promulgated by the Securities and Exchange Commission under the
Securities Exchange Act of 1934), directly or indirectly, of, or shall have
acquired by contract or otherwise, or shall have entered into a contract or
arrangement that, upon consummation, will result in its or their acquisition of,
or control over, Voting Stock of the Borrower (or other securities convertible
into such Voting Stock) representing 25% or more of the combined voting power of
all Voting Stock of the Borrower, (b) Continuing Directors shall cease for any
reason to constitute a majority of the members of the board of directors of the
Borrower then in office, (c) the sale, lease, transfer, conveyance or other
disposition (other than by way of merger or consolidation), in one or a series
of related transactions, of all or substantially all of the assets of the
Borrower and its Subsidiaries taken as a whole to any “person” (as such term is
used in Sections 13(d) and 14(d) of the Securities Exchange Act of 1934) or (d)
the adoption by the stockholders of the Borrower of a plan or proposal for the
liquidation or dissolution of the Borrower.

 

“Closing Date” means the date hereof.

 

4

--------------------------------------------------------------------------------


 

“Code” means the Internal Revenue Code of 1986, as amended, and any successor
statute thereto, as interpreted by the rules and regulations issued thereunder,
in each case as in effect from time to time.  References to sections of the Code
shall be construed also to refer to any successor sections.

 

“Commitment” means the Revolving Commitment, the LOC Commitment and the
Swingline Commitment, individually or collectively, as appropriate.

 

“Commitment Percentage” means, for each Lender, a fraction (expressed as a
decimal) the numerator of which is the Commitment of such Lender at such time
and the denominator of which is the Aggregate Revolving Committed Amount at such
time.  The initial Commitment Percentages are set out on Schedule 2.1(a).

 

“Commitment Period” means the period from and including the Closing Date to but
not including the earlier of (a) the Maturity Date, or (b) the date on which the
Commitments terminate in accordance with the provisions of this Credit
Agreement.

 

“Commitment Transfer Supplement” means a Commitment Transfer Supplement
substantially in the form of Schedule 10.6(c).

 

“Competitive Bid” means an offer by a Lender to make a Competitive Loan pursuant
to the terms of Section 2.2.

 

“Competitive Bid Rate” means, as to any Competitive Bid made by a Lender in
accordance with the provisions of Section 2.2, the fixed rate of interest
offered by the Lender making the Competitive Bid.

 

“Competitive Bid Request” means a request by the Borrower for Competitive Bids
in accordance with the provisions of Section 2.2(b).

 

“Competitive Loan” means a loan made by a Lender in its discretion pursuant to
the provisions of Section 2.2.

 

“Competitive Loan Lenders” means, at any time, those Lenders which have
Competitive Loans outstanding.

 

“Consolidated Assets” means, at any time, the amount representing the assets of
the Borrower and the Subsidiaries that would appear on a consolidated balance
sheet of the Borrower and its Subsidiaries at such time prepared in accordance
with GAAP.

 

“Consolidated EBITDA” means, for any period, (a) Consolidated Net Income for
such period plus (b) the sum of the following to the extent deducted in
calculating Consolidated Net Income:  (i) Consolidated Interest Expense for such
period, (ii) the provision for Federal, state, local and foreign income taxes
payable by the Borrower and its Subsidiaries for such period, (iii) depreciation
and amortization expense for such period and (iv) other non-recurring expenses

 

5

--------------------------------------------------------------------------------


 

of the Borrower and its Subsidiaries reducing such Consolidated Net Income which
do not represent a cash item in such period or any future period and minus
(c) the following to the extent included in calculating such Consolidated Net
Income: (i) Federal, state, local and foreign income tax credits of the Borrower
and its Subsidiaries for such period and (ii) all non-cash items increasing
Consolidated Net Income for such period.

 

“Consolidated Funded Debt” means, as of any date of determination, Funded Debt
of the Borrower and its Subsidiaries on a consolidated basis.

 

“Consolidated Interest Expense” means, for any period, all Interest Expense
(excluding amortization of debt discount and premium, but including the interest
component under Capital Leases) for such period of the Borrower and its
Subsidiaries on a consolidated basis.

 

“Consolidated Net Income” means, for any period, for the Borrower and its
Subsidiaries on a consolidated basis, the net income of the Borrower and its
Subsidiaries (excluding extraordinary gains but including extraordinary losses)
for that period.

 

“Consolidated Net Tangible Assets” means, at any time, the amount representing
the assets of the Borrower and the Subsidiaries that would appear on a
consolidated balance sheet of the Borrower and its Subsidiaries at such time
prepared in accordance with GAAP, less (a) all current liabilities and minority
interests and (b) goodwill and other intangibles.

 

“Continuing Directors” means, during any period of up to 12 consecutive months
commencing after the Closing Date, individuals who at the beginning of such
12 month period were directors of the Borrower (together with any new director
whose election by the Borrower’s board of directors or whose nomination for
election by the Borrower’s shareholders was approved by a vote of at least
two-thirds of the directors then still in office who either were directors at
the beginning of such period or whose election or nomination for election was
previously so approved).

 

“Credit Documents” means a collective reference to this Credit Agreement, the
Notes, the LOC Documents, the Fee Letter, any Joinder Agreement and all other
related agreements and documents issued or delivered hereunder or thereunder or
pursuant hereto or thereto (excluding, however, any Hedging Agreement).

 

“Credit Party” means any of the Borrower or the Guarantors.

 

“Credit Party Obligations” means, without duplication, (a) all of the
obligations of the Credit Parties to the Lenders (including the Issuing Lender)
and the Administrative Agent, whenever arising, under this Credit Agreement or
any of the other Credit Documents (including, but not limited to, any interest
accruing after the occurrence of a filing of a petition of bankruptcy under the
Bankruptcy Code with respect to any Credit Party, regardless of whether such
interest is an allowed claim under the Bankruptcy Code) and (b) all liabilities
and obligations, whenever arising, owing from any Credit Party or any of its
Subsidiaries to any Hedging Agreement Provider arising under any Hedging
Agreement permitted pursuant to Section 6.1(e).

 

6

--------------------------------------------------------------------------------


 

“Default” means any event, act or condition which with notice or lapse of time,
or both, would constitute an Event of Default.

 

“Defaulting Lender” means, at any time, any Lender that, at such time, (a) has
failed to make a Loan required pursuant to the terms of this Credit Agreement,
(b) has failed to pay to the Administrative Agent or any Lender an amount owed
by such Lender pursuant to the terms of the Credit Agreement or any other of the
Credit Documents, or (c) has been deemed insolvent or has become subject to a
bankruptcy or insolvency proceeding or to a receiver, trustee or similar
proceeding.

 

“Determination Date” means each of the following:  (a) each date a LIBOR Rate
Loan denominated in a Foreign Currency is made pursuant to Section 2.3, (b) each
date a LIBOR Rate Loan denominated in a Foreign Currency is continued pursuant
to Section 2.3, (c) the last Business Day of each calendar month, (d) such
additional dates as the Administrative Agent or the Required Lenders shall
specify.

 

“Dollar Amount” means, at any time, (a) with respect to Dollars or an amount
denominated in Dollars, such amount and (b) with respect to an amount of any
Foreign Currency or an amount denominated in such Foreign Currency, the
equivalent amount thereof in Dollars as determined by the Administrative Agent
at such time on the basis of the Spot Rate (determined in respect of the most
recent Determination Date) for the purchase of Dollars with such Foreign
Currency.

 

“Dollars” and “$” means dollars in lawful currency of the United States of
America.

 

“Domestic Subsidiary” means any Subsidiary that is organized and existing under
the laws of the United States or any state or commonwealth thereof or under the
laws of the District of Columbia.

 

“EMU” means Economic and Monetary Union as contemplated in the Treaty on
European Union.

 

“EMU Legislation” means legislative measures of the European Council (including
without limitation European Council regulations) for the introduction of,
changeover to or operation of a single or unified European currency (whether
known as the Euro or otherwise), being in part the implementation of the third
stage of EMU.

 

“Environmental Laws” means any and all applicable foreign, federal, state, local
or municipal laws, rules, orders, regulations, statutes, ordinances, codes,
decrees, requirements of any Governmental Authority regulating, relating to or
imposing liability or standards of conduct concerning protection of human health
or the environment, as now or may at any time be in effect during the term of
this Credit Agreement.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
and any successor statute thereto, as interpreted by the rules and regulations
thereunder, all as the

 

7

--------------------------------------------------------------------------------


 

same may be in effect from time to time.  References to sections of ERISA shall
be construed also to refer to any successor sections.

 

“ERISA Affiliate” means an entity which is under common control with any Credit
Party within the meaning of Section 4001(a)(14) of ERISA, or is a member of a
group which includes any Credit Party and which is treated as a single employer
under Sections 414(b) or (c) of the Code.

 

“Euro” means the single currency of Participating Member States of the European
Union.

 

“Eurodollar Reserve Percentage” means for any day, (A) with respect to any LIBOR
Rate Loan with respect to which the Mandatory Cost Rate does not apply, the
percentage (expressed as a decimal and rounded upwards, if necessary, to the
next higher 1/100th of 1%) that is in effect for such day as prescribed by the
Federal Reserve Board (or any successor) for determining the maximum reserve
requirement (including without limitation any basic, supplemental or emergency
reserves) in respect of Eurocurrency liabilities, as defined in Regulation D of
such Board as in effect from time to time, or any similar category of
liabilities for a member bank of the Federal Reserve System in New York City and
(B) with respect to any LIBOR Rate Loan with respect to which the Mandatory Cost
Rate does apply, zero (0).

 

“Euro Unit” means the currency unit of the Euro.

 

“Event of Default” means such term as defined in Section 7.1.

 

“Extension of Credit” means, as to any Lender, the making of a Loan by such
Lender or the issuance of, or participation in, a Letter of Credit by such
Lender.

 

“Existing Facilities” means the facilities under that certain credit agreement
dated May 10, 2002 among the Borrower, the lenders party thereto and Deutsche
Bank Trust Company Americas, as administrative agent.

 

“Existing Letters of Credit” means the letters of credit issued by Wachovia
prior to the Closing Date as more particularly described on Schedule 1.1B
attached hereto.

 

“Facility Fee” has the meaning set forth in Section 2.10(a).

 

“Federal Funds Rate” means, for any day, the rate of interest per annum (rounded
upwards, if necessary, to the nearest whole multiple of 1/100 of 1%) equal to
the weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System of the United States arranged by Federal
funds brokers on such day, as published by the Federal Reserve Bank of New York
on the Business Day next succeeding such day, provided that (a) if such day is
not a Business Day, the Federal Funds Rate for such day shall be such rate on
such transactions on the next preceding Business Day and (b) if no such rate is
so published on such next preceding Business Day, the Federal Funds Rate for
such day shall be the average rate quoted to the Administrative Agent on such
day on such transactions as reasonably determined by the Administrative Agent.

 

8

--------------------------------------------------------------------------------


 

“Fee Letter” means that certain letter agreement, dated as of November 9, 2004,
among the Administrative Agent, the Lead Arranger and the Borrower, as amended,
modified, supplemented or replaced from time to time.

 

“Fees” means all fees payable pursuant to Section 2.10.

 

“Foreign Currency” means (a) Euros and (b) any other freely available currency
that is freely transferable and freely convertible into Dollars and in which
dealings in deposits are carried on in the London interbank market, which shall
be requested by the Borrower and approved by the Administrative Agent, such
approval not to be unreasonably withheld or delayed.

 

“Foreign Currency Equivalent” means, with respect to any amount denominated in
Dollars, the equivalent amount thereof in the applicable Foreign Currency as
determined by the Administrative Agent at such time on the basis of the Spot
Rate (determined in respect of the most recent Determination Date) for the
purchase of such Foreign Currency with Dollars.

 

“Foreign Currency Loan” means any Swingline Loan denominated in a Foreign
Currency.

 

“Funded Debt” means, with respect to any Person, without duplication, (a) all
obligations of such Person for borrowed money, (b) all obligations of such
Person evidenced by bonds, debentures, notes or similar instruments, or upon
which interest payments are customarily made, (c) all obligations of such Person
under conditional sale or other title retention agreements relating to property
purchased by such Person (other than customary reservations or retentions of
title under agreements with suppliers entered into in the ordinary course of
business), (d) all obligations of such Person incurred, issued or assumed as the
deferred purchase price of property or services purchased by such Person (other
than trade debt and other accrued liabilities incurred in the ordinary course of
business that are not overdue by more than 90 days unless being contested in
good faith) that would appear as liabilities on a balance sheet of such Person
which purchase price is (i) due more than six months from the date of incurrence
of the obligation in respect thereof or (ii) evidenced by a note or a similar
written instrument, (e) the principal portion of all obligations of such Person
under Capital Leases, (f) all obligations of such Person under Hedging
Agreements to the extent required to be accounted for as a liability under GAAP,
excluding any portion thereof which would be accounted for as interest expense
under GAAP, (g) the maximum amount of all letters of credit issued or bankers’
acceptances facilities created for the account of such Person and, without
duplication, all drafts drawn thereunder (to the extent unreimbursed) other than
(i) commercial letters of credit, bankers acceptances, or the functional
equivalent thereof issued to support payment obligations in connection with
trade payables incurred in the ordinary course of business, and (ii) standby
letters of credit having an aggregate stated amount of up to $25,000,000,
(h) all preferred Capital Stock or other equity interests issued by such Person
and which by the terms thereof could be (at the request of the holders thereof
or otherwise) subject to mandatory sinking fund payments prior to the date six
months after the Maturity Date, redemption prior to the date six months after
the Maturity Date or other acceleration, (i) the principal balance outstanding
under any synthetic lease, tax retention operating lease, off-balance sheet loan
or

 

9

--------------------------------------------------------------------------------


 

similar off-balance sheet financing product, (j) all Indebtedness of others of
the type described in clauses (a) through (i) hereof secured by (or for which
the holder of such Indebtedness has an existing right, contingent or otherwise,
to be secured by) any Lien on, or payable out of the proceeds of production
from, property owned or acquired by such Person, whether or not the obligations
secured thereby have been assumed; provided that so long as such Indebtedness is
non-recourse to such Person, only the portion of such obligations which is
secured shall constitute Indebtedness hereunder, (k) all Guaranty Obligations of
such Person with respect to Indebtedness of another Person of the type described
in clauses (a) through (i) hereof, and (l) all Indebtedness of the type
described in clauses (a) through (i) hereof of any partnership or unincorporated
joint venture in which such Person is a general partner or a joint venturer.

 

“GAAP” means generally accepted accounting principles in the United States
applied on a consistent basis and subject to the terms of Section 1.3 hereof.

 

“Government Acts” has the meaning set forth in Section 2.19(a).

 

“Governmental Authority” means any nation or government, any state or other
political subdivision thereof and any entity exercising executive, legislative,
judicial, regulatory or administrative functions of or pertaining to government.

 

“Guarantors” means (a) any of the Subsidiaries identified as a “Guarantor” on
the signature pages hereto and (b) any Person which executes a Joinder
Agreement, together with their successors and permitted assigns.

 

“Guaranty” means the guaranty of the Guarantors set forth in Section 9.

 

“Guaranty Obligations” means, with respect to any Person, without duplication,
any obligations of such Person (other than endorsements in the ordinary course
of business of negotiable instruments for deposit or collection) guaranteeing or
intended to guarantee any Indebtedness of any other Person in any manner,
whether direct or indirect, and including without limitation any obligation,
whether or not contingent, (a) to purchase any such Indebtedness or any property
constituting security therefore, (b) to advance or provide funds or other
support for the payment or purchase of any such Indebtedness or to maintain
working capital, solvency or other balance sheet condition of such other Person
(including without limitation keep well agreements, maintenance agreements,
comfort letters or similar agreements or arrangements) for the benefit of any
holder of Indebtedness of such other Person, (c) to lease or purchase Property,
securities or services primarily for the purpose of assuring the holder of such
Indebtedness of the payment or performance thereof, or (d) to otherwise assure
or hold harmless the holder of such Indebtedness against loss in respect
thereof.  The amount of any Guaranty Obligation shall (subject to any
limitations set forth therein) be deemed to be an amount equal to the stated or
determinable amount of the related primary obligation, or portion thereof, in
respect of which such Guaranty Obligation is made or, if not stated or
determinable, the maximum reasonably anticipated liability in respect thereof.

 

“Hedging Agreement Provider” means any Person that enters into a Hedging
Agreement with a Credit Party or any of its Subsidiaries that is permitted by
Section 6.1(e) to the extent such Person is a (a) Lender, (b) an Affiliate of a
Lender or (c) any other Person that was a Lender (or

 

10

--------------------------------------------------------------------------------


 

an Affiliate of a Lender) at the time it entered into the Hedging Agreement but
has ceased to be a Lender (or whose Affiliate has ceased to be a Lender) under
the Credit Agreement.

 

“Hedging Agreements” means, with respect to any Person, any agreement entered
into to protect such Person against fluctuations in interest rates, or currency
or raw materials values, including, without limitation, any interest rate swap,
cap or collar agreement or similar arrangement between such Person and one or
more counterparties, any foreign currency exchange agreement, currency
protection agreements, commodity purchase or option agreements or other interest
or exchange rate or commodity price hedging agreements.

 

“Indebtedness” means, with respect to any Person, without duplication, (a) all
obligations of such Person for borrowed money, (b) all obligations of such
Person evidenced by bonds, debentures, notes or similar instruments, or upon
which interest payments are customarily made, (c) all obligations of such Person
under conditional sale or other title retention agreements relating to property
purchased by such Person (other than customary reservations or retentions of
title under agreements with suppliers entered into in the ordinary course of
business), (d) all obligations of such Person incurred, issued or assumed as the
deferred purchase price of property or services purchased by such Person (other
than trade debt and other accrued liabilities incurred in the ordinary course of
business that are not overdue by more than 90 days unless being contested in
good faith) that would appear as liabilities on a balance sheet of such Person
which purchase price is (i) due more than six months from the date of incurrence
of the obligation in respect thereof or (ii) evidenced by a note or a similar
written instrument, (e) all obligations of such Person under take-or-pay or
similar arrangements or under commodities agreements, (f) all Indebtedness of
others secured by (or for which the holder of such Indebtedness has an existing
right, contingent or otherwise, to be secured by) any Lien on, or payable out of
the proceeds of production from, property owned or acquired by such Person,
whether or not the obligations secured thereby have been assumed; provided that
so long as such Indebtedness is non-recourse to such Person, only the portion of
such obligations which is secured shall constitute Indebtedness hereunder, (g)
all Guaranty Obligations of such Person with respect to Indebtedness of another
Person, (h) the principal portion of all obligations of such Person under
Capital Leases plus any accrued interest thereon, (i) all obligations of such
Person under Hedging Agreements to the extent required to be accounted for as a
liability under GAAP, excluding any portion thereof which would be accounted for
as interest expense under GAAP, (j) the maximum amount of all letters of credit
issued or bankers’ acceptances facilities created for the account of such Person
and, without duplication, all drafts drawn thereunder (to the extent
unreimbursed) other than commercial letters of credit, bankers acceptances, or
the functional equivalent thereof issued to support payment obligations in
connection with trade payables incurred in the ordinary course of business, (k)
all preferred Capital Stock or other equity interest issued by such Person and
which by the terms thereof could be (at the request of the holders thereof or
otherwise) subject to mandatory sinking fund payments prior to the date six
months after the Maturity Date, redemption prior to the date six months after
the Maturity Date or other acceleration, (l) the principal balance outstanding
under any synthetic lease, tax retention operating lease, off-balance sheet loan
or similar off-balance sheet financing product plus any accrued interest
thereon, and (m) the Indebtedness of any partnership or unincorporated joint
venture in which such Person is a general partner or a joint venturer.

 

11

--------------------------------------------------------------------------------


 

“Insolvency” means, with respect to any Multiemployer Plan, the condition that
such Plan is insolvent within the meaning of such term as used in Section 4245
of ERISA.

 

“Intangibles” means all assets which would be shown as intangible assets on a
balance sheet prepared in accordance with GAAP.

 

“Interest Coverage Ratio” means, as of any date of determination, the ratio of
(i) Consolidated EBITDA for the period of the four prior fiscal quarters ending
on such date to (ii) Consolidated Interest Expense paid or payable in cash
during such period.

 

“Interest Expense” means, with respect to any Person for any period, the sum of
the amount of interest paid or accrued in respect of such period.

 

“Interest Payment Date” means (a) as to any Alternate Base Rate Loan or
Swingline Loan bearing interest at the Alternate Base Rate, the last day of each
March, June, September and December and on the Maturity Date, (b) as to any
LIBOR Rate Loan or Competitive Loan having an Interest Period of three months or
less, the last day of such Interest Period, and (c) as to any LIBOR Rate Loan or
Competitive Loan having an Interest Period longer than three months, each day
which is three months after the first day of such Interest Period and the last
day of such Interest Period.

 

“Interest Period” means, (a) as to any LIBOR Rate Loan which is a Revolving
Loan, a period of one, two, three or six months duration, as the Borrower may
elect, commencing in each case, on the date of the borrowing (including
conversions, extensions and renewals), (b) as to any LIBOR Rate Loan which is a
Swingline Loan denominated in a Foreign Currency, a period of one or three
months duration and (c) with respect to any Competitive Loan, a period of not
less than seven (7) nor more than 180 days’ duration, as the Borrower may
request and the Competitive Loan Lender may agree in accordance with the
provisions of Section 2.2; provided, however, (i) if any Interest Period
pertaining to a LIBOR Rate Loan would otherwise end on a day that is not a
Business Day, such Interest Period shall be extended to the next succeeding
Business Day unless the result of such extension would be to carry such Interest
Period into another calendar month in which event such Interest Period shall end
on the immediately preceding Business Day, (ii) any Interest Period pertaining
to a LIBOR Rate Loan that begins on the last Business Day of a calendar month
(or on a day for which there is no numerically corresponding day in the calendar
month at the end of such Interest Period) shall end on the last Business Day of
the relevant calendar month, (iii) any Interest Period in respect of any Loan
that would otherwise extend beyond the Maturity Date is due on the Maturity Date
and (iv) no more than eight (8) LIBOR Rate Loans may be in effect at any time. 
For purposes hereof, LIBOR Rate Loans with different Interest Periods shall be
considered as separate LIBOR Rate Loans, even if they shall begin on the same
date and have the same duration, although borrowings, extensions and conversions
may, in accordance with the provisions hereof, be combined at the end of
existing Interest Periods to constitute a new LIBOR Rate Loan with a single
Interest Period.

 

“Investment” has the meaning set forth in Section 6.5.

 

12

--------------------------------------------------------------------------------


 

“Issuing Lender” means Wachovia.

 

“Issuing Lender Fees” has the meaning set forth in Section 2.10(c).

 

“Joinder Agreement” means a Joinder Agreement in substantially the form of
Schedule 5.8, executed and delivered by each Person required to become a
Guarantor in accordance with the provisions of Section 5.8.

 

“Lead Arranger” means Wachovia Capital Markets, LLC, together with its
successors and assigns.

 

“Lenders” means each of the Persons identified as a “Lender” on the signature
pages hereto and the Swingline Lender, and their respective successors and
assigns.

 

“Letters of Credit” means any letter of credit issued by the Issuing Lender
pursuant to the terms hereof and each Existing Letter of Credit, as such letters
of credit may be amended, restated, modified, extended, renewed or replaced from
time to time.

 

“Letter of Credit Fee” has the meaning set forth in Section 2.10(b).

 

“Leverage Ratio” means, as of any date of determination, the ratio of (a)
Consolidated Funded Debt as of such date to (b) Consolidated EBITDA for the
period of the four prior fiscal quarters ending on such date.

 

“LIBOR” means, for any LIBOR Rate Loan for any Interest Period therefor, the
rate per annum (rounded upwards, if necessary, to the nearest 1/100 of 1%)
appearing on Telerate Page 3750 (or any successor page) as the London interbank
offered rate for deposits in Dollars or the applicable Foreign Currency, as
appropriate, at approximately 11:00 A.M. (London time) two Business Days prior
to the first day of such Interest Period for a term comparable to such Interest
Period.  If for any reason such rate is not available, the term “LIBOR” shall
mean, for any LIBOR Rate Loan for any Interest Period therefor, the rate per
annum (rounded upwards, if necessary, to the nearest 1/100 of 1%) appearing on
Reuters Screen LIBO Page as the London interbank offered rate for deposits in
Dollars or the applicable Foreign Currency, as appropriate, at approximately
11:00 A.M. (London time) two Business Days prior to the first day of such
Interest Period for a term comparable to such Interest Period; provided,
however, if more than one rate is specified on Reuters Screen LIBO Page, the
applicable rate shall be the arithmetic mean of all such rates (rounded upwards,
if necessary, to the nearest 1/100 of 1%).  If, for any reason, neither of such
rates is available, then “LIBOR” shall mean the rate per annum at which, as
determined by the Administrative Agent, Dollars in an amount comparable to the
Loans then requested are being offered to leading banks at approximately
11:00 A.M. London time, two (2) Business Days prior to the commencement of the
applicable Interest Period for settlement in immediately available funds by
leading banks in the London interbank market for a period equal to the Interest
Period selected.  With respect to any LIBOR Rate Loan denominated in Pounds
Sterling, for any Interest Period, “LIBOR” shall mean the rate equal to the sum
of (A) the rate determined in accordance with the foregoing terms of this
definition plus (B) the Mandatory Cost Rate for such Interest Period.

 

13

--------------------------------------------------------------------------------


 

“LIBOR Lending Office” means, initially, the office of each Lender designated as
such Lender’s LIBOR Lending Office shown on Schedule 10.2; and thereafter, such
other office of such Lender as such Lender may from time to time specify to the
Administrative Agent and the Borrower as the office of such Lender at which the
LIBOR Rate Loans of such Lender are to be made.

 

“LIBOR Rate” means a rate per annum (rounded upwards, if necessary, to the next
higher 1/100th of 1%) determined by the Administrative Agent pursuant to the
following formula:

 

LIBOR Rate =

 

LIBOR

 

 

1.00 - Eurodollar Reserve Percentage

 

“LIBOR Rate Loan” means any Loan bearing interest at a rate determined by
reference to the LIBOR Rate.  LIBOR Rate Loans which are Swingline Loans may be
denominated in Dollars or in Foreign Currencies.  All Swingline Loans
denominated in Foreign Currencies shall be LIBOR Rate Loans.

 

“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, security interest, encumbrance, lien (statutory or otherwise),
preference, priority or charge of any kind (including any conditional sale or
other title retention agreement, any financing or similar statement or notice
filed under the Uniform Commercial Code as adopted and in effect in the relevant
jurisdiction or other similar recording or notice statute, and any lease in the
nature thereof).

 

“Loan” or “Loans” means a Revolving Loan, a Swingline Loan and/or Competitive
Loans, as appropriate.

 

“LOC Commitment” means the commitment of the Issuing Lender to issue Letters of
Credit and with respect to each Lender, the commitment of such Lender to
purchase participation interests in the Letters of Credit up to such Lender’s
LOC Committed Amount as specified in Schedule 2.1(a), as such amount may be
reduced from time to time in accordance with the provisions hereof.

 

“LOC Commitment Percentage” means, for each Lender, the percentage identified as
its LOC Commitment Percentage on Schedule 2.1(a), as such percentage may be
modified in connection with any assignment made in accordance with the
provisions of Section 10.6(c).

 

“LOC Committed Amount” means, collectively, the aggregate amount of all of the
LOC Commitments of the Lenders to issue and participate in Letters of Credit as
referenced in Section 2.4 and, individually, the amount of each Lender’s LOC
Commitment as specified in Schedule 2.1(a).

 

“LOC Documents” means, with respect to any Letter of Credit, such Letter of
Credit, any amendments thereto, any documents delivered in connection therewith,
any application therefor, and any agreements, instruments, guarantees or other
documents (whether general in application

 

14

--------------------------------------------------------------------------------


 

or applicable only to such Letter of Credit) governing or providing for (a) the
rights and obligations of the parties concerned or (b) any collateral security
for such obligations.

 

“LOC Obligations” means, at any time, the sum of (a) the maximum amount which
is, or at any time thereafter may become, available to be drawn under Letters of
Credit then outstanding, assuming compliance with all requirements for drawings
referred to in such Letters of Credit plus (b) the aggregate amount of all
drawings under Letters of Credit honored by the Issuing Lender but not
theretofore reimbursed.

 

“Mandatory Borrowing” with respect to (a) Swingline Loans, has the meaning set
forth in Section 2.3(b) and (b) with respect to Letters of Credit, the meaning
set forth in Section 2.4(e).

 

“Mandatory Cost Rate” means, with respect to any period, a rate per annum
determined in accordance with Schedule 1.1C.

 

“Material” means material in relation to the business, operations, affairs,
financial condition, assets, or properties of the Borrower and its Subsidiaries
taken as a whole.

 

“Material Adverse Effect” means (a) a material adverse change in, or a material
adverse effect upon, the operations, business, properties, liabilities (actual
or contingent), or condition (financial or otherwise) of the Borrower and its
Subsidiaries taken as a whole; (b) a material impairment of the ability of any
Credit Party to perform its obligations under this Credit Agreement or any Note
to which it is a party; or (c) a material adverse effect upon the legality,
validity, binding effect or enforceability against any Credit Party of this
Credit Agreement or any Note to which it is a party.

 

“Materials of Environmental Concern” means any gasoline or petroleum (including
crude oil or any fraction thereof) or petroleum products or any hazardous or
toxic substances, materials, or wastes, defined or regulated as such in or under
any Environmental Law, including, without limitation, asbestos, polychlorinated
biphenyls and urea-formaldehyde insulation.

 

“Maturity Date” means, as to each Lender, the fifth anniversary of the Closing
Date.

 

“Moody’s” means Moody’s Investors Service, Inc., or any successor or assignee of
the business of such company in the business of rating securities.

 

“Multiemployer Plan” means a Plan which is a multiemployer plan as defined in
Section 4001(a)(3) of ERISA.

 

“National Currency Unit” means a fraction or multiple of one Euro Unit expressed
in units of the former national currency of a Participating Member State.

 

“Non-Guarantor Subsidiaries” has the meaning given to such term in Section 5.8.

 

“Note” or “Notes” means the promissory notes of the Borrower in favor of each of
the Lenders that request such notes (a) evidencing the Revolving Loans and
Competitive Loans in

 

15

--------------------------------------------------------------------------------


 

substantially the form attached as Schedule 2.1(e) or (b) evidencing the
Swingline Loans in substantially the form attached as Schedule 2.3(e), with the
foregoing individually or collectively, as appropriate, as such promissory notes
may be amended, modified, supplemented, extended, renewed or replaced from time
to time.

 

“Notice of Borrowing” means a written notice of borrowing in substantially the
form of Schedule 2.1(b)(i), as required by Section 2.1(b)(i).

 

“Notice of Extension/Conversion” means the written notice of extension or
conversion in substantially the form of Schedule 2.7, as required by
Section 2.7.

 

“Participant” has the meaning set forth in Section 10.6(b).

 

“Participating Member State” means each country so described in any EMU
Legislation.

 

“Participation Interest” means the purchase by a Lender of a participation
interest in Swingline Loans as provided in Section 2.3(b)(ii) or in Letters of
Credit as provided in Section 2.4(c).

 

“Patriot Act” has the meaning set forth in Section 8.10.

 

“PBGC” means the Pension Benefit Guaranty Corporation established pursuant to
Subtitle A of Title IV of ERISA.

 

“Permitted Acquisition” means any acquisition or any series of related
acquisitions by the Borrower or any of its Subsidiaries of substantially all of
the assets or a majority of the Voting Stock of a Person, or any division, line
of business or other business unit of a Person (such Person or such division,
line of business or other business unit of such Person referred to herein as the
“Target”), in each case that is a type of business (or assets used in a type of
business) permitted to be engaged in by the Credit Parties and their
Subsidiaries pursuant to Section 6.3 hereof, so long as (a) no Default or Event
of Default shall then exist or would exist after giving effect thereto, (b) the
Credit Parties will be in compliance on a Pro Forma Basis with all of the terms
and provisions of the financial covenants set forth in Section 5.9 after giving
effect to such acquisition, (c) the Target executes a Joinder Agreement in
accordance with, if required by, the terms of Section 5.8, (d) immediately after
giving effect to such acquisition, there shall be at least $25,000,000 of
borrowing availability under the Aggregate Revolving Committed Amount and (e) if
the purchase price for such acquisition is in excess of $50,000,000, such
acquisition (i) is not a “hostile” acquisition and has been approved by the
board of directors and/or shareholders of Target and (ii) the Borrower delivers
a certificate with respect to such acquisition in accordance with
Section 5.2(e).

 

“Permitted Investments” has the meaning set forth in Section 6.5.

 

16

--------------------------------------------------------------------------------


 

“Permitted Liens” means:

 

(a)                                  Liens created by or otherwise existing,
under or in connection with this Credit Agreement or the other Credit Documents
in favor of the Lenders;

 

(b)                                 purchase money Liens securing purchase money
indebtedness and Liens arising in connection with Capital Leases, to the extent
each is permitted under Section 6.1(d);

 

(c)                                  Liens for taxes, assessments, charges or
other governmental levies not yet due or as to which the period of grace, if
any, related thereto has not expired or which are being contested in good faith
by appropriate proceedings diligently pursued, provided that adequate reserves
with respect thereto are maintained on the books of the Borrower or its
Subsidiaries, as the case may be, in conformity with GAAP (or, in the case of
Subsidiaries with significant operations outside of the United States of
America, generally accepted accounting principles in effect from time to time in
their respective jurisdictions of incorporation);

 

(d)                                 carriers’, warehousemen’s, mechanics’,
materialmen’s, repairmen’s or other like Liens arising in the ordinary course of
business which are not overdue for a period of more than sixty (60) days or
which are being contested in good faith by appropriate proceedings diligently
pursued, provided that (i) any proceedings commenced for the enforcement of such
Liens and encumbrances shall have been duly suspended and (ii) adequate reserves
with respect thereto are maintained on the books of the Borrower or its
Subsidiaries, as the case may be, in conformity with GAAP (or, in the case of
Subsidiaries with significant operations outside of the United States of
America, generally accepted accounting principles in effect from time to time in
their respective jurisdictions of incorporation);

 

(e)                                  pledges or deposits in connection with
workers’ compensation, unemployment insurance and other social security
legislation and deposits securing liability to insurance carriers under
insurance or self-insurance arrangements;

 

(f)                                    Liens to secure the performance of bids,
trade contracts (other than for borrowed money), leases, statutory obligations,
surety and appeal bonds, performance bonds and other obligations of a like
nature incurred in the ordinary course of business;

 

(g)                                 Liens existing on the Closing Date and set
forth on Schedule 6.2; provided that no such Lien shall at any time be extended
to cover property or assets other than the property or assets subject thereto on
the Closing Date (other than improvements thereto or, if required by the terms
of the document or instrument creating or governing such Lien as in effect on
the Closing Date, additions thereto and replacements and substitutions
therefor);

 

(h)                                 any Lien existing on any asset or assets of
any Person at the time such Person becomes a Subsidiary and not created in
contemplation of such event, any Lien on

 

17

--------------------------------------------------------------------------------


 

any specific tangible asset or assets of any Person existing at the time such
Person is merged or consolidated with or into the Borrower or a Subsidiary, and
any Lien existing on any asset or assets prior to the acquisition thereof by the
Borrower or any Subsidiary and not created in contemplation of such acquisition;
provided that in the case of any Lien permitted under this clause, any such Lien
does not by its terms cover any such assets after the time the Borrower directly
or indirectly acquires such assets that were not covered immediately prior
thereto, and any such Lien does not by its terms secure any Indebtedness other
than Indebtedness existing immediately prior to the time of acquisition of such
assets;

 

(i)                                     Liens arising in the ordinary course of
the Borrower’s or any Subsidiary’s business that (i) do not secure Indebtedness
and (ii) do not in the aggregate materially detract from the value of its assets
or materially impair the use thereof in the operation of its business;

 

(j)                                     Liens at any time of or resulting from
any judgment or award, the time for the appeal or petition for rehearing of
which shall not have expired, or in respect of which Borrower or a Subsidiary
shall at any time in good faith be prosecuting an appeal or proceeding for a
review and in respect of which a stay of execution pending such appeal or
proceeding for review shall have been secured;

 

(k)                                  minor survey exceptions or minor
encumbrances, easements or reservations, or rights of others for rights-of-way,
utilities and other similar purposes, or zoning or other restrictions as to the
use of real properties, which customarily exist on properties of corporations
engaged in similar activities and similarly situated and which do not in any
event materially impair their use in the operation of the business of Borrower
and the Subsidiaries;

 

(l)                                     (i) Liens in favor of a Credit Party
securing Indebtedness of another Credit Party or a Non-Guarantor Subsidiary, and
(ii) Liens in favor of a Non-Guarantor Subsidiary securing indebtedness of
another Non-Guarantor Subsidiary;

 

(m)                               customary rights of setoff, revocation, refund
or chargeback under deposit agreements or under applicable law, of banks or
other financial institutions where the Borrower or its Subsidiaries maintain
deposits in the ordinary course of business;

 

(n)                                 any extension, renewal or replacement (or
successive extensions, renewals or replacements), in whole or in part, of any
Lien referred to in the foregoing clauses; provided that such extension, renewal
or replacement Lien shall be limited to all or a part of the property which
secured the Lien so extended, renewed or replaced (plus improvements on such
property); and

 

(o)                                 other Liens in addition to those permitted
by the foregoing clauses securing Indebtedness in an aggregate amount not to
exceed 15% of Consolidated Net Tangible Assets determined at such time.

 

18

--------------------------------------------------------------------------------


 

“Person” means any individual, partnership, joint venture, firm, corporation,
limited liability company, association, trust or other enterprise (whether or
not incorporated) or any Governmental Authority.

 

“Plan” means any employee benefit plan (as defined in Section 3(3) of ERISA)
which is covered by ERISA and with respect to which any Credit Party or any
ERISA Affiliate is (or, if such plan were terminated at such time, would under
Section 4069 of ERISA be deemed to be) an “employer” as defined in Section 3(5)
of ERISA.

 

“Prime Rate” means the rate of interest per annum publicly announced from time
to time by Wachovia as its prime commercial lending rate in effect at its
principal office in Charlotte, North Carolina, with each change in the Prime
Rate being effective on the date such change is publicly announced as effective
(it being understood and agreed that the Prime Rate is a reference rate used by
the Administrative Agent in determining interest rates on certain loans and is
not intended to be the lowest rate of interest charged on any extension of
credit by the Administrative Agent to any debtor).

 

“Pro Forma Basis” means, with respect to any transaction, that such transaction
shall be deemed to have occurred as of the first day of the twelve-month period
ending as of the most recent quarter end preceding the date of such transaction.

 

“Properties” has the meaning given to such term in Section 3.13(a).

 

“Property” means any interest in any kind of property or asset, whether real,
personal or mixed, or tangible or intangible.

 

“Purchasing Lenders” has the meaning set forth in Section 10.6(c).

 

“Recovery Event” means the receipt by the Borrower or any of its Subsidiaries of
any cash insurance proceeds or condemnation award payable by reason of theft,
loss, physical destruction or damage, taking or similar event with respect to
any of their respective property or assets.

 

“Register” has the meaning set forth in Section 10.6(d).

 

“Regulation T, U, or X” means Regulation T, U or X, respectively, of the Board
of Governors of the Federal Reserve System as from time to time in effect and
any successor to all or a portion thereof.

 

“Reorganization” means, with respect to any Multiemployer Plan, the condition
that such Plan is in reorganization within the meaning of such term as used in
Section 4241 of ERISA.

 

“Related Fund” means, with respect to any Lender, any fund or trust or entity
that invests in commercial bank loans in the ordinary course of business and is
advised or managed by (a) such Lender, (b) an Affiliate of such Lender, (c) any
other Lender or any Affiliate thereof or (d) the same investment advisor as any
Person described in clauses (a) through (c).

 

19

--------------------------------------------------------------------------------


 

“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than those events as to which the thirty-day notice period is
waived under PBGC Reg. §4043.

 

“Required Lenders” means, at any time, Lenders having more than fifty percent
(50%) of (a) the Commitments or (b) if the Commitments have been terminated, the
aggregate principal Dollar Amount (determined, with respect to Foreign Currency
Loans, as of the most recent Determination Date) of Loans (including the
Participation Interests of the Issuing Lender in any Letters of Credit and of
the Swingline Lender in any Swingline Loans) outstanding; provided that the
Commitments of, and outstanding principal Dollar Amount of Loans owing to, a
Defaulting Lender shall be excluded for purposes hereof in making a
determination of Required Lenders.

 

“Requirement of Law” means, as to any Person, the certificate of incorporation
and by-laws or other organizational or governing documents of such Person, and
any law, treaty, rule or regulation or determination of an arbitrator or a court
or other Governmental Authority, in each case applicable to or binding upon such
Person or as to which such Person or any of its material property is subject.

 

“Responsible Officer” means any of the Chief Executive Officer, Chief Financial
Officer, the Treasurer, the Controller or any Vice President of the Borrower.

 

“Restricted Payment” means (a) any dividend or other distribution, direct or
indirect, on account of any shares of any class of Capital Stock of the Borrower
or any of its Subsidiaries, now or hereafter outstanding, (b) any redemption,
retirement, sinking fund or similar payment, purchase or other acquisition for
value, direct or indirect, of any shares of any class of Capital Stock of the
Borrower or any of its Subsidiaries, now or hereafter outstanding, (c) any
payment made to retire, or to obtain the surrender of, any outstanding warrants,
options or other rights to acquire shares of any class of Capital Stock of the
Borrower or any of its Subsidiaries, now or hereafter outstanding, or (d) any
payment or prepayment of principal of, premium, if any, or interest on,
redemption, purchase, retirement, defeasance, sinking fund or similar payment
with respect to, any Subordinated Indebtedness; provided, however, earnout and
other contingent payments owing or paid with respect to Permitted Acquisitions
or acquisitions entered into prior to the date of this Agreement shall not be
considered Restricted Payments.

 

“Revolving Commitment” means, with respect to each Lender, the commitment of
such Lender to make Revolving Loans in an aggregate principal Dollar Amount at
any time outstanding up to such Lender’s Revolving Committed Amount as specified
in Schedule 2.1(a), as such amount may be reduced from time to time in
accordance with the provisions hereof.

 

“Revolving Committed Amount” means the amount of each Lender’s Commitment as
specified in Schedule 2.1(a), as such amount may be reduced from time to time in
accordance with the provisions hereof.

 

“Revolving Loans” has the meaning set forth in Section 2.1(a).

 

20

--------------------------------------------------------------------------------


 

“Security” means “security” as defined in Section 2(1) of the Securities Act of
1933, as amended.

 

“S&P” means Standard & Poor’s Ratings Group, a division of McGraw Hill, Inc., or
any successor or assignee of the business of such division in the business of
rating securities.

 

“Single Employer Plan” means any Plan covered by title IV of ERISA which is not
a Multiemployer Plan.

 

“Spot Rate” means, with respect to any Foreign Currency, the rate quoted by
Wachovia as the spot rate for the purchase by Wachovia of such Foreign Currency
with Dollars through its principal foreign exchange trading office at
approximately 11:00 a.m. on the date two Business Days prior to the date as of
which the foreign exchange computation is made.

 

“Subordinated Indebtedness” means any Indebtedness (including, without
limitation, any intercompany loans) incurred by any Credit Party that is
specifically subordinated in right of payment to the prior payment of the Credit
Party Obligations on terms acceptable to the Administrative Agent and the
Lenders.

 

“Subsidiary” means, as to any Person, a corporation, partnership, limited
liability company or other entity of which shares of stock or other ownership
interests having ordinary voting power to elect a majority of the directors or
other managers of such corporation, partnership, limited liability company or
other entity (irrespective of whether or not at the time, any class or classes
of such corporation shall have or might have voting power by reason of the
happening of any contingency) are at the time owned by such Person directly or
indirectly through Subsidiaries.  Unless otherwise identified, “Subsidiary” or
“Subsidiaries” means Subsidiaries of the Borrower.

 

“Swingline Commitment” means the commitment of the Swingline Lender to make
Swingline Loans in an aggregate principal amount at any time outstanding up to
the Swingline Committed Amount, and the commitment of the Lenders to purchase
participation interests in the Swingline Loans as provided in
Section 2.3(b)(ii), as such amounts may be reduced from time to time in
accordance with the provisions hereof.

 

“Swingline Committed Amount” means the amount of the Swingline Lender’s
Swingline Commitment as specified in Section 2.3(a).

 

“Swingline Lender” means Wachovia, in its capacity as such.

 

“Swingline Loan” or “Swingline Loans” has the meaning set forth in
Section 2.3(a).

 

“Swingline Note” means the promissory note of the Borrower in favor of the
Swingline Lender evidencing the Swingline Loans provided pursuant to
Section 2.3(e), as such promissory note may be amended, modified, supplemented,
extended, renewed or replaced from time to time.

 

21

--------------------------------------------------------------------------------


 

“Target” has the meaning set forth in the definition of Permitted Acquisition.

 

“Taxes” has the meaning set forth in Section 2.18.

 

“Transfer Effective Date” has the meaning set forth in each Commitment Transfer
Supplement.

 

“Treaty on European Union” means the Treaty of Rome of March 25, 1957, as
amended by the Single European Act 1986 and the Maastricht Treaty (which was
signed at Maastricht on February 1, 1992 and came into force on November 1,
1993), as amended from time to time.

 

“Type” means, as to any Loan, its nature as an Alternate Base Rate Loan, LIBOR
Rate Loan or Swingline Loan, as the case may be.

 

“Voting Stock” means, with respect to any Person, Capital Stock issued by such
Person the holders of which are ordinarily, in the absence of contingencies,
entitled to vote for the election of directors (or persons performing similar
functions) of such Person, even though the right so to vote has been suspended
by the happening of such a contingency.

 

“Wachovia” means Wachovia Bank, National Association and its successors.

 

“Wholly-Owned Subsidiary” means, at any time, any Subsidiary of which all of the
equity interests (except directors’ qualifying shares or shares aggregating less
than 1% of the outstanding shares of such Subsidiary which are owned by
individuals) and voting interests are owned by any one or more of the Borrower
and the Borrower’s other Wholly-Owned Subsidiaries at such time.

 


1.2                                 COMPUTATION OF TIME PERIODS, ETC.

 

All time references in this Credit Agreement and the other Credit Documents
shall be to Charlotte, North Carolina time unless otherwise indicated.  For
purposes of computation of periods of time hereunder, the word “from” means
“from and including” and the words “to” and “until” each mean “to but
excluding.”

 


1.3                                 ACCOUNTING TERMS.

 

Except as otherwise expressly provided herein, all accounting terms used herein
shall be interpreted, and all financial statements and certificates and reports
as to financial matters required to be delivered to the Lenders hereunder shall
be prepared, in accordance with GAAP applied on a consistent basis.  All
calculations made for the purposes of determining compliance with this Credit
Agreement (including, without limitation, calculation of the financial covenants
set forth in Section 5.9) shall (except as otherwise expressly provided herein)
be made by application of GAAP applied on a basis consistent with the most
recent annual or quarterly financial statements delivered pursuant to
Section 5.1 hereof (or, prior to the delivery of the first financial statements
pursuant to Section 5.1, consistent with the annual audited financial statements
referenced in Section 3.1); provided, however, if (a) the Borrower shall object
to

 

22

--------------------------------------------------------------------------------


 

determining such compliance on such basis at the time of delivery of such
financial statements due to any change in GAAP or the rules promulgated with
respect thereto or (b) the Administrative Agent or the Required Lenders shall so
object in writing within 30 days after delivery of such financial statements,
then such calculations shall be made on a basis consistent with the most recent
financial statements delivered by the Borrower to the Lenders as to which no
such objection shall have been made.

 


1.4                                 EXCHANGE RATES; CURRENCY EQUIVALENTS.

 

(a)                                  The Administrative Agent shall determine
the Spot Rates as of each Determination Date to be used for calculating the
Dollar Amounts of Extensions of Credit and amounts outstanding hereunder
denominated in Foreign Currencies.  Such Spot Rates shall become effective as of
such Determination Date and shall be the Spot Rates employed in converting any
amounts between the applicable currencies until the next Determination Date to
occur.  Except for purposes of financial statements delivered by the Borrower
hereunder or calculating financial covenants hereunder or except as otherwise
provided herein, the applicable amount of any currency for purposes of the
Credit Documents shall be such Dollar Amount as so determined by the
Administrative Agent.

 

(b)                                 Wherever in this Credit Agreement, in
connection with any Extension of Credit, any conversion, continuation or
prepayment of a Loan or any renewal of a Letter of Credit, an amount, such as a
required minimum or multiple amount, is expressed in Dollars, but such Extension
of Credit or Loan is denominated in a Foreign Currency, such amount shall be the
relevant Foreign Currency Equivalent of such Dollar amount (rounded to the
nearest 1,000 units of such Foreign Currency), as determined by the
Administrative Agent.

 


1.5                                 REDENOMINATION OF CERTAIN FOREIGN CURRENCIES
AND COMPUTATION OF DOLLAR AMOUNTS.

 

(a)                                  Each obligation of the Borrower to make a
payment denominated in the National Currency Unit of any member state of the
European Union that adopts the Euro as its lawful currency after the date hereof
shall be redenominated into Euros at the time of such adoption (in accordance
with the EMU Legislation).  If, in relation to the currency of any such member
state, the basis of accrual of interest expressed in this Credit Agreement in
respect of that currency shall be inconsistent with any convention or practice
in the London interbank market for the basis of accrual of interest in respect
of the Euro, such expressed basis shall be replaced by such convention or
practice with effect from the date on which such member state adopts the Euro as
its lawful currency; provided that if any Extension of Credit in the currency of
such member state is outstanding immediately prior to such date, such
replacement shall take effect, with respect to such Extension of Credit, at the
end of the then current Interest Period.

 

(b)                                 Each provision of this Credit Agreement
shall be subject to such reasonable changes of construction as the
Administrative Agent may from time to time specify to be appropriate to reflect
the adoption of the Euro by any member state of the European Union and any
relevant market conventions or practices relating to the Euro.

 

23

--------------------------------------------------------------------------------


 


SECTION 2
CREDIT FACILITY

 


2.1                                 REVOLVING LOANS.

 

(a)                                  Commitment.  During the Commitment Period,
subject to the terms and conditions hereof, each Lender severally agrees to make
Loans in Dollars (the “Revolving Loans”) to the Borrower from time to time in
the amount of such Lender’s Commitment Percentage of such Loans for the purposes
hereinafter set forth; provided that (i) with regard to the Lenders
collectively, the sum of the aggregate principal Dollar Amount of outstanding
Revolving Loans plus outstanding Swingline Loans plus LOC Obligations plus
outstanding Competitive Loans shall not exceed the Aggregate Revolving Committed
Amount, and (ii) with regard to each Lender individually, the sum of the
aggregate principal Dollar Amount of such Lender’s Commitment Percentage of
outstanding Revolving Loans plus such Lender’s Revolving Commitment Percentage
of Swingline Loans plus such Lender’s LOC Commitment Percentage of LOC
Obligations shall not exceed such Lender’s Revolving Committed Amount. 
Revolving Loans may consist of Alternate Base Rate Loans or LIBOR Rate Loans, or
a combination thereof, as the Borrower may request, and may be repaid and
reborrowed in accordance with the provisions hereof.

 

(b)                                 Revolving Loan Borrowings.

 

(i)                                     Notice of Borrowing.  The Borrower shall
request a Loan borrowing by written notice (or telephone notice promptly
confirmed in writing) to the Administrative Agent not later than 11:00 A.M. on
the Business Day of the requested borrowing in the case of Alternate Base Rate
Loans, and on the third Business Day prior to the date of the requested
borrowing in the case of LIBOR Rate Loans.  Each such request for borrowing
shall be irrevocable and shall specify (A) that a Loan is requested, (B) the
date of the requested borrowing (which shall be a Business Day), (C) the
aggregate principal amount to be borrowed, and (D) whether the borrowing shall
be comprised of Alternate Base Rate Loans, LIBOR Rate Loans or a combination
thereof, and if LIBOR Rate Loans are requested, the Interest Period(s)
therefor.  If the Borrower shall fail to specify in any such Notice of Borrowing
(1) an applicable Interest Period in the case of a LIBOR Rate Loan, then such
notice shall be deemed to be a request for an Interest Period of one month, or
(2) the Type of Loan requested, then such notice shall be deemed to be a request
for a Alternate Base Rate Loan hereunder.  The Administrative Agent shall give
notice to each Lender, promptly upon receipt of each Notice of Borrowing
pursuant to this Section 2.1(b)(i), of the contents thereof and of each such
Lender’s share of any borrowing to be made pursuant thereto.

 

(ii)                                  Minimum Amounts.  Each Revolving Loan
shall be in a minimum aggregate principal amount of (A) in the case of LIBOR
Rate Loans, $2,000,000 and integral multiples of $1,000,000 in excess thereof
(or the remaining Aggregate Revolving Committed Amount, if less) and (B) in the
case of Alternate Base Rate Loans, $1,000,000

 

24

--------------------------------------------------------------------------------


 

and integral multiples of $500,000 in excess thereof (or the remaining Aggregate
Revolving Committed Amount, if less).

 

(iii)                               Advances.  Each Lender will make its
Commitment Percentage of each Loan borrowing available to the Administrative
Agent for the account of the Borrower at the office of the Administrative Agent
specified in Section 10.2, or at such office as the Administrative Agent may
designate in writing, by 1:00 P.M. on the date specified in the applicable
Notice of Borrowing in Dollars and in funds immediately available to the
Administrative Agent.  Such borrowing will then be made available to the
Borrower by the Administrative Agent by crediting the account designated by the
Borrower with the aggregate of the amounts made available to the Administrative
Agent by the Lenders and in like funds as received by the Administrative Agent.

 

(c)                                  Repayment.  The principal amount of all
Loans shall be due and payable in full on the Maturity Date.

 

(d)                                 Interest.  Subject to the provisions of
Section 2.6:

 

(i)                                     Alternate Base Rate Loans.  During such
periods as Loans shall be comprised in whole or in part of Alternate Base Rate
Loans, such Alternate Base Rate Loans shall bear interest at a per annum rate
equal to the Alternate Base Rate plus the Applicable Percentage;

 

(ii)                                  LIBOR Rate Loans.  During such periods as
Loans shall be comprised in whole or in part of LIBOR Rate Loans, such LIBOR
Rate Loans shall bear interest at a per annum rate equal to the LIBOR Rate plus
the Applicable Percentage.

 

Interest on Loans shall be payable in arrears on each applicable Interest
Payment Date (or at such other times as may be specified herein).

 

(e)                                  Notes.  The Loans shall be further
evidenced by a duly executed Note in favor of each Lender in the form of
Schedule 2.1(e) attached hereto, if requested by such Lender.

 


2.2                                 COMPETITIVE LOAN SUBFACILITY.

 

(a)                                  Competitive Loans. Subject to the terms and
conditions hereof and in reliance upon the representations and warranties set
forth herein, the Borrower may, during the Commitment Period, request and each
Lender may, in its sole discretion, agree to make, Competitive Loans to the
Borrower; provided, however, that (i) with regard to each Lender individually,
the sum of such Lender’s share of outstanding Revolving Loans plus such Lender’s
Revolving Commitment Percentage of Swingline Loans plus such Lender’s LOC
Commitment Percentage of LOC Obligations shall not exceed such Lender’s
Revolving Committed Amount, (ii) with regard to the Lenders collectively, the
sum of the aggregate amount of outstanding Revolving Loans plus Swingline Loans
plus LOC Obligations plus Competitive Loans shall not exceed the Aggregate
Revolving Committed Amount and (iii) with regard to the Lenders collectively,
the sum of the aggregate amount of outstanding Competitive Loans shall not
exceed 50% of the Aggregate

 

25

--------------------------------------------------------------------------------


 

Revolving Committed Amount.  Each Competitive Loan shall be not less than
$5,000,000 in the aggregate and integral multiples of $1,000,000 in excess
thereof (or the remaining portion of the Revolving Committed Amount, if less).

 

(b)                                 Competitive Bid Requests.  The Borrower may
solicit Competitive Bids by delivery of a Competitive Bid Request substantially
in the form of Schedule 2.2(b)-1 to the Administrative Agent by 12:00 noon on a
Business Day not less than three (3) Business Days prior to the date of a
requested Competitive Loan borrowing.  A Competitive Bid Request shall specify
(i) the date of the requested Competitive Loan borrowing (which shall be a
Business Day), (ii) the amount of the requested Competitive Loan borrowing and
(iii) the applicable Interest Periods requested.  The Administrative Agent
shall, promptly following its receipt of a Competitive Bid Request under this
subsection (b), notify the affected Lenders of its receipt and the contents
thereof and invite the Lenders to submit Competitive Bids in response thereto. 
A form of such notice is provided in Schedule 2.2(b)-2.  No more than  three (3)
Competitive Bid Requests (e.g., the Borrower may request Competitive Bids for no
more than three (3) different Interest Periods at a time) shall be submitted at
any one time and Competitive Bid Requests may be made no more frequently than
once every three (3) Business Days (unless the Administrative Agent otherwise
agrees).

 

(c)                                  Competitive Bid Procedure.  Each Lender
may, in its sole discretion, make one or more Competitive Bids to the Borrower
in response to a Competitive Bid Request.  Each Competitive Bid must be received
by the Administrative Agent not later than 10:00 A.M. on the Business Day next
succeeding the date of receipt by the Administrative Agent of the related
Competitive Bid Request.  A Lender may offer to make all or part of the
requested Competitive Loan borrowing and may submit multiple Competitive Bids in
response to a Competitive Bid Request.  The Competitive Bid shall specify (i)
the particular Competitive Bid Request as to which the Competitive Bid is
submitted, (ii) the minimum (which shall be not less than $1,000,000 and
integral multiples of $500,000 in excess thereof) and maximum principal amounts
of the requested Competitive Loan or Loans as to which the Lender is willing to
make, and (iii) the applicable interest rate or rates and Interest Period or
Periods therefor.  A form of such Competitive Bid is provided in
Schedule 2.2(c).  A Competitive Bid submitted by a Lender in accordance with the
provisions hereof shall be irrevocable.  The Administrative Agent shall promptly
(and in any event by no later than 11:00 A.M. on the Business Day next
succeeding the date of receipt by the Administrative Agent of the related
Competitive Bid Request) notify the Borrower of all Competitive Bids made and
the terms thereof.  The Administrative Agent shall send a copy of each of the
Competitive Bids to the Borrower for its records as soon as practicable.

 

(d)                                 Submission of Competitive Bids by
Administrative Agent.  If the Administrative Agent, in its capacity as a Lender,
elects to submit a Competitive Bid in response to any Competitive Bid Request,
it shall submit such Competitive Bid directly to the Borrower one-half of an
hour earlier than the latest time at which the other Lenders are required to
submit their Competitive Bids to the Administrative Agent in response to such
Competitive Bid Request pursuant to subsection (c) above.

 

(e)                                  Acceptance of Competitive Bids.  The
Borrower may, in its sole and absolute discretion, subject only to the
provisions of this subsection (e), accept or refuse any Competitive Bid offered
to it.  To accept a Competitive Bid, the Borrower shall give written
notification (or

 

26

--------------------------------------------------------------------------------


 

telephonic notice promptly confirmed in writing) substantially in the form of
Schedule 2.2(e) of its acceptance of any or all such Competitive Bids to the
Administrative Agent by 12:00 noon on the date on which notice of election to
make a Competitive Bid is to be given to the Administrative Agent by the
Lenders; provided, however, (i) the failure by the Borrower to give timely
notice of its acceptance of a Competitive Bid shall be deemed to be a refusal
thereof, (ii) the Borrower may accept Competitive Bids only in ascending order
of rates within each Interest Period, (iii) the aggregate amount of Competitive
Bids accepted by the Borrower shall not exceed the principal amount specified in
the Competitive Bid Request, (iv) the Borrower may accept a portion of a
Competitive Bid if, and to the extent, acceptance of the entire amount thereof
would cause the Borrower to exceed the principal amount specified in the
Competitive Bid Request, subject however to the minimum amounts provided herein
(and provided that where two or more Lenders submit such a Competitive Bid at
the same Competitive Bid Rate, then pro rata between or among such Lenders) and
(v) no bid shall be accepted for a Competitive Loan unless such Competitive Loan
is in a minimum principal amount of $1,000,000 and integral multiples of
$500,000 in excess thereof, except that where a portion of a Competitive Bid is
accepted in accordance with the provisions of subsection (iv) hereof, then in a
minimum principal amount of $500,000 and integral multiples of $100,000 in
excess thereof (but not in any event less than the minimum amount specified in
the Competitive Bid), and in calculating the pro rata allocation of acceptances
of portions of multiple bids at a particular Competitive Bid Rate pursuant to
subsection (iv) hereof, the amounts shall be rounded to integral multiples of
$100,000 in a manner which shall be in the discretion of the Borrower.  A notice
of acceptance of a Competitive Bid given by the Borrower in accordance with the
provisions hereof shall be irrevocable.  The Administrative Agent shall, not
later than 1:00 P.M. on the date of receipt by the Administrative Agent of a
notification from the Borrower of its acceptance and/or refusal of Competitive
Bids, notify each affected Lender of its receipt and the contents thereof, and
each successful bidding Lender will thereupon become bound, subject to the other
applicable conditions hereof, to make the Competitive Loan in respect of which
its bid has been accepted.

 

(f)                                    Funding of Competitive Loans.  Each
Lender which is to make a Competitive Loan shall make its Competitive Loan
borrowing available to the Administrative Agent for the account of the Borrower
at the office of the Administrative Agent specified in Schedule 10.2, or at such
other office as the Administrative Agent may designate in writing, by 2:00 P.M.
on the date specified in the Competitive Bid Request in funds immediately
available to the Administrative Agent.  Such borrowing will then be made
available to the Borrower by crediting the account of the Borrower on the books
of such office with the aggregate of the amount made available to the
Administrative Agent by the applicable Competitive Loan Lenders and in like
funds as received by the Administrative Agent.

 

(g)                                 Maturity of Competitive Loans.  Each
Competitive Loan shall mature and be due and payable in full on the last day of
the Interest Period applicable thereto, unless accelerated sooner pursuant to
Section 7.2.  Unless the Borrower shall give notice to the Administrative Agent
otherwise, the Borrower shall be deemed to have requested a Revolving Loan
borrowing in the amount of the maturing Competitive Loan, the proceeds of which
will be used to repay such Competitive Loan.

 

27

--------------------------------------------------------------------------------


 

(h)                                 Interest on Competitive Loans.  Subject to
the provisions of Section 2.6, Competitive Loans shall bear interest in each
case at the Competitive Bid Rate applicable thereto.  Interest on Competitive
Loans shall be payable in arrears on each Interest Payment Date.

 

(i)                                     Competitive Loan Notes.  The Competitive
Loans made by each Lender shall be further evidenced by such Lender’s Revolving
Note, if a Revolving Note was requested by such Lender.

 

(j)                                     No Additional Rights.  Nothing in this
Section 2.2 shall be construed as a right of first offer in favor of any Lender
or otherwise limit the ability of the Borrower to request and accept credit
facilities from any Person (including any Lender) so long as no Default has
occurred and is continuing at the time of, or would otherwise arise as a result
of, the Borrower executing, delivering or performing under such credit
facilities.

 


2.3                                 SWINGLINE LOAN SUBFACILITY.

 

(a)                                  Swingline Commitment.  During the
Commitment Period, subject to the terms and conditions hereof, the Swingline
Lender, in its individual capacity, agrees to make certain revolving credit
loans in Dollars and in Foreign Currencies to the Borrower (each a “Swingline
Loan” and, collectively, the “Swingline Loans”) for the purposes hereinafter set
forth; provided, however, (i) the aggregate Dollar Amount of Swingline Loans
(determined as of the most recent Determination Date) outstanding at any time
shall not exceed TWENTY MILLION DOLLARS ($20,000,000) (the “Swingline Committed
Amount”), and (ii) the sum of the aggregate Dollar Amount (determined as of the
most recent Determination Date) of outstanding Revolving Loans plus Swingline
Loans plus LOC Obligations plus Competitive Loans shall not exceed the Aggregate
Revolving Committed Amount.  Swingline Loans hereunder may be repaid and
reborrowed in accordance with the provisions hereof.

 

(b)                                 Swingline Loan Borrowings.

 

(i)                                     Notice of Borrowing and Disbursement. 
Upon receiving a Notice of Borrowing from the Borrower (A) not later than
12:00 noon on any Business Day requesting that a Swingline Loan be made in
Dollars, the Swingline Lender will make a Swingline Loan which is denominated in
Dollars available to the Borrower on the same Business Day and (B) not later
than 10:00 A.M. (London, England time) two Business Days prior to the date that
a Swingline Loan is requested to be made in a Foreign Currency, the Swingline
Lender will make a Swingline Loan which is denominated in the requested Foreign
Currency available to such Borrower on such date.  Swingline Loan borrowings
hereunder shall be made in minimum amounts of $100,000 and in integral amounts
of $100,000 in excess thereof.

 

(ii)                                  Repayment of Swingline Loans.  Each
Swingline Loan borrowing shall be due and payable on the Maturity Date.  The
Swingline Lender may, at any time, in its sole discretion, by written notice to
the Borrower and the Administrative Agent, demand repayment of its Swingline
Loans by way of a Revolving Loan borrowing, in which case the Borrower shall be
deemed to have requested a Revolving Loan borrowing comprised

 

28

--------------------------------------------------------------------------------


 

entirely of Alternate Base Rate Loans in the Dollar Amount of such Swingline
Loans (each such Revolving Loan borrowing made on account of any such deemed
request therefor as provided herein being hereinafter referred to as a
“Mandatory Borrowing”); provided, however, that, in the following circumstances,
any such demand shall also be deemed to have been given one Business Day prior
to each of (A) the Maturity Date, (B) the occurrence of any Event of Default
described in Section 7.1(e), (C) upon acceleration of the Credit Party
Obligations hereunder, whether on account of an Event of Default described in
Section 7.1(e) or any other Event of Default and (D) the exercise of remedies in
accordance with the provisions of Section 7.2 hereof; and provided, further,
that, notwithstanding the foregoing to the contrary, in the case of Swingline
Loans denominated in Foreign Currencies, the Swingline Lender shall be entitled
to demand such repayment only upon (A) the Maturity Date, (B) the occurrence of
any Event of Default, (C) acceleration of the Credit Party Obligations hereunder
and (D) the exercise of remedies in accordance with the provisions of
Section 7.2 hereof.  Each Lender hereby irrevocably agrees to make such
Revolving Loans promptly upon any such request or deemed request on account of
each Mandatory Borrowing in the Dollar Amount and in the manner specified in the
preceding sentence and on the same such date notwithstanding (A) the amount of
the Mandatory Borrowing may not comply with the minimum amount for borrowings of
Revolving Loans otherwise required hereunder, (B) whether any conditions
specified in Section 4.2 are then satisfied, (C) whether a Default or an Event
of Default then exists, (D) failure of any such request or deemed request for
Revolving Loans to be made by the time otherwise required in Section 2.1(b)(i),
(E) the date of such Mandatory Borrowing, or (F) any reduction in the Revolving
Committed Amount or termination of the Revolving Commitments immediately prior
to such Mandatory Borrowing or contemporaneously therewith.  If any Mandatory
Borrowing cannot for any reason be made on the date otherwise required above
(including, without limitation, as a result of the commencement of a proceeding
under the Bankruptcy Code with respect to the Borrower), then the outstanding
Swingline Loans denominated in Foreign Currencies shall be automatically
converted on such date to Swingline Loans in Dollars in an amount equal to the
Dollar Amount thereof as of such date and each Lender hereby agrees that it
shall forthwith purchase (as of the date the Mandatory Borrowing would otherwise
have occurred, but adjusted for any payments received from the Borrower on or
after such date and prior to such purchase) from the Swingline Lender such
participations in the outstanding Swingline Loans as shall be necessary to cause
each such Lender to share in such Swingline Loans ratably based upon its
respective Revolving Commitment Percentage (determined before giving effect to
any termination of the Commitments pursuant to Section 7.2), provided that (A)
all interest payable on the Swingline Loans shall be for the account of the
Swingline Lender until the date as of which the respective participation is
purchased, and (B) at the time any purchase of participations pursuant to this
sentence is actually made, the purchasing Lender shall be required to pay to the
Swingline Lender interest on the principal Dollar Amount of such participation
purchased for each day from and including the day upon which the Mandatory
Borrowing would otherwise have occurred to but excluding the date of payment for
such participation, at the rate equal to, if paid within two (2) Business Days
of the date of the Mandatory Borrowing, the Federal Funds Effective Rate, and
thereafter at a rate equal to the Alternate Base Rate.

 

29

--------------------------------------------------------------------------------


 

(c)                                  Interest on Swingline Loans.  Subject to
the provisions of Section 2.6, Swingline Loans that are denominated in (i)
Dollars shall bear interest at a per annum rate equal to the Alternate Base Rate
plus the Applicable Percentage for Revolving Loans that are Alternate Base Rate
Loans and (ii) Foreign Currencies shall bear interest at the applicable one or
three month LIBOR Rate (as specified in the Notice of Borrowing for such
Swingline Loan or in a Notice of Extension/Conversion applicable to such
Swingline Loan) plus the Applicable Percentage for Revolving Loans that are
LIBOR Rate Loans.  Interest on Swingline Loans shall be payable in arrears on
each Interest Payment Date.

 

(d)                                 Swingline Loan Extension/Continuations.  The
Interest Period for any Swingline Loan denominated in a Foreign Currency may be
extended or continued for an additional Interest Period of one month or three
months (and successive Interest Periods of one month or three months after the
expiration of any such Interest Period).  Any such Swingline Loan may be
extended or continued only if the conditions in Section 4.2 have been satisfied,
shall be subject to the terms of the definition of “Interest Period” set forth
in Section 1.1 and shall be in such minimum amounts as provided in
Section 2.3(b)(i).  Each extension or continuation shall be effected by the
Borrower by giving a Notice of Extension/Conversion (or telephone notice
promptly confirmed in writing) to the Administrative Agent prior to 10:00 A.M.
(London, England time) two Business Days prior to the last day of the current
Interest Period for the applicable Swingline Loan, specifying (i) the date of
the proposed extension or continuation, (ii) the applicable Swingline Loan for
which the Interest Period is to be so extended or continued, and (iii) the new
Interest Period with respect thereto.  Each request for extension or
continuation shall be irrevocable and shall constitute a representation and
warranty by the Borrower of the matters specified in Section 4.2.  If the
Borrower fails to request an extension or continuation of any Interest Period
for a Swingline Loan denominated in a Foreign Currency in accordance with this
Section 2.3, or any such extension or continuation is not permitted or required
by this Section 2.3, then the Interest Period for such Swingline Loan shall be
automatically continued as a one month Interest Period at the end of the
Interest Period then applicable thereto.

 

(e)                                  Swingline Note.  The Swingline Loans shall
be evidenced by a duly executed promissory note of the Borrower to the Swingline
Lender in the original amount of the Swingline Committed Amount and
substantially in the form of Schedule 2.3(e).

 


2.4                                 LETTER OF CREDIT SUBFACILITY.

 

(a)                                  Issuance.  Subject to the terms and
conditions hereof and of the LOC Documents, if any, and any other terms and
conditions which the Issuing Lender may reasonably require, during the
Commitment Period the Issuing Lender shall issue, and the Lenders shall
participate in, Letters of Credit for the account of the Borrower from time to
time upon request in a form reasonably acceptable to the Issuing Lender;
provided, however, that (i) the aggregate amount of LOC Obligations shall not at
any time exceed FIFTY MILLION DOLLARS ($50,000,000) (the “LOC Committed
Amount”), (ii) the sum of outstanding Revolving Loans plus Swingline Loans plus
LOC Obligations plus Competitive Loans shall not at any time exceed the
Aggregate Revolving Committed Amount, (iii) all Letters of Credit shall be
denominated in U.S. Dollars and (iv) Letters of Credit shall be issued for
lawful corporate purposes and may be issued as

 

30

--------------------------------------------------------------------------------


 

standby letters of credit, including in connection with workers’ compensation
and other insurance programs, commercial letters of credit and trade letters of
credit.  Except as otherwise expressly agreed upon by all the Lenders, no Letter
of Credit shall have an original expiry date more than twelve (12) months from
the date of issuance; provided, however, so long as no Default or Event of
Default has occurred and is continuing and subject to the other terms and
conditions to the issuance of Letters of Credit hereunder, the expiry dates of
Letters of Credit may be extended annually or periodically from time to time on
the request of the Borrower or by operation of the terms of the applicable
Letter of Credit to a date not more than twelve (12) months from the date of
extension; provided, further, that no Letter of Credit, as originally issued or
as extended, shall have an expiry date extending beyond the date which is
three (3) Business Days prior to the Maturity Date.  Each Letter of Credit shall
comply with the related LOC Documents.  The issuance and expiry date of each
Letter of Credit shall be a Business Day.  Any Letters of Credit issued
hereunder shall be in a minimum original face amount of $50,000 or such lesser
amount as the Issuing Lender may agree.  Wachovia shall be the Issuing Lender on
all Letters of Credit issued on or after the Closing Date.

 

(b)                                 Notice and Reports.  The request for the
issuance of a Letter of Credit shall be submitted to the Issuing Lender at least
three (3) Business Days prior to the requested date of issuance.  The Issuing
Lender will promptly upon request provide to the Administrative Agent for
dissemination to the Lenders a detailed report specifying the Letters of Credit
which are then issued and outstanding and any activity with respect thereto
which may have occurred since the date of any prior report, and including
therein, among other things, the account party, the beneficiary, the face
amount, expiry date as well as any payments or expirations which may have
occurred.  The Issuing Lender will further provide to the Administrative Agent
promptly upon request copies of the Letters of Credit.  The Issuing Lender will
provide to the Administrative Agent promptly upon request a summary report of
the nature and extent of LOC Obligations then outstanding.

 

(c)                                  Participations.  Each Lender upon issuance
of a Letter of Credit shall be deemed to have purchased without recourse a risk
participation from the Issuing Lender in such Letter of Credit and the
obligations arising thereunder and any collateral relating thereto, if any, in
each case in an amount equal to its LOC Commitment Percentage of the obligations
under such Letter of Credit and shall absolutely, unconditionally and
irrevocably assume, as primary obligor and not as surety, and be obligated to
pay to the Issuing Lender therefor and discharge when due, its LOC Commitment
Percentage of the obligations arising under such Letter of Credit.  Without
limiting the scope and nature of each Lender’s participation in any Letter of
Credit, to the extent that the Issuing Lender has not been reimbursed as
required hereunder or under any LOC Document, each such Lender shall pay to the
Issuing Lender its LOC Commitment Percentage of such unreimbursed drawing in
same day funds on the day of notification by the Issuing Lender of an
unreimbursed drawing pursuant to the provisions of subsection (d) hereof.  The
obligation of each Lender to so reimburse the Issuing Lender shall be absolute
and unconditional and shall not be affected by the occurrence of a Default, an
Event of Default or any other occurrence or event.  Any such reimbursement shall
not relieve or otherwise impair the obligation of the Borrower to reimburse the
Issuing Lender under any Letter of Credit, together with interest as hereinafter
provided.

 

31

--------------------------------------------------------------------------------


 

(d)                                 Reimbursement.  Upon any drawing under any
Letter of Credit, the Issuing Lender will promptly notify the Borrower and the
Administrative Agent.  The Borrower shall reimburse the Issuing Lender (with the
proceeds of a Revolving Loan obtained hereunder or otherwise) in same day funds
as provided herein or in the LOC Documents on the Business Day next succeeding
the day such notice is received by the Borrower from the Issuing Lender (the “LC
Due Date”).  The unreimbursed amount of each drawing shall bear interest at a
per annum rate equal to the Alternate Base Rate plus the Applicable Percentage;
provided, however, such rate shall be increased by two percent (2%) during each
day that such reimbursement obligation is past due.  Unless the Borrower shall
notify the Issuing Lender and the Administrative Agent by the LC Due Date of its
intent to otherwise reimburse the Issuing Lender, the Borrower shall be deemed
to have requested a Revolving Loan in the amount of the drawing as provided in
subsection (e) hereof, the proceeds of which will be used to satisfy the
reimbursement obligations.  Such reimbursement obligations shall be deemed to be
paid upon the making of any such Revolving Loan.  The Borrower’s reimbursement
obligations hereunder shall be absolute and unconditional under all
circumstances irrespective of any rights of set-off, counterclaim or defense to
payment the Borrower may claim or have against the Issuing Lender, the
Administrative Agent, the Lenders, the beneficiary of the Letter of Credit drawn
upon or any other Person, including without limitation any defense based on any
failure of the Borrower to receive consideration or the legality, validity,
regularity or unenforceability of the Letter of Credit.  The Issuing Lender will
promptly notify the Lenders of the amount of any unreimbursed drawing and each
Lender shall promptly pay to the Administrative Agent for the account of the
Issuing Lender in Dollars and in immediately available funds, the amount of such
Lender’s LOC Commitment Percentage of such unreimbursed drawing.  Such payment
shall be made on the day such notice is received by such Lender from the Issuing
Lender if such notice is received at or before 2:00 P.M., otherwise such payment
shall be made at or before 12:00 noon on the Business Day next succeeding the
day such notice is received.  If such Lender does not pay such amount to the
Issuing Lender in full upon such request, such Lender shall, on demand, pay to
the Administrative Agent for the account of the Issuing Lender interest on the
unpaid amount during the period from the date of such drawing until such Lender
pays such amount to the Issuing Lender in full at a rate per annum equal to, if
paid within two (2) Business Days of the date of drawing, the Federal Funds Rate
and thereafter at a rate equal to the Alternate Base Rate.  Each Lender’s
obligation to make such payment to the Issuing Lender, and the right of the
Issuing Lender to receive the same, shall be absolute and unconditional, shall
not be affected by any circumstance whatsoever and without regard to the
termination of this Credit Agreement or the Commitments hereunder, the existence
of a Default or Event of Default or the acceleration of the Credit Party
Obligations hereunder and shall be made without any offset, abatement,
withholding or reduction whatsoever.

 

(e)                                  Repayment with Loans.  On any day on which
the Borrower shall have requested, or been deemed to have requested a Revolving
Loan to reimburse a drawing under a Letter of Credit, the Administrative Agent
shall give notice to the Lenders that a Revolving Loan has been requested or
deemed requested in connection with a drawing under a Letter of Credit, in which
case a Revolving Loan borrowing comprised entirely of Alternate Base Rate Loans
(each such borrowing, a “Mandatory Borrowing”) shall be immediately made
(without giving effect to any termination of the Commitments pursuant to
Section 7.2) pro rata based on each Lender’s respective Revolving Commitment
Percentage (determined before giving effect to any

 

32

--------------------------------------------------------------------------------


 

termination of the Commitments pursuant to Section 7.2) and the proceeds thereof
shall be paid directly to the Issuing Lender for application to the respective
LOC Obligations.  Each Lender hereby irrevocably agrees to make such Revolving
Loans immediately upon any such request or deemed request on account of each
Mandatory Borrowing in the amount and in the manner specified in the preceding
sentence and on the same such date notwithstanding (i) the amount of Mandatory
Borrowing may not comply with the minimum amount for borrowings of Loans
otherwise required hereunder, (ii) whether any conditions specified in
Section 4.2 are then satisfied, (iii) whether a Default or an Event of Default
then exists, (iv) failure for any such request or deemed request for a Revolving
Loan to be made by the time otherwise required in Section 2.1(b)(i), (v) the
date of such Mandatory Borrowing, or (vi) any reduction in the Aggregate
Revolving Committed Amount after any such Letter of Credit may have been drawn
upon.  If any Mandatory Borrowing cannot for any reason be made on the date
otherwise required above (including, without limitation, as a result of the
commencement of a proceeding under the Bankruptcy Code), then each such Lender
hereby agrees that it shall forthwith fund (as of the date the Mandatory
Borrowing would otherwise have occurred, but adjusted for any payments received
from the Borrower on or after such date and prior to such purchase) its
Participation Interests in the LOC Obligations; provided, further, that if any
Lender shall fail to fund its Participation Interest on the day the Mandatory
Borrowing would otherwise have occurred, then the amount of such Lender’s
unfunded Participation Interest therein shall bear interest payable by such
Lender to the Issuing Lender upon demand, at the rate equal to, if paid within
two (2) Business Days of such date, the Federal Funds Rate, and thereafter at a
rate equal to the Alternate Base Rate.

 

(f)                                    Modification, Extension.  The issuance of
any supplement, modification, amendment, renewal, or extension to any Letter of
Credit shall, for purposes hereof, be treated in all respects the same as the
issuance of a new Letter of Credit hereunder.

 

(g)                                 Letter of Credit Governing Law.  Unless
otherwise expressly agreed by the Issuing Lender and the Borrower when a Letter
of Credit is issued, (i) the rules of the “International Standby Practices 1998”
published by the Institute of International Banking Law & Practice (or such
later version thereof as may be in effect at the time of issuance) shall apply
to each standby Letter of Credit, and (ii) the rules of the Uniform Customs and
Practice for Documentary Credits, as most recently published by the
International Chamber of Commerce at the time of issuance, shall apply to each
commercial Letter of Credit.

 


2.5                                 ADDITIONAL LOANS.

 

(a)                                  Subject to the terms and conditions set
forth herein, so long as no Default or Event of Default shall have occurred and
be continuing and the Aggregate Revolving Committed Amount shall not have been
reduced below $150,000,000 pursuant to Section 2.9(a), the Borrower shall have
the right from time to time during the period from the Closing Date until the
date one Business Day prior to the Maturity Date, to incur additional
Indebtedness under this Credit Agreement in the form of (a) one or more
increases to the Aggregate Revolving Committed Amount (the “Additional Revolving
Loans”) and/or (b) a term loan facility (the “Additional Term Loan”; together
with the Additional Revolving Loans the “Additional Loans”), in an aggregate
amount at any one time of up to $150,000,000.  The following terms and

 

33

--------------------------------------------------------------------------------


 

conditions shall apply:  (i) the aggregate amount of all Additional Loans shall
not at any one time exceed $150,000,000, (ii) the terms and conditions of any
Additional Term Loans shall be reasonably satisfactory to the Administrative
Agent and the Additional Loan Lenders (as such term is defined below), (iii) the
loans made under any Additional Loan facilities shall constitute Credit Party
Obligations, (iv) any Additional Revolving Loans shall have the same terms
(including interest rate) as the existing Revolving Loans, (v) any Additional
Term Loan will have the same Maturity Date as the Revolving Loans, unless
otherwise agreed by the Administrative Agent and the Additional Loan Lenders
providing such Additional Term Loan, (vi) any Additional Loans shall be entitled
to the same voting rights as the existing Loans and shall be entitled to receive
proceeds of prepayments on the same basis as comparable Loans, (vii) any
Additional Loans shall be obtained from existing Lenders or from other banks,
financial institutions or investment funds, in each case in accordance with the
terms set forth below (such Persons being referred to herein as the “Additional
Loan Lenders”), (viii) each Additional Loan shall be in a minimum principal
amount of $10,000,000 and integral multiples of $1,000,000 in excess thereof,
(ix) the proceeds of any Additional Loans will be used to finance capital
expenditures and working capital and other general corporate purposes, including
Permitted Investments, (x) the Borrower shall execute such promissory notes as
are necessary and requested by the Additional Loan Lenders to reflect the
Additional Loans, (xi) the conditions to Extensions of Credit in Section 4.2
shall have been satisfied and (xii) the Administrative Agent shall have received
from the Borrower updated financial projections and an officer’s certificate, in
each case in form and substance reasonably satisfactory to the Administrative
Agent, demonstrating that, after giving effect to any such Additional Loan, the
Borrower will be in compliance with the financial covenants set forth in
Section 5.9.  Participation in any Additional Loans shall be offered first to
each of the existing Lenders on a pro rata basis, but none of such Lenders shall
have any obligation to provide all or any portion of any such Additional Loans. 
If the amount of any Additional Loans requested by the Borrower shall exceed the
commitments which the existing Lenders are willing to provide with respect to
such Additional Loans, then the Borrower may invite other banks, financial
institutions and investment funds reasonably acceptable to the Administrative
Agent to join this Credit Agreement as Lenders hereunder for the portion of such
Additional Loans not taken by existing Lenders, provided that such other banks,
financial institutions and investment funds shall enter into such joinder
agreements to give effect thereto as the Administrative Agent and the Borrower
may reasonably request.  In the case of Additional Revolving Loans, the existing
Lenders shall make such assignments (which assignments shall not be subject to
the requirements set forth in Section 10.6(c)) of the outstanding Revolving
Loans and Participation Interests to the Additional Loan Lenders providing any
Additional Revolving Loans so that, after giving effect to such assignments,
each Lender holding a Revolving Commitment (including such Additional Loan
Lenders) will hold Revolving Loans and Participation Interests equal to its
Commitment Percentage of all outstanding Revolving Loans and LOC Obligations. 
Notwithstanding any provision of this Credit Agreement to the contrary, the
Administrative Agent is authorized (with the consent of the Borrower and the
Additional Loan Lenders), to enter into, on behalf of all Lenders, any
amendment, modification or supplement to this Credit Agreement or any other
Credit Document as may be necessary to incorporate the terms of any Additional
Loans.

 

34

--------------------------------------------------------------------------------


 


2.6                                 DEFAULT RATE.

 

Upon the occurrence, and during the continuance, of an Event of Default, the
principal of and, to the extent permitted by law, interest on the Loans and any
other amounts owing hereunder or under the other Credit Documents shall, upon
the election of the Required Lenders (except with respect to an Event of Default
occurring under Section 7.1(e), in which case such interest rate increase shall
be immediate) bear interest, payable on demand, at a per annum rate 2% greater
than the interest rate which would otherwise be applicable (or if no rate is
applicable, whether in respect of interest, fees or other amounts, then 2%
greater than the Alternate Base Rate plus the Applicable Percentage).

 


2.7                                 EXTENSION AND CONVERSION.

 

The Borrower shall have the option, on any Business Day, to extend existing
Loans into a subsequent permissible Interest Period or to convert Loans into
Loans of another Type; provided, however, that (a) except as expressly provided
otherwise in this Credit Agreement, LIBOR Rate Loans may be converted into
Alternate Base Rate Loans only on the last day of the Interest Period applicable
thereto, (b) LIBOR Rate Loans may be extended, and Alternate Base Rate Loans may
be converted into LIBOR Rate Loans, only if the conditions in Section 4.2 have
been satisfied and (c) Loans extended as, or converted into, LIBOR Rate Loans
shall be subject to the terms of the definition of “Interest Period” set forth
in Section 1.1 and shall be in such minimum amounts as provided in
Section 2.1(b)(ii).  Any request for extension or conversion of a LIBOR Rate
Loan which shall fail to specify an Interest Period shall be deemed to be a
request for an Interest Period of one month.  Each such extension or conversion
shall be effected by the Borrower by giving a Notice of Extension/Conversion (or
telephone notice promptly confirmed in writing) to the Administrative Agent
prior to 11:00 A.M. on the Business Day of, in the case of the conversion of a
LIBOR Rate Loan into a Alternate Base Rate Loan, and on the third Business Day
prior to, in the case of the extension of a LIBOR Rate Loan as, or conversion of
a Alternate Base Rate Loan into, a LIBOR Rate Loan, the date of the proposed
extension or conversion, specifying (i) the date of the proposed extension or
conversion, (ii) the Loans to be so extended or converted, (iii) the Types of
Loans into which such Loans are to be converted and (iv) if applicable, the
applicable Interest Periods with respect thereto.  Each request for extension or
conversion shall be irrevocable and shall constitute a representation and
warranty by the Borrower of the matters specified in Section 4.2.  If the
Borrower fails to request extension or conversion of any LIBOR Rate Loan in
accordance with this Section, or any such conversion or extension is not
permitted or required by this Section, then such LIBOR Rate Loan shall be
converted to an Alternate Base Rate Loan at the end of the Interest Period
applicable thereto.  The Administrative Agent shall give each Lender notice as
promptly as practicable of any such proposed extension or conversion affecting
any Loan.

 


2.8                                 PREPAYMENTS.

 

(a)                                  Voluntary Repayments.  Revolving Loans,
Swingline Loans and, with the consent of the applicable Competitive Loan Lender
or Lenders, Competitive Loans, may be repaid in whole or in part without premium
or penalty; provided that (i) LIBOR Rate Loans may be repaid only upon three (3)
Business Days’ prior written notice to the Administrative Agent, and

 

35

--------------------------------------------------------------------------------


 

Alternate Base Rate Loans may be repaid only upon at least one (1) Business
Day’s prior written notice to the Administrative Agent, (ii) repayments of LIBOR
Rate Loans must be accompanied by payment of any amounts owing under
Section 2.17, and (iii) partial repayments of the LIBOR Rate Loans shall be in
minimum principal amount of $2,000,000, and in integral multiples of $1,000,000
in excess thereof (or, if less, the remaining amount thereof) and partial
repayments of Alternate Base Rate Loans shall be in minimum principal amount of
$1,000,000, and in integral multiples of $500,000 in excess thereof (or, if
less, the remaining amount thereof).

 

(b)                                 Mandatory Prepayments.  If at any time, the
aggregate principal Dollar Amount (determined, with respect to Foreign Currency
Loans, as of the most recent Determination Date) of outstanding Revolving Loans
plus Swingline Loans plus LOC Obligations plus Competitive Loans shall exceed
the Aggregate Revolving Committed Amount, the Borrower shall immediately make
payment on the Loans in an amount sufficient to eliminate the deficiency;
provided, however, that, notwithstanding the foregoing to the contrary, if the
amount of such excess has been incurred as a result of exchange rate
fluctuations in the Dollar Amount of the Swingline Loans denominated in Foreign
Currencies and such excess is not greater than ten percent (10%) of the
Swingline Committed Amount, then the Borrower shall not be required to repay
such excess until thirty (30) days after the incurrence of such excess, and then
only to the extent, if any, of such excess on the date such payment is due.

 

(c)                                  Application.  Unless otherwise specified by
the Borrower, voluntary repayments and mandatory prepayments made hereunder
shall be applied first to Alternate Base Rate Loans, then to LIBOR Rate Loans in
direct order of Interest Period maturities, second to Competitive Loans in
direct order of Interest Period Maturities and third (after all Loans have been
repaid) to a cash collateral account in respect of LOC Obligations.  Amounts
repaid on the Swingline Loan and the Revolving Loans may be reborrowed in
accordance with the provisions hereof.

 

(d)                                 Hedging Obligations Unaffected.  Any
repayment or prepayment made pursuant to this Section 2.8 shall not affect the
Borrower’s obligation to continue to make payments under any Hedging Agreement
with a Hedging Agreement Provider, which shall remain in full force and effect
notwithstanding such repayment or prepayment, subject to the terms of such
Hedging Agreement.

 


2.9                                 TERMINATION AND REDUCTION OF COMMITMENTS

 

(a)                                  Voluntary Reductions.  The Commitments may
be terminated or permanently reduced by the Borrower in whole or in part upon
one (1) Business Day’s prior written notice to the Administrative Agent;
provided that (i) after giving effect to any voluntary reduction, the aggregate
principal amount of Loans plus LOC Obligations outstanding shall not exceed the
Aggregate Revolving Committed Amount, as reduced, and (ii) partial reductions
shall be in minimum principal amounts of $3,000,000, and in integral multiples
of $1,000,000 in excess thereof; provided further, that no such reduction or
termination shall be permitted if after giving effect thereto, and to any
prepayments of the Revolving Loans made on the effective date thereof, the sum
of the then outstanding aggregate principal amount of the Revolving Loans plus
Swingline Loans plus LOC Obligations plus Competitive Loans would exceed the
Aggregate Revolving Committed Amount.; and provided further, that with respect
to the portion of the

 

36

--------------------------------------------------------------------------------


 

Commitments comprising Additional Revolving Loans, only one such reduction shall
be permitted to be made in any calendar year.  Notwithstanding the foregoing to
the contrary, so long as the Aggregate Revolving Committed Amount shall not have
been previously reduced below $150,000,000 pursuant to this Section 2.9(a), then
the portion of the Commitments comprising Additional Revolving Loans, if reduced
in whole or in part pursuant to this Section 2.9(a), may be reinstated from time
to time in the form of new Additional Revolving Loans to the extent then
permitted to be made under Section 2.5 hereof.

 

(b)                                 Mandatory Reduction.  The Revolving
Commitment, the LOC Commitment and the Swingline Commitment shall automatically
terminate on the Maturity Date.

 


2.10                           FEES.

 

(a)                                  Facility Fee.  The Borrower shall pay to
the Administrative Agent for the ratable benefit of the Lenders holding
Commitments, a facility fee (the “Facility Fee”) equal to the Applicable
Percentage per annum times the actual daily amount of Aggregate Revolving
Committed Amount (or, if the Commitments have terminated, on the outstanding
amount of all Revolving  Loans, Swingline Loans and LOC Obligations), regardless
of usage.  The Facility Fee shall accrue at all times during the Commitment
Period (and thereafter so long as any Revolving Loans, Swingline Loans or LOC
Obligations remain outstanding), including at any time during which one or more
of the conditions in Section 4 is not met, and shall be due and payable
quarterly in arrears on the 15th day following the last day of each calendar
quarter for the prior calendar quarter, commencing with the first such date to
occur after the Closing Date, and on the Maturity Date (and, if applicable,
thereafter on demand).  The Facility Fee shall be calculated quarterly in
arrears, and if there is any change in the Applicable Percentage during any
quarter, the actual daily amount shall be computed and multiplied by the
Applicable Percentage separately for each period during such quarter that such
Applicable Percentage was in effect.

 

(b)                                 Letter of Credit Fee.  In consideration of
the LOC Commitments, the Borrower agrees to pay to the Issuing Lender a fee (the
“Letter of Credit Fee”) equal to the Applicable Percentage per annum on the
average daily maximum amount available to be drawn under each Letter of Credit
from the date of issuance to the date of expiration. The Issuing Lender shall
promptly pay over to the Administrative Agent for the ratable benefit of the
Lenders (including the Issuing Lender) the Letter of Credit Fee.  The Letter of
Credit Fee shall be payable quarterly in arrears on the 15th day following the
last day of each calendar quarter for the prior calendar quarter.

 

(c)                                  Issuing Lender Fees.  In addition to the
Letter of Credit Fees payable pursuant to subsection (b) above, the Borrower
shall pay to the Issuing Lender for its own account without sharing by the other
Lenders (i) a fronting fee of one-tenth of one percent (0.100%) per annum on the
average daily maximum amount available to be drawn under each such Letter of
Credit issued by it, such fee to be paid quarterly in arrears on the 15th day
following the last day of each calendar quarter for the prior calendar quarter,
and (ii) the reasonable and customary charges from time to time of the Issuing
Lender with respect to the amendment, transfer, administration, cancellation and
conversion of, and drawings under, such Letters of Credit (collectively, the
“Issuing Lender Fees”).

 

37

--------------------------------------------------------------------------------


 

(d)                                 Administrative Agent’s Fee.  The Borrower
agrees to pay to the Administrative Agent the annual administrative agent fee as
described in the Fee Letter.

 


2.11                           COMPUTATION OF INTEREST AND FEES.

 

(a)                                  Interest payable hereunder with respect to
Alternate Base Rate Loans based on the Prime Rate shall be calculated on the
basis of a year of 365 days (or 366 days, as applicable) for the actual days
elapsed.  All other fees, interest and all other amounts payable hereunder shall
be calculated on the basis of a 360 day year for the actual days elapsed.  The
Administrative Agent shall as soon as practicable notify the Borrower and the
Lenders of each determination of a LIBOR Rate on the Business Day of the
determination thereof.  Any change in the interest rate on a Loan resulting from
a change in the Alternate Base Rate shall become effective as of the opening of
business on the day on which such change in the Alternate Base Rate shall become
effective.  The Administrative Agent shall as soon as practicable notify the
Borrower and the Lenders of the effective date and the amount of each such
change.

 

(b)                                 Each determination of an interest rate by
the Administrative Agent pursuant to any provision of this Credit Agreement
shall be conclusive and binding on the Borrower and the Lenders in the absence
of manifest error.  The Administrative Agent shall, at the request of the
Borrower, deliver to the Borrower a statement showing the computations used by
the Administrative Agent in determining any interest rate.

 


2.12                           PRO RATA TREATMENT AND PAYMENTS.


 

(a)                                  Each borrowing of Loans and any reduction
of the Commitments shall be made pro rata according to the respective Commitment
Percentages of the Lenders.  Each payment under this Credit Agreement or any
Note shall be applied (i) first, to any Fees then due and owing, (ii) second, to
interest then due and owing in respect of the Loans to the Borrower and
(iii) third, to principal then due and owing hereunder and under the Loans to
the Borrower.  Each payment on account of the Facility Fees or the Letter of
Credit Fees shall be made pro rata in accordance with the respective amounts due
and owing.  Each payment (other than voluntary repayments and mandatory
prepayments) by the Borrower on account of principal of and interest on the
Loans shall be made pro rata according to the respective amounts due and owing
hereunder in the currency in which such amount is denominated and in such funds
as are customary at the place and time of payment for the settlement of
international payments in such currency.  Without limiting the terms of the
preceding sentence, accrued interest on any Foreign Currency Loans shall be
payable in the same Foreign Currency as such Loan.  Each voluntary repayment and
mandatory prepayment on account of principal of the Loans shall be applied in
accordance with Section 2.8.  With respect to Competitive Loans, if the Borrower
fails to specify the particular Competitive Loan or Loans as to which any
payment or other amount should be applied and it is not otherwise clear as to
the particular Competitive Loan or Loans to which such payment or other amounts
relate, or any such payment or other amount is to be applied to Competitive
Loans without regard to any such direction by the Borrower, then each payment or
prepayment of principal on Competitive Loans and each payment of interest or
other amount on or in respect of Competitive Loans, shall be allocated pro rata
among the relevant Competitive Loan

 

38

--------------------------------------------------------------------------------


 

Lenders in accordance with the then outstanding amounts of their respective
Competitive Loans.  All payments (including prepayments) to be made by the
Borrower on account of principal, interest and fees shall be made without
defense, set-off or counterclaim (except as provided in Section 2.18(b)) and
shall be made to the Administrative Agent for the account of the Lenders at the
Administrative Agent’s office specified in Section 10.2 in immediately available
funds (or at such other location mutually agreed to by the Administrative Agent
and the Borrower with respect to Foreign Currency Loans) and (A) in the case of
Loans or other amounts denominated in Dollars, shall be made in Dollars not
later than 1:00 P.M. on the date when due and (B) in the case of Loans or other
amounts denominated in a Foreign Currency, shall be made in such Foreign
Currency not later than the Applicable Time specified by the Administrative
Agent on the date when due.  The Administrative Agent shall distribute such
payments to the Lenders entitled thereto promptly upon receipt in like funds as
received.  If any payment hereunder (other than payments on the LIBOR Rate
Loans) becomes due and payable on a day other than a Business Day, such payment
shall be extended to the next succeeding Business Day, and, with respect to
payments of principal, interest thereon shall be payable at the then applicable
rate during such extension.  If any payment on a LIBOR Rate Loan becomes due and
payable on a day other than a Business Day, the maturity thereof shall be
extended to the next succeeding Business Day unless the result of such extension
would be to extend such payment into another calendar month, in which event such
payment shall be made on the immediately preceding Business Day.

 

(b)                                 Allocation of Payments After Event of
Default.  Notwithstanding any other provision of this Credit Agreement to the
contrary, after the occurrence and during the continuance of an Event of
Default, all amounts collected or received by the Administrative Agent or any
Lender on account of the Credit Party Obligations or any other amounts
outstanding under any of the Credit Documents shall be paid over or delivered as
follows:

 

FIRST, to the payment of all reasonable out-of-pocket costs and expenses
(including without limitation reasonable attorneys’ fees) of the Administrative
Agent in connection with enforcing the rights of the Lenders under the Credit
Documents;

 

SECOND, to payment of any fees owed to the Administrative Agent;

 

THIRD, to the payment of all reasonable out-of-pocket costs and expenses
(including without limitation, reasonable attorneys’ fees) of each of the
Lenders in connection with enforcing its rights under the Credit Documents or
otherwise with respect to the Credit Party Obligations owing to such Lender;

 

FOURTH, to the payment of all of the Credit Party Obligations consisting of
accrued fees and interest (including, without limitation, accrued fees and
interest arising under any Hedging Agreement with a Hedging Agreement Provider;

 

FIFTH, to the payment of the outstanding principal amount of the Credit Party
Obligations (including, without limitation, the payment or cash
collateralization of the outstanding LOC Obligations, and including with respect
to any Hedging Agreement with a Hedging Agreement Provider, any breakage,
termination or other payments due

 

39

--------------------------------------------------------------------------------


 

under such Hedging Agreement with a Hedging Agreement Provider and any interest
accrued thereon);

 

SIXTH, to all other Credit Party Obligations and other obligations which shall
have become due and payable under the Credit Documents or otherwise and not
repaid pursuant to clauses “FIRST” through “FIFTH” above; and

 

SEVENTH, to the payment of the surplus, if any, to whoever may be lawfully
entitled to receive such surplus.

 

In carrying out the foregoing, (i) amounts received shall be applied in the
numerical order provided until exhausted prior to application to the next
succeeding category and (ii) each of the Lenders and/or Hedging Agreement
Providers shall receive an amount equal to its pro rata share (based on the
proportion that the then outstanding Loans and LOC Obligations held by such
Lender or the outstanding obligations payable to such Hedging Agreement Provider
bears to the aggregate then outstanding Loans, LOC Obligations and obligations
payable under all Hedging Agreements with a Hedging Agreement Provider) of
amounts available to be applied pursuant to clauses “THIRD”, “FOURTH”, “FIFTH”
and “SIXTH” above.

 


2.13                           NON-RECEIPT OF FUNDS BY THE ADMINISTRATIVE AGENT.

 

(a)                                  Unless the Administrative Agent shall have
been notified in writing by a Lender prior to the date a Loan is to be made by
such Lender (which notice shall be effective upon receipt) that such Lender does
not intend to make the proceeds of such Loan available to the Administrative
Agent, the Administrative Agent may assume that such Lender has made such
proceeds available to the Administrative Agent on such date, and the
Administrative Agent may in reliance upon such assumption (but shall not be
required to) make available to the Borrower a corresponding amount.  If such
corresponding amount is not in fact made available to the Administrative Agent,
the Administrative Agent shall be able to recover such corresponding amount from
such Lender.  If such Lender does not pay such corresponding amount forthwith
upon the Administrative Agent’s demand therefor, the Administrative Agent will
promptly notify the Borrower, and the Borrower shall immediately pay such
corresponding amount to the Administrative Agent.  The Administrative Agent
shall also be entitled to recover from the Lender or the Borrower, as the case
may be, interest on such corresponding amount in respect of each day from the
date such corresponding amount was made available by the Administrative Agent to
the Borrower to the date such corresponding amount is recovered by the
Administrative Agent at a per annum rate equal to (i) from the Borrower at the
applicable rate for the applicable borrowing pursuant to the Notice of Borrowing
and (ii) from a Lender at the Federal Funds Rate.

 

(b)                                 Unless the Administrative Agent shall have
been notified in writing by the Borrower, prior to the date on which any payment
is due from it hereunder (which notice shall be effective upon receipt) that the
Borrower does not intend to make such payment, the Administrative Agent may
assume that such Borrower has made such payment when due, and the Administrative
Agent may in reliance upon such assumption (but shall not be required to) make
available to each Lender on such payment date an amount equal to the portion of
such

 

40

--------------------------------------------------------------------------------


 

assumed payment to which such Lender is entitled hereunder, and if the Borrower
has not in fact made such payment to the Administrative Agent, such Lender
shall, on demand, repay to the Administrative Agent the amount made available to
such Lender.  If such amount is repaid to the Administrative Agent on a date
after the date such amount was made available to such Lender, such Lender shall
pay to the Administrative Agent on demand interest on such amount in respect of
each day from the date such amount was made available by the Administrative
Agent at a per annum rate equal to, if repaid to the Administrative Agent within
two (2) days from the date such amount was made available by the Administrative
Agent, the Federal Funds Rate and thereafter at a rate equal to the Alternate
Base Rate.

 

(c)                                  A certificate of the Administrative Agent
submitted to the Borrower or any Lender with respect to any amount owing under
this Section 2.13 shall be conclusive in the absence of manifest error.

 


2.14                           INABILITY TO DETERMINE INTEREST RATE.

 

Notwithstanding any other provision of this Credit Agreement, if (a) the
Administrative Agent shall reasonably determine (which determination shall be
conclusive and binding absent manifest error) that, by reason of circumstances
affecting the relevant market, reasonable and adequate means do not exist for
ascertaining LIBOR for such Interest Period, or (b) the Required Lenders shall
reasonably determine (which determination shall be conclusive and binding absent
manifest error) that the LIBOR Rate does not adequately and fairly reflect the
cost to such Lenders of funding LIBOR Rate Loans that the Borrower has requested
be outstanding as a LIBOR tranche during such Interest Period, the
Administrative Agent shall forthwith give telephone notice of such
determination, confirmed in writing, to the Borrower, and the Lenders at least
two Business Days prior to the first day of such Interest Period.  If such
notice is given (a) any Foreign Currency Loans requested to be made on the first
day of such Interest Period shall be made, at the sole option of the Borrower,
in Dollars as Alternate Base Rate Loans or such request shall be cancelled,
(b) any affected LIBOR Rate Loans requested to be made on the first day of such
Interest Period shall be made, at the sole option of the Borrower, in Dollars as
Alternate Base Rate Loans or such request shall be cancelled and (c) any
affected Loans that were to have been converted on the first day of such
Interest Period to or continued as LIBOR Rate Loans shall be converted to or
continued, at the sole option of the Borrower, in Dollars as Alternate Base Rate
Loans or such request shall be cancelled.  Until any such notice has been
withdrawn by the Administrative Agent, no further Loans shall be made as,
continued as, or converted into, LIBOR Rate Loans for the Interest Periods so
affected.  The Administrative Agent shall withdraw any notice given pursuant to
this Section at such time as the condition giving rise to such notice is
reasonably determined by the Administrative Agent to no longer be applicable.

 


2.15                           ILLEGALITY.

 

(a)                                  Notwithstanding any other provision of this
Credit Agreement, if (i) the adoption of or any change in any Requirement of Law
or in the interpretation or application thereof by the relevant Governmental
Authority to any Lender shall make it unlawful for such Lender or its LIBOR
Lending Office to make or maintain LIBOR Rate Loans as contemplated by this
Credit

 

41

--------------------------------------------------------------------------------


 

Agreement or to obtain in the interbank eurodollar market through its LIBOR
Lending Office the funds with which to make such Loans, or (ii) there shall have
occurred any change in national or international financial, political or
economic conditions (including the imposition of or any change in exchange
controls) or currency exchange rates which would make it unlawful or impossible
for any Lender to make Loans denominated in any Foreign Currency to the
Borrower, as contemplated by this Credit Agreement, then such Lender shall be an
“Affected Lender” and by written notice to the Borrower and to the
Administrative Agent:

 

(i)                                     such Lender may declare that LIBOR Rate
Loans (in the affected currency or currencies) will not thereafter (for the
duration of such unlawfulness or impossibility) be made by such Lender
hereunder, whereupon any request for a LIBOR Rate Loan (in the affected currency
or currencies) shall, as to such Lender only (A) if such Loan is not a Foreign
Currency Loan, be deemed a request for a Alternate Base Rate Loan (unless it
should also be illegal for the Affected Lender to provide an Alternate Base Rate
Loan, in which case such Loan shall bear interest at a commensurate rate to be
agreed upon by the Administrative Agent and the Affected Lender, and so long as
no Event of Default shall have occurred and be continuing, the Borrower), unless
such declaration shall be subsequently withdrawn and (B) if such Loan is a
Foreign Currency Loan, be deemed to have been withdrawn, unless such declaration
shall be subsequently withdrawn; and

 

(ii)                                  such Lender may require that all
outstanding LIBOR Rate Loans or Foreign Currency Loans (in the affected currency
or currencies), as the case may be, made by it be (A) if such Loans are not
Foreign Currency Loans, converted to Alternate Base Rate Loans, in which event
all such LIBOR Rate Loans shall be automatically converted to Alternate Base
Rate Loans as of the effective date of such notice as provided in paragraph (b)
below or (B) if such Loans are Foreign Currency Loans, repaid immediately, in
which event all such Foreign Currency Loans (in the affected currency or
currencies) shall be required to be repaid in full by the Borrower as of the
effective date of such notice as provided in paragraph (b) below.

 

If any Lender shall exercise its rights under (i) or (ii) above with respect to
any Loans which are not Foreign Currency Loans, all payments and prepayments of
principal which would otherwise have been applied to repay the LIBOR Rate Loans
that would have been made by such Lender or the converted LIBOR Rate Loans of
such Lender shall instead be applied to repay the Alternate Base Rate Loans made
by such Lender in lieu of, or resulting from the conversion, of such LIBOR Rate
Loans.  An Affected Lender shall withdraw any notice given pursuant to this
Section at such time as the condition giving rise to such notice is reasonably
determined by such Affected Lender to no longer be applicable.

 

(b)                                 Each Lender agrees to use reasonable efforts
(including reasonable efforts to change its LIBOR Lending Office, as the case
may be) to avoid or to minimize any amounts which might otherwise be payable
pursuant to this Section 2.15; provided, however, that such

 

42

--------------------------------------------------------------------------------


 

efforts shall not cause the imposition on such Lender of any additional costs or
legal or regulatory burdens deemed by such Lender in its sole discretion to be
material.

 

(c)                                  For purposes of this Section 2.15, a notice
to the Borrower by any Lender shall be effective as to each such Loan, if
lawful, on the last day of the Interest Period currently applicable to such
Loan; in all other cases such notice shall be effective on the date of receipt
by the Borrower.

 


2.16                           REQUIREMENTS OF LAW.

 

(a)                                  If the adoption of or any change in any
Requirement of Law or in the interpretation or application thereof or compliance
by any Lender with any request or directive (whether or not having the force of
law) from any central bank or other Governmental Authority made subsequent to
the date hereof:

 

(i)                                     shall subject such Lender to any tax of
any kind whatsoever with respect to any LIBOR Rate Loan made by it, or change
the basis of taxation of payments to such Lender in respect thereof (except for
both Taxes and changes in the rate of tax on the overall net income or profits
of such Lender, or franchise taxes in lieu thereof);

 

(ii)                                  shall impose, modify or hold applicable
any reserve, special deposit, compulsory loan or similar requirement against
assets held by, deposits or other liabilities in or for the account of,
advances, loans or other extensions of credit by, or any other acquisition of
funds by, any office of such Lender which is not otherwise included in the
determination of the LIBOR Rate hereunder; or

 

(iii)                               shall impose on such Lender any other
condition;

 

and the result of any of the foregoing is to increase the cost to such Lender of
making or maintaining LIBOR Rate Loans or to reduce any amount receivable
hereunder or under any Note, then, in any such case, the Borrower shall promptly
pay such Lender, upon its demand, any additional amounts necessary to compensate
such Lender for such additional cost or reduced amount receivable which such
Lender reasonably deems to be material as determined by such Lender with respect
to its LIBOR Rate Loans; provided, however, the Borrower shall not be obligated
to compensate such Lender for such additional cost or reduced amount receivable
for any period more than 180 days prior to the date the Borrower receives a
certificate submitted by such Lender, through the Administrative Agent, to the
Borrower setting forth the amounts claimed pursuant to this Section by such
Lender.  A certificate as to any additional amounts payable pursuant to this
Section submitted by such Lender, through the Administrative Agent, to the
Borrower shall be conclusive in the absence of manifest error.  Each Lender
agrees to use reasonable efforts (including reasonable efforts to change its
LIBOR Lending Office, as the case may be) to avoid or to minimize any amounts
which might otherwise be payable pursuant to this paragraph of this Section;
provided, however, that such efforts shall not cause the imposition on such
Lender of any additional costs or legal or regulatory burdens deemed by such
Lender in its sole discretion to be material.

 

43

--------------------------------------------------------------------------------


 

(b)                                 If any Lender shall have reasonably
determined that the adoption of or any change in any Requirement of Law
regarding capital adequacy or in the interpretation or application thereof or
compliance by such Lender or any corporation controlling such Lender with any
request or directive regarding capital adequacy (whether or not having the force
of law) from any central bank or Governmental Authority made subsequent to the
date hereof does or shall have the effect of reducing the rate of return on such
Lender’s or such corporation’s capital as a consequence of its obligations
hereunder to a level below that which such Lender or such corporation could have
achieved but for such adoption, change or compliance (taking into consideration
such Lender’s or such corporation’s policies with respect to capital adequacy)
by an amount reasonably deemed by such Lender in its sole discretion to be
material, then from time to time, within fifteen (15) days after demand by such
Lender, the Borrower shall pay to such Lender such additional amount as shall be
certified by such Lender as being required to compensate it for such reduction;
provided, however, the Borrower shall not be obligated to compensate such Lender
for such additional amount for any period more than 180 days prior to the date
the Borrower receives a certificate submitted by such Lender, through the
Administrative Agent, to the Borrower setting forth the amounts claimed pursuant
to this Section by such Lender.  Such a certificate as to any additional amounts
payable under this Section submitted by a Lender (which certificate shall
include a description of the basis for the computation), through the
Administrative Agent, to the Borrower shall be conclusive absent manifest error.

 

(c)                                  The agreements in this Section 2.16 shall
survive the termination of this Credit Agreement and payment of the Loans and
all other amounts payable hereunder.

 


2.17                           INDEMNITY.

 

The Borrower hereby agrees to indemnify each Lender and to hold such Lender
harmless from any funding loss or expense (but excluding any loss of anticipated
profits) which such Lender may sustain or incur as a consequence of (a) default
by the Borrower in payment of the principal amount of or interest on any LIBOR
Rate Loan by such Lender in accordance with the terms hereof, (b) default by the
Borrower in accepting a LIBOR Rate Loan borrowing after the Borrower has given a
notice in accordance with the terms hereof, (c) default by the Borrower in
making any repayment of a LIBOR Rate Loan after the Borrower has given a notice
in accordance with the terms hereof, and/or (d) the making by the Borrower of a
repayment or prepayment of a LIBOR Rate Loan, or the conversion thereof, on a
day which is not the last day of the Interest Period with respect thereto, in
each case including, but not limited to, any such loss or expense (but excluding
any loss of anticipated profits) arising from interest or fees payable by such
Lender to lenders of funds obtained by it in order to maintain its LIBOR Rate
Loans hereunder.  A certificate as to any additional amounts payable pursuant to
this Section submitted by any Lender, through the Administrative Agent, to the
Borrower (which certificate must be delivered to the Administrative Agent within
thirty days following such default, repayment, prepayment or conversion) shall
be conclusive in the absence of manifest error.  The agreements in this
Section 2.17 shall survive termination of this Credit Agreement and payment of
the Loans and all other amounts payable hereunder.

 

44

--------------------------------------------------------------------------------


 


2.18                           TAXES.

 

(a)                                  All payments made by the Borrower hereunder
or under any Note will be, except as provided in Section 2.18(b), made free and
clear of, and without deduction or withholding for, any present or future taxes,
levies, imposts, duties, fees, assessments or other charges of whatever nature
now or hereafter imposed by any Governmental Authority or by any political
subdivision or taxing authority thereof or therein with respect to such payments
(but excluding any tax imposed on or measured by the net income or profits of a
Lender, or franchise taxes in lieu thereof,  pursuant to the laws of the
jurisdiction in which it is organized or the jurisdiction in which the principal
office or applicable lending office of such Lender is located or any subdivision
thereof or therein) and all interest, penalties or similar liabilities with
respect thereto (all such non-excluded taxes, levies, imposts, duties, fees,
assessments or other charges being referred to collectively as “Taxes”).  If any
Taxes are so levied or imposed, the Borrower agrees to pay the full amount of
such Taxes, and such additional amounts as may be necessary so that every
payment of all amounts due under this Credit Agreement or under any Note, after
withholding or deduction for or on account of any Taxes, will not be less than
the amount provided for herein or in such Note.  The Borrower will furnish to
the Administrative Agent as soon as reasonably practicable after the date the
payment of any Taxes is due pursuant to applicable law certified copies (to the
extent reasonably available and required by law) of tax receipts evidencing such
payment by the Borrower.  The Borrower agrees to indemnify and hold harmless
each Lender, and reimburse such Lender upon its written request, for the amount
of any Taxes so levied or imposed and paid by such Lender.

 

(b)                                 Each Lender that is not a United States
person (as such term is defined in Section 7701(a)(30) of the Code) agrees to
deliver to the Borrower and the Administrative Agent on or prior to the Closing
Date, or in the case of a Lender that is an assignee or transferee of an
interest under this Credit Agreement pursuant to Section 10.6 (unless the
respective Lender was already a Lender hereunder immediately prior to such
assignment or transfer), on the date of such assignment or transfer to such
Lender, (i) if the Lender is a “bank” within the meaning of Section 881(c)(3)(A)
of the Code, two accurate and complete original signed copies of Internal
Revenue Service Form W-8BEN or W-8ECI (or successor forms) certifying such
Lender’s entitlement to a complete exemption from United States withholding tax
with respect to payments to be made under this Credit Agreement and under any
Note, or (ii) if the Lender is not a “bank” within the meaning of
Section 881(c)(3)(A) of the Code, either Internal Revenue Service Form W-8BEN or
W-8ECI as set forth in clause (i) above, or (x) a certificate substantially in
the form of Schedule 2.18 (any such certificate, a “2.18 Certificate”) and (y)
two accurate and complete original signed copies of Internal Revenue Service
Form W-8 (or successor form) certifying such Lender’s entitlement to an
exemption from United States withholding tax with respect to payments of
interest to be made under this Credit Agreement and under any Note.  In
addition, each Lender agrees that it will deliver upon the Borrower’s request
updated versions of the foregoing, as applicable, whenever the previous
certification has become obsolete or inaccurate in any material respect,
together with such other forms as may be required in order to confirm or
establish the entitlement of such Lender to a continued exemption from or
reduction in United States withholding tax with respect to payments under this
Credit Agreement and any Note.  Notwithstanding anything to the contrary
contained in Section 2.18(a), but subject to the immediately succeeding
sentence, (x) the Borrower shall be entitled, to the extent it is required to

 

45

--------------------------------------------------------------------------------


 

do so by law, to deduct or withhold Taxes imposed by the United States (or any
political subdivision or taxing authority thereof or therein) from interest,
fees or other amounts payable hereunder for the account of any Lender which is
not a United States person (as such term is defined in Section 7701(a)(30) of
the Code) for U.S. Federal income tax purposes to the extent that such Lender
has not provided to the Borrower U.S. Internal Revenue Service Forms that
establish a complete exemption from such deduction or withholding and (y) the
Borrower shall not be obligated pursuant to Section 2.18(a) hereof to gross-up
payments to be made to a Lender in respect of Taxes imposed by the United States
if (I) such Lender has not provided to the Borrower the Internal Revenue Service
Forms required to be provided to the Borrower pursuant to this Section 2.18(b)
or (II) in the case of a payment, other than interest, to a Lender described in
clause (ii) above, to the extent that such Forms do not establish a complete
exemption from withholding of such Taxes.  Notwithstanding anything to the
contrary contained in the preceding sentence or elsewhere in this Section 2.18,
the Borrower agrees to pay additional amounts and to indemnify each Lender in
the manner set forth in Section 2.18(a) (without regard to the identity of the
jurisdiction requiring the deduction or withholding) in respect of any amounts
deducted or withheld by it as described in the immediately preceding sentence as
a result of any changes after the Closing Date in any applicable law, treaty,
governmental rule, regulation, guideline or order, or in the interpretation
thereof, relating to the deducting or withholding of Taxes.

 

(c)                                  Each Lender agrees to use reasonable
efforts (including reasonable efforts to change its LIBOR Lending Office, as the
case may be) to avoid or to minimize any amounts which might otherwise be
payable pursuant to this Section 2.18; provided, however, that such efforts
shall not cause the imposition on such Lender of any additional costs or legal
or regulatory burdens deemed by such Lender in its sole discretion to be
material.

 

(d)                                 If the Borrower pays any additional amount
pursuant to this Section 2.18 with respect to a Lender, such Lender shall use
reasonable efforts to obtain a refund of tax or credit against its tax
liabilities on account of such payment; provided that such Lender shall have no
obligation to use such reasonable efforts if either (i) it is in an excess
foreign tax credit position or (ii) it believes in good faith, in its sole
discretion, that claiming a refund or credit would cause adverse tax
consequences to it.  If such Lender receives such a refund or credit, such
Lender shall pay to the Borrower an amount that such Lender reasonably
determines is equal to the net tax benefit obtained by such Lender as a result
of such payment by the Borrower.  If no refund or credit is obtained with
respect to the Borrower’s payments to such Lender pursuant to this Section 2.18,
then such Lender shall upon request provide a certification that such Lender has
not received a refund or credit for such payments.  Nothing contained in this
Section 2.18 shall require a Lender to disclose or detail the basis of its
calculation of the amount of any tax benefit or any other amount or the basis of
its determination referred to in the proviso to the first sentence of this
Section 2.18 to the Borrower or any other party.

 

(e)                                  The agreements in this Section 2.18 shall
survive the termination of this Credit Agreement and the payment of the Loans
and all other amounts payable hereunder.

 

46

--------------------------------------------------------------------------------


 


2.19                           INDEMNIFICATION; NATURE OF ISSUING LENDER’S
DUTIES.

 

(a)                                  In addition to its other obligations under
Section 2.4, the Borrower hereby agrees to protect, indemnify, pay and hold the
Issuing Lender harmless from and against any and all claims, demands,
liabilities, damages, losses, costs, charges and expenses (including reasonable
attorneys’ fees) that the Issuing Lender may incur or be subject to as a
consequence, direct or indirect, of (i) the issuance of any Letter of Credit,
except to the extent resulting from the gross negligence or willful misconduct
of the Issuing Lender or (ii) the failure of the Issuing Lender to honor a
drawing under a Letter of Credit as a result of any act or omission, whether
rightful or wrongful, of any present or future de jure or de facto government or
governmental authority (all such acts or omissions, herein called “Government
Acts”).

 

(b)                                 As between the Borrower and the Issuing
Lender, the Borrower shall assume all risks of the acts, omissions or misuse of
any Letter of Credit by the beneficiary thereof.  The Issuing Lender shall not
be responsible for:  (i) the form, validity, sufficiency, accuracy, genuineness
or legal effect of any document submitted by any party in connection with the
application for and issuance of any Letter of Credit, even if it should in fact
prove to be in any or all respects invalid, insufficient, inaccurate, fraudulent
or forged; (ii) the validity or sufficiency of any instrument transferring or
assigning or purporting to transfer or assign any Letter of Credit or the rights
or benefits thereunder or proceeds thereof, in whole or in part, that may prove
to be invalid or ineffective for any reason; (iii) failure of the beneficiary of
a Letter of Credit to comply fully with conditions required in order to draw
upon a Letter of Credit; (iv) errors, omissions, interruptions or delays in
transmission or delivery of any messages, by mail, cable, telegraph, telex or
otherwise, whether or not they be in cipher; (v)  errors in interpretation of
technical terms; (vi) any loss or delay in the transmission or otherwise of any
document required in order to make a drawing under a Letter of Credit or of the
proceeds thereof; and (vii) any consequences arising from causes beyond the
control of the Issuing Lender, including, without limitation, any Government
Acts.  None of the above shall affect, impair, or prevent the vesting of the
Issuing Lender’s rights or powers hereunder.

 

(c)                                  In furtherance and extension and not in
limitation of the specific provisions hereinabove set forth, any action taken or
omitted by the Issuing Lender, under or in connection with any Letter of Credit
or the related certificates, if taken or omitted in good faith, shall not put
such Issuing Lender under any resulting liability to the Borrower.  It is the
intention of the parties that this Credit Agreement shall be construed and
applied to protect and indemnify the Issuing Lender against any and all risks
involved in the issuance of the Letters of Credit, all of which risks are hereby
assumed by the Borrower, including, without limitation, any and all risks of the
acts or omissions, whether rightful or wrongful, of any Government Authority. 
The Issuing Lender shall not, in any way, be liable for any failure by the
Issuing Lender or anyone else to pay any drawing under any Letter of Credit as a
result of any Government Acts or any other cause beyond the control of the
Issuing Lender.

 

(d)                                 Nothing in this Section 2.19 is intended to
limit the reimbursement obligation of the Borrower contained in Section 2.4
hereof.  The obligations of the Borrower under this Section 2.19 shall survive
the termination of this Credit Agreement.  No act or omissions of any

 

47

--------------------------------------------------------------------------------


 

current or prior beneficiary of a Letter of Credit shall in any way affect or
impair the rights of the Issuing Lender to enforce any right, power or benefit
under this Credit Agreement.

 

(e)                                  Notwithstanding anything to the contrary
contained in this Section 2.19, the Borrower shall have no obligation to
indemnify any Issuing Lender in respect of any liability incurred by such
Issuing Lender arising out of the gross negligence or willful misconduct of the
Issuing Lender, as determined by a court of competent jurisdiction.

 


2.20                           REPLACEMENT OF LENDERS.

 

The Borrower shall be permitted to replace with a financial institution,
acceptable to the Administrative Agent, any Lender (other than Wachovia Bank,
National Association) that (a) requests reimbursement for amounts owing pursuant
to 2.15, 2.16 or 2.18(a), (b) is then in default of its obligation to make Loans
hereunder, or (c) that is a Non-Extending Lender (as defined in Section 2.21
below); provided that (i) such replacement does not conflict with any
Requirement of Law, (ii) no Event of Default shall have occurred and be
continuing at the time of such replacement, (iii) prior to any such replacement,
such Lender shall not have taken action under Section 2.15, 2.16(a) or 2.18(c),
as applicable, to successfully eliminate the continued need for payment of
amounts owing pursuant to Section 2.15, 2.16 or 2.18(a), as applicable, (iv) the
replacement financial institution shall purchase, at par, all Loans and other
amounts owing to such replaced Lender on or prior to the date of replacement,
(v) the Borrower shall be liable to such replaced Lender under Section 2.17 if
any LIBOR Loan owing to such replaced Lender shall be purchased other than on
the last day of the Interest Period relating thereto, (vi) the replacement
financial institution, if not already a Lender, shall be reasonably satisfactory
to the Administrative Agent, (vii) the replaced Lender shall be obligated to
make such replacement in accordance with the provisions of Section 10.6
(provided that the Borrower shall be obligated to pay the registration and
processing fee referred to therein), (viii) until such time as such replacement
shall be consummated, the Borrower shall pay all additional amounts (if any)
required pursuant to Section 2.15, 2.16 or 2.18(a), as the case may be, and (ix)
any such replacement shall not be deemed to be a waiver of any rights that the
Borrower, the Administrative Agent or any other Lender shall have against the
replaced Lender.  If any replaced Lender fails to execute the agreements
required under Section 10.6 in connection with an assignment pursuant to this
Section 2.20, the Borrower may, upon two (2) Business Days’ prior notice to such
replaced Lender, execute such agreements on behalf of such replaced Lender.  A
Lender shall not be required to be replaced if, prior thereto, as a result of a
waiver by such Lender or otherwise, the circumstances entitling the Borrower to
require such replacement cease to apply.

 


2.21                           EXTENSION OF MATURITY DATE.

 

(a)                                  Requests for Extension.  The Borrower may,
by notice to the Administrative Agent (who shall promptly notify the Lenders)
not earlier than ninety (90) days and not later than sixty (60) days prior to
the Maturity Date then in effect hereunder (the “Existing Maturity Date”),
request that each Lender extend such Lender’s Maturity Date for up to an
additional two (2) years from the Existing Maturity Date but not less than
one (1) year from the Existing Maturity Date.

 

(b)                                 Lender Elections to Extend.  Each Lender,
acting in its sole and individual discretion, shall, by notice to the
Administrative Agent given not earlier than forty-five (45) days

 

48

--------------------------------------------------------------------------------


 

prior to the Existing Maturity Date and not later than the date (the “Notice
Date”) that is thirty (30) days prior to the Existing Maturity Date, advise the
Administrative Agent whether or not such Lender agrees to such extension (and
each Lender that determines not to so extend its Maturity Date (a “Non-Extending
Lender”) shall notify the Administrative Agent of such fact promptly after such
determination (but in any event no later than the Notice Date) and any Lender
that does not so advise the Administrative Agent on or before the Notice Date
shall be deemed to be a Non-Extending Lender.  The election of any Lender to
agree to such extension shall not obligate any other Lender to so agree.

 

(c)                                  Notification by Administrative Agent.  The
Administrative Agent shall notify the Borrower of each Lender’s determination
under this Section no later than the date 15 days prior to the Existing Maturity
Date (or, if such date is not a Business Day, on the next preceding Business
Day).

 

(d)                                 Additional Commitment Lenders.  The Borrower
shall have the right on or before the Existing Maturity Date to replace each
Non-Extending Lender with, and add as “Lenders” under this Agreement in place
thereof, one or more new banks or other financial institutions approved by the
Administrative Agent (each, an “Additional Commitment Lender”) as provided in
Section 2.20, each of which Additional Commitment Lenders shall have entered
into a Commitment Transfer Supplement pursuant to which such Additional
Commitment Lender shall, effective as of the Existing Maturity Date, undertake a
Commitment (and, if any such Additional Commitment Lender is already a Lender,
its Commitment shall be in addition to such Lender’s Commitment hereunder on
such date).

 

(e)                                  Minimum Extension Requirement.  If (and
only if) the total of the Commitments of the Lenders that have agreed so to
extend their Maturity Date and the additional Commitments of the Additional
Commitment Lenders shall be more than sixty percent (60%) of the aggregate
amount of the Commitments in effect immediately prior to the Existing Maturity
Date, then, effective as of the Existing Maturity Date, the Maturity Date of
each Extending Lender and of each Additional Commitment Lender shall be extended
to the date falling two (2) years after the Existing Maturity Date (except that,
if such date is not a Business Day, such Maturity Date as so extended shall be
the next preceding Business Day) and each Additional Commitment Lender shall
thereupon become a “Lender” for all purposes of this Agreement.

 

(f)                                    Conditions to Effectiveness of
Extensions.  Notwithstanding the foregoing, the extension of the Maturity Date
pursuant to this Section shall not be effective with respect to any Lender
unless:

 

(i)                                     no Default or Event of Default shall
have occurred and be continuing on the date of such extension and after giving
effect thereto; and

 

(ii)                                  the representations and warranties
contained in this Agreement are true and correct on and as of the date of such
extension and after giving effect thereto, as though made on and as of such date
(or, if any such representation or warranty is expressly stated to have been
made as of a specific date, as of such specific date).

 

49

--------------------------------------------------------------------------------

 


 

(g)                                 Conflicting Provisions.  This Section shall
supersede any provisions in Section 2.12 or 10.1 to the contrary.

 


2.22                           LENDER REPRESENTATION AND WARRANTY.

 

Each Lender represents and warrants to the Credit Parties for the purpose of
making the representation and warranty in Section 3.7(e) that (i) no part of any
of the funds, monies, assets or other consideration to be used for the funding
of any Loan, LOC Obligation or other extension of credit under this Credit
Agreement or other Credit Document shall constitute “plan assets” as defined in
ERISA and (ii) the rights, benefits and interests of the Lenders under this
Credit Agreement and other Credit Documents will not be “plan assets” under
ERISA.

 


SECTION 3
REPRESENTATIONS AND WARRANTIES

 

To induce the Lenders to enter into this Credit Agreement and to make Loans
herein provided for, the Credit Parties hereby represent and warrant to the
Administrative Agent and to each Lender that:

 


3.1                                 FINANCIAL STATEMENTS.


 

The Borrower has delivered to the Administrative Agent copies of the financial
statements of the Borrower and its Subsidiaries referenced in Section 4.1(g). 
The financial statements described in Sections 4.1(g)(ii) and (iii) (including
in each case the related schedules and notes) fairly present in all material
respects the consolidated financial position of the Borrower and its
Subsidiaries as of the respective dates specified in such financial statements
and the consolidated results of their operations and cash flows for the
respective periods so specified and have been prepared in accordance with GAAP
consistently applied throughout the periods involved except as set forth in the
notes thereto (subject, in the case of any interim financial statements, to
normal year-end adjustments and the absence of footnotes).

 


3.2                                 ORGANIZATION; EXISTENCE.


 

Each of the Credit Parties is duly organized, validly existing and in good
standing under the laws of its jurisdiction of organization, and is duly
qualified as a foreign entity and is in good standing under the laws of each
jurisdiction in which such qualification is required by law, other than those
jurisdictions as to which the failure to be so qualified or in good standing
would not, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect.  Each of the Credit Parties has the corporate power and
authority to own or hold under lease the properties it purports to own or hold
under lease, to transact the business it transacts and proposes to transact, to
execute and deliver this Credit Agreement and the other Credit Documents and to
perform the provisions hereof and thereof.

 

50

--------------------------------------------------------------------------------


 


3.3                                 AUTHORIZATION; POWER; ENFORCEABLE
OBLIGATIONS.


 

This Credit Agreement and the other Credit Documents have been duly authorized
by all necessary corporate action on the part of the Borrower and the other
Credit Parties, and this Credit Agreement constitutes, and upon execution and
delivery thereof each Note will constitute, a legal, valid and binding
obligation of the Credit Parties executing such documents enforceable against
such Credit Parties in accordance with their respective terms, except as such
enforceability may be limited by (i) applicable bankruptcy, insolvency,
reorganization, moratorium or other similar laws affecting the enforcement of
creditors’ rights generally and (ii) general principles of equity (regardless of
whether such enforceability is considered in a proceeding in equity or at law.

 


3.4                                 CONSENT; GOVERNMENT AUTHORIZATIONS.


 

No approval, consent or authorization of, filing with, notice to or other act by
or in respect of, any Governmental Authority or any other Person is required in
connection with acceptance of extensions of credit by the Borrower or the making
of the guaranties hereunder or with the execution, delivery or performance of
any Credit Documents by the other Credit Parties (other than those which have
been obtained) or with the validity or enforceability of any Credit Document
against the Credit Parties, except such filings as are required to be made with
and have been, or will be, made on a timely basis with, the United States
Securities and Exchange Commission.

 


3.5                                 NO MATERIAL LITIGATION.


 

(a)                                  There are no actions, suits or proceedings
pending or, to the knowledge of the Borrower, threatened against or affecting
the Borrower or any Subsidiary or any property of the Borrower or any Subsidiary
in any court or before any arbitrator of any kind or before or by any
Governmental Authority that, individually or in the aggregate, would reasonably
be expected to have a Material Adverse Effect.

 

(b)                                 Neither the Borrower nor any Subsidiary is
in default under any order, judgment, decree or ruling of any court, arbitrator
or Governmental Authority or is in violation of any applicable law, ordinance,
rule or regulation (including without limitation Environmental Laws) of any
Governmental Authority, which default or violation, individually or in the
aggregate, would reasonably be expected to have a Material Adverse Effect.

 


3.6                                 TAXES.


 

The Borrower and its Subsidiaries have filed all tax returns (federal, state,
local and foreign) that are required to have been filed in any jurisdiction, and
have paid all income taxes shown to be due and payable (including interest and
penalties) on such returns and all other taxes and assessments payable by them,
to the extent such taxes and assessments have become due and payable and before
they have become delinquent, except for any taxes and assessments (a) the amount
of which is not individually or in the aggregate Material or (b) the amount,
applicability or validity of which is currently being contested in good faith by
appropriate proceedings and

 

51

--------------------------------------------------------------------------------


 

with respect to which the Borrower or a Subsidiary, as the case may be, has
established adequate reserves in accordance with GAAP.  None of the Credit
Parties or their respective Subsidiaries are aware, as of the Closing Date, of
any proposed tax assessments against it or any of its Subsidiaries which would
reasonably be expected to have a Material Adverse Effect.

 


3.7                                 ERISA.


 

(a)                                  Each Credit Party and each ERISA Affiliate
have operated and administered each Plan (other than Multiemployer Plans) in
compliance with all applicable laws except for such instances of noncompliance
as have not resulted in and would not reasonably be expected to result in a
Material Adverse Effect.  Neither any Credit Party nor any ERISA Affiliate has
incurred any liability pursuant to Title IV of ERISA (other than for premiums
payable to the PBGC not yet due) or the penalty or excise tax provisions of the
Code relating to employee benefit plans (as defined in Section 3 of ERISA) or
for failure to comply with the provisions of Title I of ERISA, in each case
which has not been satisfied, and no event, transaction or condition has
occurred or exists that would reasonably be expected to result in the incurrence
of any such liability by any Credit Party or any ERISA Affiliate, or in the
imposition of any Lien on any of the rights, properties or assets of any Credit
Party or any ERISA Affiliate, in either case pursuant to Title I or IV of ERISA
or to such penalty or excise tax provisions including Section 401(a)(29) or 412
of the Code, other than such liabilities or Liens as would not be individually
or in the aggregate Material.

 

(b)                                 The present value of all accrued benefits,
whether or not vested, under all Single Employer Plans, determined with respect
to each Single Employer Plan, as of the most recent valuation date prior to the
date on which this representation is made on the basis of the actuarial
assumptions specified for funding purposes in the Single Employer Plan’s most
recent actuarial valuation report, did not exceed the fair market value of the
assets of the Single Employer Plans by more than $40,000,000 in the aggregate
for all such Plans.

 

(c)                                  Neither any Credit Party nor any ERISA
Affiliate has incurred any withdrawal liabilities under Section 4201 of ERISA
that have not been satisfied or is subject to contingent withdrawal liabilities
under Section 4204 of ERISA with respect to any Multiemployer Plan that
individually or in the aggregate are Material.  Neither any Credit Party nor any
ERISA Affiliate has received any notification that any Multiemployer Plan is in
Reorganization, Insolvency, or has been terminated (within the meaning of Title
IV of ERISA), and, to the knowledge of the Credit Parties, no Multiemployer Plan
is reasonably expected to be in Reorganization, Insolvency, or terminated.

 

(d)                                 The aggregate expected post-retirement
benefit obligation (determined with respect to a Credit Party as of the last day
of the Credit Party’s most recently ended fiscal year in accordance with
Financial Accounting Standards Board Statement No. 106, without regard to
liabilities attributable to continuation coverage mandated by Section 4980B of
the Code or similar state law) of the Credit Parties and their Subsidiaries
would not reasonably be expected to have a Material Adverse Effect.

 

52

--------------------------------------------------------------------------------


 

(e)                                  The execution and delivery of this Credit
Agreement and the other Credit Documents hereunder will not involve any
transaction that is subject to the prohibitions of Section 406 of ERISA or in
connection with which a tax could be imposed pursuant to
Section 4975(c)(1)(A)-(D) of the Code.  The representation and warranty of the
Credit Parties in the preceding sentence is made on reliance upon and subject to
the accuracy of the Lenders’ representations in Section 2.22 and any
Transferee’s representations made pursuant to Section 10.6(i).

 


3.8                                 GOVERNMENTAL REGULATIONS, ETC.


 

(a)                                  No part of the proceeds of the Loans
hereunder will be used, directly or indirectly, for the purpose of purchasing or
carrying any “margin stock” within the meaning of Regulation U.  If requested by
any Lender or the Administrative Agent, the Borrower will furnish to the
Administrative Agent and each Lender a statement to the foregoing effect in
conformity with the requirements of FR Form U-1 referred to in said Regulation
U.  No Indebtedness being reduced or retired out of the proceeds of the Loans
hereunder was or will be incurred for the purpose of purchasing or carrying any
margin stock within the meaning of Regulation U or any “margin security” within
the meaning of Regulation T.  “Margin stock” within the meaning of Regulation U
does not constitute more than 25% of the value of the Consolidated Assets of the
Borrower and its Subsidiaries.  Neither the execution and delivery hereof by the
Borrower, nor the performance by it of any of the transactions contemplated by
this Credit Agreement (including, without limitation, the direct or indirect use
of the proceeds of the Loans) will violate or result in a violation of the
Securities Act of 1933, as amended, or the Securities Exchange Act of 1934, as
amended, or regulations issued pursuant thereto, or Regulation T, U or X.

 

(b)                                 The Borrower is not (i) an “investment
company” registered or required to be registered under the Investment Company
Act of 1940, as amended, and is not controlled by such a company, or (ii) a
“holding company”, or a “subsidiary company” of a “holding company”, or an
“affiliate” of a “holding company” or of a “subsidiary” of a “holding company”,
within the meaning of the Public Utility Holding Company Act of 1935, as
amended.

 

(c)                                  The use of the proceeds of the Loans
hereunder will not violate the Trading with the Enemy Act, as amended, or any of
the foreign assets control regulations of the United States Treasury Department
(31 CFR, Subtitle B, Chapter V, as amended) or any enabling legislation or
executive order relating thereto.  Without limiting the foregoing, none of the
Credit Parties is or will (i) become a person whose property or interest in
property are blocked pursuant to Section 1 of Executive Order 13224 of
September 23, 2001 Blocking Property and Prohibiting Transactions With Persons
Who Commit, Threaten to Commit, or Support Terrorism (66 Fed. Reg. 49079 (2001))
or (ii) to the best of its knowledge, engage in any dealings or transactions
relating to any property or interests in property blocked pursuant to Executive
Order 13224.

 


3.9                                 SUBSIDIARIES.


 

(a)                                  Schedule 3.9 is (except as noted therein) a
complete and correct list as of the date hereof of the Borrower’s Subsidiaries,
showing, as to each Subsidiary, the correct name thereof,

 

53

--------------------------------------------------------------------------------


 

the jurisdiction of its organization, and the percentage of shares of each class
of its capital stock or similar equity interests outstanding owned by the
Borrower and each other Subsidiary.

 

(b)                                 All of the outstanding shares of capital
stock or similar equity interests of each Subsidiary shown in Schedule 3.9 as
being owned by the Borrower and its Subsidiaries have been validly issued, are
fully paid and nonassessable and are owned by the Borrower or another Subsidiary
free and clear of any Lien (except as otherwise disclosed in Schedule 3.9).

 

(c)                                  Each Subsidiary identified in Schedule 3.9
is a corporation or other legal entity duly organized, validly existing and in
good standing under the laws of its jurisdiction of organization (if such
jurisdiction provides for such a concept), and is duly qualified as a foreign
corporation or other legal entity and is in good standing in each jurisdiction
in which such qualification is required by law, other than those jurisdictions
as to which the failure to be so qualified or in good standing would not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.  Each such Subsidiary has the corporate or other power and
authority to own or hold under lease the properties it purports to own or hold
under lease and to transact the business it transacts and proposes to transact.

 


3.10                           USE OF PROCEEDS.


 

The Extensions of Credit will be used solely (a) to refinance the Existing
Facility and certain other Indebtedness and to pay fees and expenses in
connection herewith and therewith and (b) to provide for the working capital and
general corporate requirements of the Borrower, including Permitted Acquisitions
and dividends and stock repurchases permitted hereunder.

 


3.11                           CONTRACTUAL OBLIGATIONS; COMPLIANCE WITH LAWS; NO
CONFLICTS.


 

The execution, delivery and performance by the Borrower and the other Credit
Parties, as applicable, of this Credit Agreement and the other Credit Documents
will not (a) result in the creation of any Lien in respect of any property of
the Borrower or any Subsidiary under any indenture, mortgage, deed of trust,
loan, purchase or credit agreement, lease, corporate charter or by-laws, or any
other Material agreement or instrument to which the Borrower or any Subsidiary
is bound or by which the Borrower or any Subsidiary or any of their respective
properties may be bound or affected, (b) conflict with or result in a breach of
any of the terms, conditions or provisions of any order, judgment, decree, or
ruling of any court, arbitrator or Governmental Authority applicable to the
Borrower or any Subsidiary, (c) violate any Requirement of Law applicable to the
Borrower or any of its Subsidiaries (except those as to which waivers or
consents have been obtained) or (d) conflict with, result in a breach of or
constitute a default under (i) the articles of incorporation, bylaws or other
organizational documents of such Person, (ii) any Material indenture, agreement
or other instrument to which such Person is a party or by which any of its
properties may be bound or (iii) any approval of any Governmental Authority
relating to such Person.

 

54

--------------------------------------------------------------------------------


 


3.12                           ACCURACY AND COMPLETENESS OF INFORMATION.


 

All factual information heretofore, contemporaneously or hereafter furnished by
or on behalf of the Borrower or any Credit Party in writing to the
Administrative Agent or any Lender for purposes of or in connection with this
Credit Agreement or any other Credit Document, or any transaction contemplated
hereby or thereby, is or will be true and accurate in all material respects as
of the date stated therein and not incomplete by omitting to state any material
fact necessary to make such information not misleading provided that, with
respect to projected financial information, the Borrower represents only that
such information was prepared in good faith based upon assumptions believed to
be reasonable at the time.  There is no fact now known to the Borrower or any
Credit Party which has, or would reasonably be expected to have, a Material
Adverse Effect which fact has not been set forth herein, in the financial
statements of the Borrower furnished to the Administrative Agent and/or the
Lenders, or in any certificate, opinion or other written statement made or
furnished by the Borrower or any Credit Party to the Administrative Agent and/or
the Lenders.

 


3.13                           ENVIRONMENTAL MATTERS.


 

(a)                                  Except where such violation or liability
would not reasonably be expected to have a Material Adverse Effect, the
facilities and properties owned, leased or operated by any of the Credit Parties
and their Subsidiaries (the “Properties”) do not contain any Materials of
Environmental Concern in amounts or concentrations which (i) constitute a
violation of, or (ii) have resulted in liability under, any Environmental Law.

 

(b)                                 Except where such violation would not
reasonably be expected to have a Material Adverse Effect, (i) the Properties and
all operations of the Credit Parties and their Subsidiaries at the Properties
are in compliance, and have in the last five years been in compliance, in all
material respects with all applicable Environmental Laws, and (ii) there is no
contamination at or under the Properties or violation of any Environmental Law
with respect to the Properties or the business operated by any of the Credit
Parties (the “Business”).

 

(c)                                  Neither the Borrower nor any of its
Subsidiaries has received any written notice of violation, alleged violation,
non-compliance, liability or potential liability regarding environmental matters
or compliance with Environmental Laws with regard to any of the Properties or
the Business which would reasonably be expected to have a Material Adverse
Effect, nor does the Borrower nor any of its Subsidiaries have knowledge of any
such threatened notice.

 

(d)                                 Except where such violation or liability
would not reasonably be expected to have a Material Adverse Effect,
(i) Materials of Environmental Concern have not been transported or disposed of
from the Properties in violation of, or in a manner or to a location which has
given rise to liability under any Environmental Law, and (ii) Materials of
Environmental Concern have not been generated, treated, stored or disposed of
at, on or under any of the Properties in violation of, or in a manner that has
given rise to liability under, any applicable Environmental Law.

 

55

--------------------------------------------------------------------------------


 

(e)                                  Except where such proceeding or action
would not reasonably be expected to have a Material Adverse Effect, (i) no
judicial proceeding or governmental or administrative action is pending or, to
the knowledge of any Credit Party, threatened, under any Environmental Law to
which any of the Credit Parties is or will be named as a party with respect to
the Properties or the Business, and (ii) there are no consent decrees or other
decrees, consent orders, administrative orders or other orders, or other
administrative or judicial directives outstanding under any Environmental Law
with respect to the Properties or the Business.

 

(f)                                    Except where such violation or liability
would not reasonably be expected to have a Material Adverse Effect, there has
been no release or threat of release of Materials of Environmental Concern at or
from the Properties, or arising from or related to the operations of any of the
Credit Parties in connection with the Properties or otherwise in connection with
the Business, in violation of or in amounts or in a manner requiring remediation
under Environmental Laws.

 


3.14                           NO BURDENSOME RESTRICTIONS.


 

None of the Borrower or any of its Subsidiaries is a party to any agreement or
instrument or subject to any other obligation or any charter or corporate
restriction which, individually or in the aggregate, would reasonably be
expected to have a Material Adverse Effect.

 


3.15                           TITLE TO PROPERTY.


 

The Borrower and its Subsidiaries have good and sufficient title to their
respective Material properties, including all such properties reflected in the
most recent audited balance sheet referred to in Section 3.1 and Section 5.1 or
purported to have been acquired by the Borrower or any Subsidiary after said
date (except as sold or otherwise disposed of in the ordinary course of business
or as otherwise permitted hereunder), in each case free and clear of Liens
prohibited by this Credit Agreement, except for those defects in title and Liens
that, individually or in the aggregate, would not reasonably be expected to have
a Material Adverse Effect.

 


3.16                           INSURANCE.


 

The present insurance coverage of the Borrower and its Subsidiaries is outlined
as to carrier, policy number, expiration date, type and amount on Schedule 3.16
and such insurance coverage complies with the requirements set forth in Section
5.5.

 


3.17                           LICENSES AND PERMITS.


 

The Borrower and its Subsidiaries own or possess all licenses, permits,
franchises, authorizations, patents, copyrights, service marks, trademarks and
trade names, or rights thereto, required for the continued conduct of their
business, that are Material, without known conflict with the rights of others,
except for those conflicts or failures to own or possess that, individually or
in the aggregate, would not reasonably be expected to have a Material Adverse
Effect.

 

56

--------------------------------------------------------------------------------


 


3.18                           ANTI-TERRORISM LAWS.


 

Neither the making of the Loans hereunder nor the Borrower’s use of the proceeds
thereof will violate the Patriot Act, the Trading with the Enemy Act, as
amended, or any of the foreign assets control regulations of the United States
Treasury Department (31 CFR, Subtitle B, Chapter V, as amended) or any enabling
legislation or executive order relating thereto, or is in violation of any
Federal statute or Presidential Executive Order, including without limitation
Executive Order 13224 66 Fed. Reg. 49079 (September 25, 2001) (Blocking Property
and Prohibiting Transactions with Persons who Commit, Threaten to Commit or
Support Terrorism) (collectively, “Anti-Terrorism Laws”).

 


3.19                           LABOR MATTERS.


 

There are no collective bargaining agreements covering the employees of the
Credit Parties as of the Closing Date, other than as set forth in Schedule 3.19
hereto, and none of the Credit Parties has suffered any material strikes,
walkouts, work stoppages or other material labor difficulty within the five
years prior to the date hereof, other than as set forth in Schedule 3.19 hereto.

 


SECTION 4
CONDITIONS


 


4.1                                 CONDITIONS TO CLOSING.


 

This Credit Agreement shall become effective upon, and the obligation of each
Lender to make the initial Loans is subject to, the satisfaction of the
following conditions precedent:

 

(a)                                  Execution of Credit Agreement and Credit
Documents.  Receipt by the Administrative Agent of (i) multiple counterparts of
this Credit Agreement and (ii) for the account of each Lender that requests a
Revolving Note, Revolving Notes and for the account of the Swingline Lender, a
Swingline Note, in each case executed by a duly authorized officer of each party
thereto and in each case conforming to the requirements of this Credit
Agreement.

 

(b)                                 Legal Opinion.  Receipt by the
Administrative Agent of a legal opinion of counsel to the Credit Parties
relating to this Credit Agreement and the other Credit Documents and the
transactions contemplated herein and therein, in form and substance reasonably
acceptable to the Administrative Agent.

 

(c)                                  [Reserved.]

 

(d)                                 Corporate Documents. Receipt by the
Administrative Agent of the following (or their equivalent), each (other than
with respect to clause (iv)) certified by the secretary or assistant secretary
of the Borrower as of the Closing Date to be true and correct and in force and
effect pursuant to a certificate substantially in the form attached hereto as
Schedule 4.1(d):

 

57

--------------------------------------------------------------------------------


 

(i)                                     Articles of Incorporation.  Copies of
the articles of incorporation or charter documents of the Credit Parties
certified to be true and complete as of a recent date by the appropriate
Governmental Authority of the state of its organization.

 

(ii)                                  Resolutions.  Copies of resolutions of the
board of directors or comparable managing body of the Credit Parties approving
and adopting the respective Credit Documents, the transactions contemplated
therein and authorizing execution and delivery thereof.

 

(iii)                               Bylaws.  Copies of the bylaws, operating
agreement or partnership agreement of the Credit Parties certified by a
secretary or assistant secretary as of the Closing Date to be true and correct
and in force and effect as of such date.

 

(iv)                              Good Standing.  Copies, where applicable, of
certificates of good standing, existence or its equivalent of each of the Credit
Parties certified as of a recent date by the appropriate Governmental
Authorities of the State of organization.

 

(e)                                  Officer’s Certificate.  Receipt by the
Administrative Agent of a certificate, in form and substance reasonably
satisfactory to it, of a Responsible Officer certifying that immediately after
giving effect to this Credit Agreement (including the initial Extensions of
Credit hereunder), the other Credit Documents, and all the transactions
contemplated therein or thereby to occur on such date, (i) no Default or Event
of Default exists and (ii) all representations and warranties contained herein
and in the other Credit Documents are true and correct in all material respects.

 

(f)                                    Account Designation Letter.  Receipt by
the Administrative Agent of an executed counterpart of the Account Designation
Letter.

 

(g)                                 Financial Information.  Receipt by the
Administrative Agent of (i) three-year financial and operational projections for
the Borrower and its Subsidiaries together with a reasonably detailed
explanation of all management assumptions contained therein, which projections
shall be in form and substance satisfactory to the Administrative Agent and the
Lenders, (ii) the final audited financial statements of the Borrower for the
twelve month period ending January 3, 2004 and (iii) the unaudited quarterly
financial statements of the Borrower for the quarter ending October 2, 2004.

 

(h)                                 Capital Structure/Other Documentation.
Receipt by the Administrative Agent of any information requested by it relating
to the corporate and capital structure of the Borrower and its Subsidiaries.

 

(i)                                     Flow of Funds.  Receipt by the
Administrative Agent of a sources and uses table and payment instructions with
respect to each wire transfer to be made by the Administrative Agent on behalf
of the Lenders or the Borrower on the Closing Date setting forth the amount of
such transfer, the purpose of such transfer, the name and number of the account
to which such transfer is to be made, the name and ABA number of the bank or
other financial institution where

 

58

--------------------------------------------------------------------------------


 

such account is located and the name and telephone number of an individual that
can be contacted to confirm receipt of such transfer.

 

(j)                                     Repayment of Existing Indebtedness.  All
existing Indebtedness for borrowed money of the Borrower and its Subsidiaries
(including the Existing Facilities, but excluding the existing Indebtedness
listed on Schedule 6.1) shall have been repaid in full and terminated and the
Administrative Agent shall have received such evidence of such repayment and
termination as the Administrative Agent may reasonably require.

 

(k)                                  Consents.  The Administrative Agent shall
have received evidence that all necessary governmental, corporate, shareholder
and third party consents and approvals, if any, in connection with the
financings and other transactions contemplated hereby have been received and no
condition exists which would reasonably be likely to restrain, prevent or impose
any material adverse conditions on the transactions contemplated hereby.

 

(l)                                     No Material Adverse Change.  No material
adverse change shall have occurred since January 3, 2004 in the business,
assets, liabilities, or condition (financial or otherwise) of the Borrower and
its Subsidiaries taken as a whole.

 

(m)                               Litigation. There shall not exist any pending
or, to the knowledge of the Borrower, threatened litigation, investigation,
bankruptcy or insolvency, injunction, order or claim affecting or relating to
any Credit Party or any of its Subsidiaries, this Agreement and the other Credit
Documents that has not been settled, dismissed, vacated, discharged or
terminated prior to the Closing Date which would reasonably be expected to have
a Material Adverse Effect.

 

(n)                                 Fees.  Receipt by the Administrative Agent
and the Lenders of all fees, if any, then owing pursuant to the Fee Letter,
Section 2.10 or pursuant to any other Credit Document.

 

(o)                                 Patriot Act Certificate.  The Administrative
Agent shall have received a certificate satisfactory thereto, for benefit of
itself and the Lenders, provided by the Borrower that sets forth information
required by the Patriot Act including, without limitation, the identity of the
Borrower, the name and address of the Borrower and other information that will
allow the Administrative Agent or any Lender, as applicable, to identify the
Borrower in accordance with the Patriot Act.

 

(p)                                 Additional Matters.  All other documents and
legal matters in connection with the transactions contemplated by this Credit
Agreement shall be reasonably satisfactory in form and substance to the
Administrative Agents and the Required Lenders.

 


4.2                                 CONDITIONS TO ALL EXTENSIONS OF CREDIT.


 

The obligation of each Lender to make any Extension of Credit hereunder is
subject to the satisfaction of the following conditions precedent on the date of
making such Extension of Credit:

 

59

--------------------------------------------------------------------------------


 

(a)                                  Representations and Warranties.  The
representations and warranties made by the Borrower herein or in any other
Credit Document or which are contained in any certificate furnished at any time
under or in connection herewith or therewith shall be true and correct on and as
of the date of such Extension of Credit as if made on and as of such date
(except for those which expressly relate to an earlier date).

 

(b)                                 No Default or Event of Default.  No Default
or Event of Default shall have occurred and be continuing on such date or after
giving effect to the Extension of Credit to be made on such date.

 

(c)                                  Compliance with Commitments.  Immediately
after giving effect to the making of any such Extension of Credit (and the
application of the proceeds thereof), (i) the sum of the aggregate principal
amount of outstanding Revolving Loans plus Swingline Loans plus LOC Obligations
plus Competitive Loans shall not exceed the Revolving Committed Amount, (ii) the
LOC Obligations shall not exceed the LOC Committed Amount and (iii) the
Swingline Loans shall not exceed the Swingline Commitment (except that if the
Extension of Credit then being made is a continuation or extension of an
Interest Period applicable to a Swingline Loan denominated in a Foreign
Currency, clauses (i) and (iii) shall not be required to be satisfied as a
condition thereto to the extent of any excess resulting from exchange rate
fluctuations regarding the Dollar Amount of Swingline Loans denominated in
Foreign Currencies of not greater than 10% of the Swingline Commitment Amount).

 

Each request for an Extension of Credit (including extensions and conversions)
and each acceptance by the Borrower of an Extension of Credit (including
extensions and conversions) shall be deemed to constitute a representation and
warranty by the Borrower as of the date of such Loan that the conditions in
subsections (a) and (b) of this Section have been satisfied.

 


SECTION 5
AFFIRMATIVE COVENANTS


 

The Credit Parties covenant and agree that on the Closing Date, and so long as
this Credit Agreement is in effect and until the Commitments have been
terminated, no Loans remain outstanding and all amounts owing hereunder or under
any other Credit Document or in connection herewith or therewith have been paid
in full, the Credit Parties shall, and shall cause each Subsidiary to:

 


5.1                                 FINANCIAL STATEMENTS.


 

Furnish, or cause to be furnished, to the Administrative Agent and the Lenders:

 

(a)                                  as soon as available, but in any event
within 120 days after the end of each fiscal year of the Borrower (or, if
earlier, within five (5) Business Days after such date as the Borrower is
required to file its annual report on Form 10-K for such fiscal year with the
Securities and Exchange Commission), a consolidated balance sheet of the
Borrower and its Subsidiaries as at the end of such fiscal year, and the related
consolidated statements of income or operations,

 

60

--------------------------------------------------------------------------------


 

shareholders’ equity and cash flows for such fiscal year, setting forth in each
case in comparative form the figures for the previous fiscal year, all in
reasonable detail and prepared in accordance with GAAP, such consolidated
statements to be audited and accompanied by a report and opinion of an
independent certified public accountant of nationally recognized standing, which
report and opinion shall be prepared in accordance with generally accepted
auditing standards and shall not be subject to any “going concern” or like
qualification or exception or any qualification or exception as to the scope of
such audit; and

 

(b)                                 as soon as available, but in any event
within 60 days after the end of each of the first three fiscal quarters of each
fiscal year of the Borrower  (or, if earlier, within five (5) Business Days
after such date as the Borrower is required to file its quarterly report on Form
10-Q for such fiscal quarter with the Securities and Exchange Commission), a
consolidated balance sheet of the Borrower and its Subsidiaries as at the end of
such fiscal quarter, and the related consolidated statements of income or
operations, shareholders’ equity and cash flows for such fiscal quarter and for
the portion of the Borrower’s fiscal year then ended, setting forth in each case
in comparative form the figures for the corresponding fiscal quarter of the
previous fiscal year and the corresponding portion of the previous fiscal year,
all in reasonable detail, such consolidated statements to be certified by a
Responsible Officer of the Borrower as fairly presenting the financial
condition, results of operations, shareholders’ equity and cash flows of the
Borrower and its Subsidiaries in accordance with GAAP, subject only to normal
year-end audit adjustments and the absence of footnotes.

 

As to any information contained in materials furnished pursuant to
Section 5.2(d), the Borrower shall not be separately required to furnish such
information under clause (a) or (b) above, but the foregoing shall not be in
derogation of the obligation of the Borrower to furnish the information and
materials described in clauses (a) and (b) above at the times specified
therein.  All such financial statements shall be complete and correct in all
material respects (subject, in the case of interim statements, to normal
recurring year-end audit adjustments) and shall be prepared in reasonable detail
and in accordance with GAAP applied consistently throughout the periods
reflected therein and further accompanied by a description of, and an estimation
of the effect on the financial statements on account of, any change in the
application of accounting principles as provided in Section 1.3.

 


5.2                                 CERTIFICATES; OTHER INFORMATION.


 

Furnish, or cause to be furnished, to the Administrative Agent for distribution
to the Lenders:

 

(a)                                  Accountant’s Certificate and Reports. 
Concurrently with the delivery of the financial statements referred to in
Section 5.1(a) above, a certificate of the independent certified public
accountants reporting on such financial statements stating that in making the
examination necessary therefor no knowledge was obtained of any breach of
Section 5.9, except as specified in such certificate.

 

(b)                                 Officer’s Certificate.  Concurrently with
the delivery of the financial statements referred to in Sections 5.1(a) and
5.1(b) above, a certificate of a Responsible Officer stating that,

 

61

--------------------------------------------------------------------------------


 

to the best of such Responsible Officer’s knowledge and belief, (i) the
financial statements fairly present in all material respects the financial
condition of the parties covered by such financial statements, (ii) during such
period each Credit Party has observed or performed its covenants and other
agreements hereunder and under the other Credit Documents, and satisfied the
conditions contained in this Credit Agreement to be observed, performed or
satisfied by it (except to the extent waived in accordance with the provisions
hereof), (iii) such Responsible Officer has obtained no knowledge of any Default
or Event of Default except as specified in such certificate and (iv) solely in
connection with the delivery of the financial statements referred to in
Section 5.1(a), there has been no development or event during the fiscal year
covered thereby which has had or would reasonably be expected to have a Material
Adverse Effect.  Such certificate shall include the calculations required to
indicate compliance with Section 5.9 as of the last day of the period covered by
such financial statements and shall contain a complete and correct list of the
Borrower’s Subsidiaries, showing, as to each Subsidiary, the correct name
thereof, the jurisdiction of its organization, and the percentage of shares of
each class of its capital stock or similar equity interests outstanding owned by
the Borrower and each other Subsidiary, or a statement there has been no change
in such information since delivery of the certificate last delivered pursuant to
this Section 5.2(b).  A form of Officer’s Certificate is attached as Schedule
5.2(b).

 

(c)                                  Other Information.  Promptly, such
additional financial and other information as the Administrative Agent, at the
request of any Lender, may from time to time reasonably request.

 

(d)                                 Public Information.  Promptly after the same
are sent, copies of all reports (other than those otherwise provided pursuant to
Section 5.1) and other financial information which any Credit Party sends to its
public stockholders, and promptly after the same are filed, copies of all
financial statements and non-confidential reports which any Credit Party may
make to, or file with, the Securities and Exchange Commission or any successor
or analogous United States Governmental Authority.

 

(e)                                  Permitted Acquisition Information.  Not
less than five (5) Business Days prior to the consummation of any Permitted
Acquisition with a purchase price in excess of $50,000,000, a certificate, in
form and substance reasonably satisfactory to the Administrative Agent, executed
by a Responsible Officer of the Borrower (A) certifying that (1) such Permitted
Acquisition complies with the requirements of this Credit Agreement and (2)
after giving effect to such Permitted Acquisition and any borrowings in
connection therewith, the Borrower believes in good faith that it will have
sufficient availability under the Aggregate Revolving Committed Amount to meet
its ongoing working capital requirements and (B) demonstrating compliance with
clauses (b), (d) and (e)(i) of the definition of the Permitted Acquisition.

 

Documents required to be delivered pursuant to Section 5.1(a) or (b) or Section
5.2(d) (to the extent any such documents are included in materials otherwise
filed with the Securities and Exchange Commission) may be delivered
electronically and shall be deemed to have been delivered on the date (i) on
which the Borrower posts such documents, or provides a link thereto on the
Borrower’s website on the Internet at its website; or (ii) on which such
documents are posted on the Borrower’s behalf on an Internet or intranet
website, if any, to which each Lender

 

62

--------------------------------------------------------------------------------


 

and the Administrative Agent have access (whether a commercial, third-party
website or whether sponsored by the Administrative Agent); provided that the
Borrower shall deliver paper copies of such documents to the Administrative
Agent or any Lender that requests the Borrower to deliver such paper copies
until a written request to cease delivering paper copies is given by the
Administrative Agent or such Lender.

 


5.3                                 NOTICES.


 

Give notice to the Administrative Agent (which shall promptly transmit such
notice to each Lender) of:

 

(a)                                  Defaults.  Promptly (but in any event
within two (2) Business Days), after any Credit Party knows thereof, the
occurrence of any Default or Event of Default.

 

(b)                                 Legal Proceedings.  Promptly, any
litigation, or any investigation or proceeding (including without limitation,
any environmental or Governmental Authority proceeding) known to any Credit
Party, relating to the Borrower or any of its Subsidiaries which, if adversely
determined, would reasonably be expected to have a Material Adverse Effect.

 

(c)                                  ERISA.  Promptly, on any Credit Party
gaining knowledge of (i) the occurrence of any Reportable Event with respect to
any Single Employer Plan, (ii) a failure by any Credit Party or any ERISA
Affiliate to make any required contribution to a Single Employer Plan required
to meet the minimum funding standard set forth in ERISA and the Code with
respect thereto, (iii) the creation of any Lien on the assets of any Credit
Party or any ERISA Affiliate in favor of the PBGC (other than a Permitted Lien)
or a Plan, or (iv) with respect to any Multiemployer Plan, the assessment of any
withdrawal liability against any Credit Party or any ERISA Affiliate, or the
termination, Reorganization or Insolvency of, any Multiemployer Plan; and in
each case in clauses (i) and (iv) above, such event or condition would
reasonably be expected to have a Material Adverse Effect.

 

(d)                                 Other.  Promptly, any other development or
event which a Responsible Officer gains knowledge of which would reasonably be
expected to have a Material Adverse Effect.

 

Each notice pursuant to this Section 5.3 shall be accompanied by a statement of
a Responsible Officer setting forth details of the occurrence referred to
therein and stating what action the Borrower proposes to take with respect
thereto.

 


5.4                                 MAINTENANCE OF EXISTENCE; COMPLIANCE WITH
LAWS; CONTRACTUAL OBLIGATIONS.


 

(a)                                  Subject to Section 6.4, each Credit Party
will at all times preserve and keep in full force and effect its and the
corporate existence of each of its Subsidiaries (unless merged into the Borrower
or a Subsidiary) and all rights and franchises of itself and its Subsidiaries
unless, in the good faith judgment of the Borrower, the termination of or
failure to preserve and keep in full force and effect such corporate existence,
right or franchise would not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect.

 

63

--------------------------------------------------------------------------------


 

(b)                                 Comply with all Requirements of Law,
ordinances or governmental rules or regulations to which each of them is
subject, including, without limitation, Environmental Laws and ERISA-related
Requirements of Law, and obtain and maintain in effect all licenses,
certificates, permits, franchises and other governmental authorizations
necessary to the ownership of their respective properties or to the conduct of
their respective businesses, in each case to the extent necessary to ensure that
non-compliance with such laws, ordinances or governmental rules or regulations
or failures to obtain or maintain in effect such licenses, certificates,
permits, franchises and other governmental authorizations would not reasonably
be expected, individually or in the aggregate, to have a Material Adverse
Effect.

 

(c)                                  Fully perform and satisfy all of its
obligations under all of its contractual obligations except to the extent that
failure to perform and satisfy such obligations would not reasonably be
expected, in the aggregate, to have a Material Adverse Effect.

 


5.5                                 MAINTENANCE OF PROPERTY; INSURANCE.


 

(a)                                  Maintain and keep, or cause to be
maintained and kept, their respective properties in good repair, working order
and condition (other than ordinary wear and tear), so that the business carried
on in connection therewith may be properly conducted at all times, provided that
this Section 5.5 shall not prevent the Borrower or any Subsidiary from
discontinuing the operation and the maintenance of any of its properties if such
discontinuance is desirable or acceptable in the conduct of its business and the
Borrower has concluded that such discontinuance would not, individually or in
the aggregate, reasonably be expected to have a Material Adverse Effect.

 

(b)                                 Maintain, with financially sound and
reputable insurers, insurance with respect to their respective properties and
businesses against such casualties and contingencies, of such types, on such
terms and in such amounts (including deductibles, co-insurance and
self-insurance, if adequate reserves are maintained with respect thereto) as is
customary in the case of entities of established reputations engaged in the same
or a similar business and similarly situated; and furnish to the Administrative
Agent, upon written request, full information as to the insurance carried.

 


5.6                                 INSPECTION OF PROPERTY; BOOKS AND RECORDS;
DISCUSSIONS.


 

Keep proper books of records and account in which full, true and correct entries
in conformity with GAAP and all Requirements of Law shall be made of all
dealings and transactions in relation to its businesses and activities; and
permit, during regular business hours and upon reasonable notice by the
Administrative Agent or any Lender, the Administrative Agent or any such Lender
to visit and inspect any of its properties and examine and make abstracts
(including photocopies) from any of its books and records at any reasonable
time, and to discuss the business, operations, properties and financial and
other condition of the Credit Parties and their Subsidiaries with officers and
employees of the Credit Parties and their Subsidiaries and with their
independent certified public accountants.  The cost of the inspection referred
to in the preceding sentence shall be for the account of the Lenders unless an
Event of

 

64

--------------------------------------------------------------------------------


 

Default has occurred and is continuing, in which case the cost of such
inspection shall be for the account of the Borrower.

 


5.7                                 USE OF PROCEEDS.


 

Use the Loans solely for the purposes provided in Section 3.10.

 


5.8                                 ADDITIONAL GUARANTORS.


 

Where Domestic Subsidiaries of the Borrower that are not Credit Parties
hereunder (the “Non-Guarantor Subsidiaries”) shall at any time constitute more
than either

 

(i)                                     twenty five percent (25%), in the
aggregate, of Consolidated Assets, or

 

(ii)                                  twenty five percent (25%), in the
aggregate, of Consolidated Net Income,

 

(collectively, the “Threshold Requirement”), the Borrower shall promptly so
notify the Administrative Agent and shall cause one or more Domestic
Subsidiaries to become a “Guarantor” hereunder within thirty (30) days after
such notice by (a) executing a Joinder Agreement and (b) delivering such other
documentation as the Administrative Agent may reasonably request in connection
with the foregoing, including, without limitation, certified resolutions and
other organizational and authorizing documents of such Person and favorable
opinions of counsel to such Person (which shall cover, among other things, the
legality, validity, binding effect and enforceability of the documentation
referred to above), all in form, content and scope reasonably satisfactory to
the Administrative Agent such that immediately after the joinder of such
Domestic Subsidiaries as Guarantors hereunder, the remaining Non-Guarantor
Subsidiaries shall not, either individually or as a group, exceed the Threshold
Requirement.

 

For purposes of determining compliance with this Section 5.8, the Threshold
Requirement shall be tested (i) at the end of each fiscal quarter of the
Borrower and (ii) at the time any Permitted Acquisition with a purchase price of
$50,000,000 is consummated.

 


5.9                                 FINANCIAL COVENANTS.


 

(a)                                  Leverage Ratio.  On a consolidated basis,
maintain a Leverage Ratio as of the end of each fiscal quarter of the Borrower
of less than or equal to 3.00 to 1.0.

 

(b)                                 Interest Coverage Ratio.  On a consolidated
basis, maintain an Interest Coverage Ratio as of the end of each fiscal quarter
of the Borrower of greater than or equal to 4.00 to 1.0.

 


5.10                           PAYMENT OF OBLIGATIONS.


 

File all income tax or similar tax returns required to be filed in any
jurisdiction and to pay and discharge all taxes shown to be due and payable on
such returns and all other taxes, assessments, governmental charges, or levies
payable by any of them, to the extent such taxes and assessments have become due
and payable and before they have become delinquent,

 

65

--------------------------------------------------------------------------------


 

provided that neither the Borrower nor any Subsidiary need pay any such tax or
assessment if (a) the amount, applicability or validity thereof is contested by
the Borrower or such Subsidiary on a timely basis in good faith and in
appropriate proceedings, and the Borrower or a Subsidiary has established
adequate reserves therefore in accordance with GAAP on the books of the Borrower
or such Subsidiary or (b) the nonpayment of all such taxes and assessments in
the aggregate would not reasonably be expected to have a Material Adverse
Effect.

 


5.11                           ENVIRONMENTAL LAWS.


 

(a)                                  Except to the extent that the failure to do
so would not reasonably be expected to have a Material Adverse Effect, (i)
comply in all material respects with and take commercially reasonable steps to
ensure compliance in all material respects by all tenants and subtenants, if
any, with, all applicable Environmental Laws and (ii) obtain and comply in all
material respects with and maintain, and take commercially reasonable steps to
ensure that all tenants and subtenants obtain and comply in all material
respects with and maintain, any and all licenses, approvals, notifications,
registrations or permits required by applicable Environmental Laws;

 

(b)                                 Except to the extent that the failure to do
so would not reasonably be expected to have a  Material Adverse Effect, (i)
conduct and complete all investigations, studies, sampling and testing, and all
remedial, removal and other actions required under Environmental Laws and (ii)
promptly comply in all material respects with all lawful orders and directives
of all Governmental Authorities regarding Environmental Laws; and

 

(c)                                  Defend, indemnify and hold harmless the
Administrative Agent and the Lenders, and their respective employees, agents,
officers and directors and affiliates, from and against any and all claims,
demands, penalties, fines, liabilities, settlements, damages, costs and expenses
of whatever kind or nature known or unknown, contingent or otherwise, arising
out of, or in any way relating to the violation of, noncompliance with or
liability under, any Environmental Law applicable to the operations of the
Borrower or any of its Subsidiaries or their Properties, or any orders,
requirements or demands of Governmental Authorities related thereto, including,
without limitation, reasonable attorney’s and consultant’s fees, investigation
and laboratory fees, response costs, court costs and litigation expenses, except
to the extent that any of the foregoing arise out of the gross negligence or
willful misconduct of the party seeking indemnification therefor.  The
agreements in this paragraph shall survive repayment of the Notes and all other
amounts payable hereunder.

 


SECTION 6
NEGATIVE COVENANTS


 

The Credit Parties covenant and agree that on the Closing Date, and so long as
this Credit Agreement is in effect and until the Commitments have been
terminated, no Loans remain outstanding and all amounts owing hereunder or under
any other Credit Document or in connection herewith or therewith have been paid
in full, the Credit Parties shall not and shall not permit any Subsidiary to
with respect to Sections 6.2 through 6.10 and the Subsidiaries shall not with
respect to Sections 6.1 and 6.11:

 

66

--------------------------------------------------------------------------------


 


6.1                                 INDEBTEDNESS.


 

At any time, create, incur, assume or suffer to exist any Indebtedness, except:

 

(a)                                  Indebtedness represented by the Credit
Party Obligations;

 

(b)                                 Indebtedness of any Subsidiary owing to the
Borrower or any other Subsidiary;

 

(c)                                  Indebtedness existing as of the Closing
Date and set forth on Schedule 6.1;

 

(d)                                 Indebtedness of the Subsidiaries incurred
after the Closing Date consisting of Capital Leases or Indebtedness incurred to
provide all or a portion of the purchase price or cost of construction of an
asset; provided that (i) such Indebtedness when incurred shall not exceed the
purchase price or cost of construction of such asset and (ii) no such
Indebtedness shall be refinanced for a principal amount in excess of the
principal balance outstanding thereon at the time of such refinancing;

 

(e)                                  Indebtedness and obligations owing under
Hedging Agreements entered into in order to manage existing or anticipated
interest rate or exchange rate risks and not for speculative purposes;

 

(f)                                    Guaranty Obligations in respect of
Indebtedness of a Credit Party to the extent such Indebtedness is permitted to
exist or be incurred pursuant to this Section 6.1;

 

(g)                                 Indebtedness of any Person (i) that is
existing at the time such Person is acquired by, or merged or consolidated with
or into, the Borrower or a Subsidiary of the Borrower, and (ii) that is not
created in contemplation of such event;

 

(h)                                 Indebtedness arising from (i) the
endorsement of negotiable instruments for deposit or collection or similar
transactions in the ordinary course of business, or (ii) the honoring by a bank
or other financial institution of a check, draft or similar instrument
inadvertently (except in the case of daylight overdrafts) drawn against
insufficient funds in the ordinary course of business;

 

(i)                                     any refunding or refinancing of any
Indebtedness referred to in this Section 6.1, provided that any such refunding
or refinancing does not increase the principal amount thereof; and

 

(j)                                     other Indebtedness of the Subsidiaries
in an aggregate amount not to exceed $75,000,000.

 


6.2                                 LIENS.


 

Contract, create, incur, assume or permit to exist any Lien with respect to any
of its property or assets of any kind (whether real or personal, tangible or
intangible), whether now owned or hereafter acquired, except for Permitted
Liens.

 

67

--------------------------------------------------------------------------------


 


6.3                                 NATURE OF BUSINESS.


 

Engage in any Material line of business substantially different from those lines
of business conducted by the Credit Parties and the Subsidiaries on the date
hereof or any business substantially related or incidental thereto.

 


6.4                                 MERGERS, SALE OF ASSETS AND INDEBTEDNESS OF
SUBSIDIARIES


 

(a)                                  Dissolve, liquidate or wind up its affairs,
sell, transfer, lease or otherwise dispose of its property or assets or agree to
do so at a future time; provided that the following, without duplication, shall
be expressly permitted (including under Section 5.4):

 

(i)                                     the sale, transfer, lease or other
disposition of inventory and materials in the ordinary course of business;

 

(ii)                                  the sale by Paoli Inc., an Iowa
corporation, of its accounts receivable in connection with a securitization of
such accounts;

 

(iii)                               the sale, transfer or other disposition of
cash and Cash Equivalents;

 

(iv)                              (A) the disposition of property or assets as a
direct result of a Recovery Event or (B) the sale, lease, transfer or other
disposition of machinery, parts and equipment no longer used or useful in the
conduct of the business of the Borrower or any of its Subsidiaries;

 

(v)                                 the sale, lease or transfer of property or
assets between and among the Borrower and its Subsidiaries; and

 

(vi)                              the sale, lease or transfer of property or
assets not to exceed 15% of Consolidated Net Tangible Assets (determined at the
time of such sale, lease or transfer) in the aggregate in any fiscal year; or

 

(b)                                 (i) purchase, lease or otherwise acquire (in
a single transaction or a series of related transactions) substantially all of
the property or assets of any Person (other than in connection with investments
or acquisitions permitted pursuant to Section 6.5) or (ii) enter into any
transaction of merger or consolidation, except for (A) investments or
acquisitions permitted pursuant to Section 6.5, and (B) the merger or
consolidation of the Borrower and any of its Subsidiaries or by and between any
of the Subsidiaries; provided that if the Borrower is a party thereto, the
Borrower will be the surviving corporation.

 


6.5                                 ADVANCES, INVESTMENTS AND LOANS.


 

At any time make or permit to remain outstanding any loan or advance to, or
guarantee, endorse or otherwise be or become contingently liable, directly or
indirectly, in connection with the obligations, stock or dividends of, or own,
purchase or acquire any stock, obligations or

 

68

--------------------------------------------------------------------------------


 

Securities of, or any other interest in, or make any capital contribution to
(collectively, “Investments”), any Person, except that (each of the following,
collectively, “Permitted Investments”):

 

(a)                                  the Borrower may make or permit to remain
outstanding Investments to or in any Subsidiary and any Subsidiary may make or
permit to remain outstanding Investments to or in the Borrower or any other
Subsidiary;

 

(b)                                 the Borrower and any Subsidiary may make
Permitted Acquisitions;

 

(c)                                  the Borrower and its Subsidiaries may own,
purchase or acquire cash and Cash Equivalents;

 

(d)                                 the Borrower and its Subsidiaries may make
loans and advances to employees (other than any officer or director) of the
Borrower or its Subsidiaries in an aggregate amount not to exceed $5,000,000 at
any time outstanding;

 

(e)                                  the Borrower and its Subsidiaries may make
loans to and enter into Guaranty Obligations for the account of distributors in
the ordinary course of business in an amount as to each distributor not in
excess of the greater of purchases for the preceding three months or projected
three months of purchases;

 

(f)                                    the Borrower and any Subsidiary may make
Investments in an aggregate amount at any time not to exceed $50,000,000 in any
evidence of Indebtedness the interest on which is exempt from federal income
taxation under the Code, of issuers with long-term debt ratings, at any date of
determination, P-2 (or the equivalent thereof) or better by Moody’s, or A-2 (or
the equivalent thereof) or better by S&P and/or auction rate preferred stock
issued by a corporation or association organized and existing under the laws of
any State of the U.S. or the District of Columbia, with a long-term debt rating,
at any date of determination, of P-2 (or the equivalent thereof) or better by
Moody’s, or A-2 (or the equivalent thereof) or better by S&P;

 

(g)                                 Pearl City Insurance Company, a Vermont
corporation, may make Investments that otherwise would be Permitted Investments
but for the maturity limitations set forth for any of such investments;

 

(h)                                 Investments permitted under Section 6.4; and

 

(i)                                     the Borrower and Subsidiaries may make
or permit to remain outstanding any Investment in any other Person, which is not
otherwise included in the foregoing clauses (a) through (h), inclusive, provided
that the aggregate of such Investments shall not, at any time, exceed 15% of
Consolidated Net Tangible Assets determined at such time.

 

Investments shall be valued at cost, less any return of capital thereon.

 

69

--------------------------------------------------------------------------------


 


6.6                                 TRANSACTIONS WITH AFFILIATES.


 

Enter into directly or indirectly any Material transaction or Material group of
related transactions (including without limitation the purchase, lease, sale or
exchange of properties of any kind or the rendering of any service) with any
Affiliate (other than the Borrower or another Subsidiary or an employee stock
ownership plan for the benefit of employees of the Borrower or any Subsidiary),
except pursuant to the reasonable requirements of the Borrower’s or such
Subsidiary’s business and upon fair and reasonable terms no less favorable to
the Borrower or such Subsidiary than would be obtainable in a comparable
arm’s-length transaction with a Person not an Affiliate or, if such transaction
is not one which by its nature could be obtained from any such Person, is on
fair and reasonable terms.

 


6.7                                 FISCAL YEAR; ORGANIZATIONAL DOCUMENTS.


 

Neither change its fiscal year nor amend, modify or change its articles of
incorporation (or corporate charter or other similar organizational document) or
bylaws (or other similar document) in any manner materially adverse to the
interests of the Lenders without the prior written consent of the Administrative
Agent.

 


6.8                                 LIMITATION ON RESTRICTED ACTIONS.


 

Directly or indirectly, create or otherwise cause or suffer to exist or become
effective any encumbrance or restriction on the ability of any Subsidiary to (a)
pay dividends or make any other distributions to the Borrower on its Capital
Stock or with respect to any other interest or participation in, or measured by,
its profits, (b) pay any Indebtedness or other obligation owed to the Borrower,
(c) make loans or advances to the Borrower, (d) sell, lease or transfer any of
its properties or assets to the Borrower, or (e) act as a guarantor of the
Borrower pursuant to the Credit Documents or any renewals, refinancings,
exchanges, refundings or extension thereof, except (in respect of any of the
matters referred to in clauses (a) through (d) above) for (i) such encumbrances
or restrictions existing under or by reason of (A) this Credit Agreement and the
other Credit Documents, (B) applicable law, (C) any Permitted Lien or any
document or instrument governing any Permitted Lien (provided that any such
restriction contained therein relates only to the asset or assets subject to
such Permitted Lien), (D) any agreement relating to any Indebtedness issued by a
Subsidiary on or prior to the date on which such Subsidiary became a Subsidiary
or was acquired by the Borrower (other than Indebtedness issued as consideration
in, or to provide all or any portion of the funds utilized to consummate, the
transaction or series of related transactions in contemplation of or pursuant to
which such Person became a Subsidiary or was acquired by the Borrower) and
outstanding on such date, and (E) customary non-assignment provisions in leases
governing leasehold interests to the extent such provisions restrict the
transfer of the lease, (ii) any requirement that a non-wholly-owned Subsidiary
make Restricted Payments to all owners of its equity interests, including owners
other than the Borrower or other Subsidiaries, in accordance with their
respective equity interests, and (iii) a requirement that a Subsidiary give the
holders of any Indebtedness of such Subsidiary not more than thirty days prior
written notice of its intention to pay a dividend to its stockholders.

 

70

--------------------------------------------------------------------------------


 


6.9                                 RESTRICTED PAYMENTS.


 

Directly or indirectly, declare, order, make or set apart any sum for or pay any
Restricted Payment, except (a) to make dividends payable solely in the same
class of Capital Stock of such Person, (b) to make dividends or other
distributions payable to the Borrower or other Subsidiaries and (c) the Borrower
may make other Restricted Payments so long as, after giving effect thereto on a
Pro Forma Basis, no Default or Event of Default shall exist.

 


6.10                           SALE LEASEBACKS.


 

Directly or indirectly, become or remain liable for amounts outstanding in
excess of $50,000,000 at any time outstanding as lessee or as guarantor or other
surety with respect to any lease, whether an operating lease or a Capital Lease,
of any property (whether real, personal or mixed), whether now owned or
hereafter acquired, (a) which the Borrower has sold or transferred or is to sell
or transfer or (b) which the Borrower intends to use for substantially the same
purpose as any other property which has been sold or is to be sold or
transferred by the Borrower in connection with such lease.

 


6.11                           NO FURTHER NEGATIVE PLEDGES.


 

Enter into, assume or become subject to any agreement (a) prohibiting or
otherwise restricting the creation or assumption of any Lien upon its properties
or assets, whether now owned or hereafter acquired, in favor of the
Administrative Agent (for the benefit of the Lenders) to secure the Credit Party
Obligations (provided that any restriction on the amount of Indebtedness under
this Credit Agreement and the other Credit Documents that can be secured shall
not be deemed a restriction prohibited by this Section 6.11 so long as the
permitted amount of secured Indebtedness is equal to or greater than the
aggregate Commitments hereunder including any Additional Loans), or (b)
requiring the grant of any security for any obligation if security is given for
some other obligation, except in connection with any Permitted Lien or any
document or instrument governing any Permitted Lien, provided that any such
restriction contained therein relates only to the asset or assets subject to
such Permitted Lien.

 


SECTION 7
EVENTS OF DEFAULT


 


7.1                                 EVENTS OF DEFAULT.


 

An Event of Default shall exist upon the occurrence of any of the following
specified events (each an “Event of Default”):

 

(a)                                  The Borrower shall fail to pay any
principal on any Loan when due in accordance with the terms hereof; or the
Borrower shall fail to reimburse the Issuing Lender for any LOC Obligations when
due in accordance with the terms hereof; or the Borrower shall fail to pay any
interest on any Loan or any Fee or other amount payable hereunder when due in
accordance with the terms hereof and such failure shall continue unremedied for
three (3) Business Days (or any

 

71

--------------------------------------------------------------------------------


 

Guarantor shall fail to pay on the Guaranty in respect of any of the foregoing
or in respect of any other Guaranty Obligations thereunder within the aforesaid
period of time); or

 

(b)                                 Any representation or warranty made or
deemed made herein or in any of the other Credit Documents or which is contained
in any certificate, document or financial or other statement furnished at any
time under or in connection with this Credit Agreement shall prove to have been
incorrect, false or misleading in any material respect on or as of the date made
or deemed made; or

 

(c)                                  (i) Any Credit Party shall fail to perform,
comply with or observe any term, covenant or agreement applicable to it
contained in Sections 5.3(a), 5.4(a) or 5.9 or in Section 6; or (ii) any Credit
Party shall fail to perform, comply with or observe any covenant or agreement
contained in Section 5.1 and such failure shall continue unremedied for a period
of five (5) Business Days; or (iii) any Credit Party shall fail to comply with
any other covenant contained in this Credit Agreement or the other Credit
Documents (other than as described in Sections 7.1(a), 7.1(b), 7.1(c)(i) or
7.1(c)(ii) above), and in the event such breach or failure to comply is capable
of cure, is not cured within thirty (30) days of its occurrence; or

 

(d)                                 Any Credit Party or any of its Subsidiaries
shall (i) default in any payment of principal of or interest on any Indebtedness
(other than the Notes) in a principal amount outstanding of at least $30,000,000
in the aggregate for the Credit Parties and their Subsidiaries beyond the period
of grace, if any, provided in the instrument or agreement under which such
Indebtedness was created or (ii) default in the observance or performance of any
other agreement or condition relating to any Indebtedness in a principal amount
outstanding of at least $30,000,000 in the aggregate for the Credit Parties or
their Subsidiaries or contained in any instrument or agreement evidencing,
securing or relating thereto, or any other event shall occur or condition exist,
the effect of which default or other event or condition is to cause, or to
permit the holder or holders of such Indebtedness or beneficiary or
beneficiaries of such Indebtedness (or a trustee or agent on behalf of such
holder or holders or beneficiary or beneficiaries) to cause, with the giving of
notice if required, such Indebtedness to become due prior to its stated
maturity; or

 

(e)                                  (i) Any Credit Party or any of its
Significant Subsidiaries shall commence any case, proceeding or other action (A)
under any existing or future law of any jurisdiction, domestic or foreign,
relating to bankruptcy, insolvency, reorganization or relief of debtors, seeking
to have an order for relief entered with respect to it, or seeking to adjudicate
it a bankrupt or insolvent, or seeking reorganization, arrangement, adjustment,
winding-up, liquidation, dissolution, composition or other relief with respect
to it or its debts, or (B) seeking appointment of a receiver, trustee,
custodian, conservator or other similar official for it or for all or any
substantial part of its assets, or any Credit Party or any of its Significant
Subsidiaries shall make a general assignment for the benefit of its creditors;
or (ii) there shall be commenced against any Credit Party or any of its
Significant Subsidiaries any case, proceeding or other action of a nature
referred to in clause (i) above which (A) results in the entry of an order for
relief or any such adjudication or appointment or (B) remains undismissed,
undischarged or unbonded for a period of 60 consecutive days; or (iii) there
shall be commenced against any Credit Party or any of its Significant
Subsidiaries any case, proceeding or other action seeking

 

72

--------------------------------------------------------------------------------


 

issuance of a warrant of attachment, execution, distraint or similar process
against all or any substantial part of its assets which results in the entry of
an order for any such relief which shall not have been vacated, discharged, or
stayed or bonded pending appeal within 60 days from the entry thereof; or (iv)
any Credit Party or any of its Significant Subsidiaries shall take any action in
furtherance of, or indicating its consent to, approval of, or acquiescence in,
any of the acts set forth in clauses (i), (ii), or (iii) above; or (v) any
Credit Party or any of its Significant Subsidiaries shall generally not, or
shall be unable to, or shall admit in writing its inability to, pay its debts as
they become due (for purposes hereof, “Significant Subsidiary” means at any
time, a Subsidiary of the Borrower that accounts for more than (i) 15% of
Consolidated Assets or (ii) 15% of Consolidated Net Income); or

 

(f)                                    One or more judgments or decrees shall be
entered against any Credit Party or any of its Subsidiaries involving in the
aggregate a liability (to the extent not paid when due or covered by insurance)
of $30,000,000 or more and all such judgments or decrees shall not have been
paid and satisfied, vacated, discharged, stayed or bonded pending appeal within
45 days from the entry thereof; or

 

(g)                                 (i) Any Person shall engage in any
non-exempt “prohibited transaction” (as defined in Section 406 of ERISA or
Section 4975 of the Code) involving any Plan, (ii) any “accumulated funding
deficiency” (as defined in Section 302 of ERISA), whether or not waived, shall
exist with respect to any Plan or any Lien in favor of the PBGC or a Plan (other
than a Permitted Lien) shall arise on the assets of any Credit Party or any
ERISA Affiliate, (iii) a Reportable Event shall occur with respect to, or
proceedings under Title IV of ERISA shall commence to have a trustee appointed,
or a trustee shall be appointed under Title IV of ERISA, to administer or to
terminate, any Single Employer Plan, which Reportable Event or commencement of
proceedings or appointment of a trustee is, in the reasonable opinion of the
Required Lenders, likely to result in the termination of such Plan for purposes
of Title IV of ERISA, (iv) any Single Employer Plan shall terminate for purposes
of Title IV of ERISA, or (v) any Credit Party or any ERISA Affiliate shall incur
any liability in connection with a withdrawal from, or the Insolvency or
Reorganization of, any Multiemployer Plan; and in each case in clauses (i)
through (v) above, such event or condition, together with all other such events
or conditions, if any, would reasonably be expected to have a Material Adverse
Effect; or

 

(h)                                 There shall occur a Change of Control; or

 

(i)                                     The Guaranty or any provision thereof
shall cease to be in full force and effect or any Guarantor or any Person acting
by or on behalf of any Guarantor shall deny or disaffirm any Guarantor’s
obligations under the Guaranty; or

 

(j)                                     The Credit Agreement or any Note shall
fail to be in full force and effect or to give the Administrative Agent and/or
the Lenders the rights, powers and privileges purported to be created thereby,
or any Credit Party or any Person acting by or on behalf of any Credit Party
shall deny or disaffirm any Credit Party Obligation.

 

73

--------------------------------------------------------------------------------


 


7.2                                 ACCELERATION; REMEDIES.


 

Upon the occurrence and during the continuance of an Event of Default, the
Administrative Agent may, or upon the request and direction of the Required
Lenders shall, by written notice to the Borrower take any of the following
actions (including any combination of such actions):

 

(a)                                  Termination of Commitments.  Declare the
Commitments terminated whereupon the Commitments shall be immediately
terminated.

 

(b)                                 Acceleration.  Declare the unpaid principal
of and any accrued interest in respect of all Loans and any and all other
indebtedness or obligations (including, without limitation, Fees) of any and
every kind owing by any Credit Party to the Administrative Agent and/or any of
the Lenders hereunder to be due and direct the Borrower to pay to the
Administrative Agent cash collateral as security for the LOC Obligations for
subsequent drawings under then outstanding Letters of Credit an amount equal to
105% of the maximum amount which may be drawn under Letters of Credit then
outstanding, whereupon the same shall be immediately due and payable without
presentment, demand, protest or other notice of any kind, all of which are
hereby waived by each Credit Party.

 

(c)                                  Enforcement of Rights.  Exercise any and
all rights and remedies created and existing under the Credit Documents, whether
at law or in equity.

 

(d)                                 Rights Under Applicable Law.  Exercise any
and all rights and remedies available to the Administrative Agent or the Lenders
under applicable law.

 

Notwithstanding the foregoing, if an Event of Default specified in Section
7.1(e) shall occur, then the Commitments shall automatically terminate and all
Loans, all accrued interest in respect thereof, all accrued and unpaid Fees and
other indebtedness or obligations owing to the Administrative Agent and/or any
of the Lenders hereunder automatically shall immediately become due and payable
without presentment, demand, protest or the giving of any notice or other action
by the Administrative Agent or the Lenders, all of which are hereby waived by
the Borrower.

 


7.3                                 RESCISSION OF ACCELERATION.


 

Anything in Section 7.2 to the contrary notwithstanding, the Administrative
Agent shall at the direction of the Required Lenders, rescind and annul any
acceleration pursuant to Section 7.2(b) by written instrument filed with the
Borrower, provided, however, that at the time such acceleration is so rescinded
and annulled:

 

(a)                                  all past due interest and principal, if
any, on the Notes and all other sums payable under this Credit Agreement (except
any principal and interest on any Notes which has become due and payable solely
by reason of such acceleration) shall have been duly paid; and

 

74

--------------------------------------------------------------------------------


 

(b)                                 no other Event of Default shall have
occurred and be continuing which shall not have been waived in accordance with
this Credit Agreement.

 


SECTION 8
AGENCY PROVISIONS

 


8.1                                 APPOINTMENT.


 

Each Lender hereby irrevocably designates and appoints Wachovia as the
Administrative Agent of such Lender under this Credit Agreement, and each such
Lender irrevocably authorizes Wachovia, as the Administrative Agent for such
Lender, to take such action on its behalf under the provisions of this Credit
Agreement and to exercise such powers and perform such duties as are expressly
delegated to the Administrative Agent by the terms of this Credit Agreement,
together with such other powers as are reasonably incidental thereto. 
Notwithstanding any provision to the contrary elsewhere in this Credit
Agreement, the Administrative Agent shall not have any duties or
responsibilities, except those expressly set forth herein, or any fiduciary
relationship with any Lender, and no implied covenants, functions,
responsibilities, duties, obligations or liabilities shall be read into this
Credit Agreement or otherwise exist against the Administrative Agent.

 


8.2                                 DELEGATION OF DUTIES.


 

The Administrative Agent may execute any of its duties under this Credit
Agreement by or through agents or attorneys-in-fact and shall be entitled to
advice of counsel concerning all matters pertaining to such duties.  The
Administrative Agent shall not be responsible for the negligence or misconduct
of any agents or attorneys-in-fact selected by it with reasonable care.  Without
limiting the foregoing, the Administrative Agent may appoint one of its
affiliates as its agent to perform the functions of the Administrative Agent
hereunder relating to the advancing of funds to the Borrower and distribution of
funds to the Lenders and to perform such other related functions of the
Administrative Agent hereunder as are reasonably incidental to such functions.

 


8.3                                 EXCULPATORY PROVISIONS.


 

Neither the Administrative Agent nor any of its officers, directors, employees,
agents, attorneys-in-fact or affiliates shall be (a) liable for any action
lawfully taken or omitted to be taken by it or such Person under or in
connection with this Credit Agreement (except for its or such Person’s own gross
negligence or willful misconduct) or (b) responsible in any manner to any of the
Lenders for any recitals, statements, representations or warranties made by any
Credit Party or any officer thereof contained in this Credit Agreement or in any
certificate, report, statement or other document referred to or provided for in,
or received by the Administrative Agent under or in connection with, this Credit
Agreement or for the value, validity, effectiveness, genuineness, enforceability
or sufficiency of any of the Credit Documents or for any failure of any Credit
Party to perform its obligations hereunder or thereunder.  The Administrative
Agent shall not be under any obligation to any Lender to ascertain or to inquire
as

 

75

--------------------------------------------------------------------------------


 

to the observance or performance by any Credit Party of any of the agreements
contained in, or conditions of, this Credit Agreement, or to inspect the
properties, books or records of any Credit Party.

 


8.4                                 RELIANCE BY ADMINISTRATIVE AGENT.


 

The Administrative Agent shall be entitled to rely, and shall be fully protected
in relying, upon any Note, writing, resolution, notice, consent, certificate,
affidavit, letter, cablegram, telegram, telecopy, telex or teletype message,
statement, order or other document or conversation believed by it in good faith
to be genuine and correct and to have been signed, sent or made by the proper
Person or Persons and upon advice and statements of legal counsel (including,
without limitation, counsel to the Credit Parties), independent accountants and
other experts selected by the Administrative Agent.  The Administrative Agent
may deem and treat the payee of any Note as the owner thereof for all purposes
unless (a) a written notice of assignment, negotiation or transfer thereof shall
have been filed with the Administrative Agent and (b) the Administrative Agent
shall have received the written agreement of such assignee to be bound hereby as
fully and to the same extent as if such assignee were an original Lender party
hereto, in each case in form satisfactory to the Administrative Agent.  The
Administrative Agent shall be fully justified in failing or refusing to take any
action under this Credit Agreement unless it shall first receive such advice or
concurrence of the Required Lenders as it deems appropriate or it shall first be
indemnified to its satisfaction by the Lenders against any and all liability and
expense which may be incurred by it by reason of taking or continuing to take
any such action.  The Administrative Agent shall in all cases be fully protected
in acting, or in refraining from acting, under any of the Credit Documents in
accordance with a request of the Required Lenders or all of the Lenders, as may
be required under this Credit Agreement, and such request and any action taken
or failure to act pursuant thereto shall be binding upon all the Lenders and all
future holders of the Notes.

 


8.5                                 NOTICE OF DEFAULT.


 

The Administrative Agent shall not be deemed to have knowledge or notice of the
occurrence of any Default or Event of Default hereunder unless the
Administrative Agent has received notice from a Lender or the Borrower referring
to this Credit Agreement, describing such Default or Event of Default and
stating that such notice is a “notice of default”.  If the Administrative Agent
receives such a notice, the Administrative Agent shall give prompt notice
thereof to the Lenders.  The Administrative Agent shall take such action with
respect to such Default or Event of Default as the Required Lenders shall
reasonably direct; provided, however, that unless and until the Administrative
Agent shall have received such directions, the Administrative Agent may (but
shall not be obligated to) take such action, or refrain from taking such action,
with respect to such Default or Event of Default as it shall deem advisable in
the best interests of the Lenders except to the extent that this Credit
Agreement expressly requires that such action be taken, or not taken, only with
the consent or upon the authorization of the Required Lenders, or all of the
Lenders, as the case may be.

 

76

--------------------------------------------------------------------------------



8.6                                 NON-RELIANCE ON ADMINISTRATIVE AGENT AND
OTHER LENDERS.

 

Each Lender expressly acknowledges that neither the Administrative Agent nor any
of its officers, directors, employees, agents, attorneys-in-fact or affiliates
has made any representation or warranty to it and that no act by the
Administrative Agent hereinafter taken, including any review of the affairs of
the Credit Parties, shall be deemed to constitute any representation or warranty
by the Administrative Agent to any Lender.  Each Lender represents to the
Administrative Agent that it has, independently and without reliance upon the
Administrative Agent or any other Lender, and based on such documents and
information as it has deemed appropriate, made its own appraisal of and
investigation into the business, operations, property, financial and other
condition and creditworthiness of the Credit Parties and made its own decision
to make its Loans hereunder and enter into this Credit Agreement.  Each Lender
also represents that it will, independently and without reliance upon the
Administrative Agent or any other Lender, and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit analysis, appraisals and decisions in taking or not taking action under
this Credit Agreement, and to make such investigation as it deems necessary to
inform itself as to the business, operations, property, financial and other
condition and creditworthiness of the Credit Parties.  Except for notices,
reports and other documents expressly required to be furnished to the Lenders by
the Administrative Agent hereunder, the Administrative Agent shall not have any
duty or responsibility to provide any Lender with any credit or other
information concerning the business, operations, property, condition (financial
or otherwise), prospects or creditworthiness of the Credit Parties which may
come into the possession of the Administrative Agent or any of its officers,
directors, employees, agents, attorneys-in-fact or affiliates.

 


8.7                                 INDEMNIFICATION.


 

The Lenders agree to indemnify the Administrative Agent in its capacity
hereunder (to the extent not reimbursed by the Credit Parties and without
limiting the obligation of the Credit Parties to do so), ratably according to
their respective Commitment Percentages in effect on the date on which
indemnification is sought under this Section, from and against any and all
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements of any kind whatsoever which may at any time
(including, without limitation, at any time following the payment of the Loans)
be imposed on, incurred by or asserted against the Administrative Agent in any
way relating to or arising out of any Credit Document or any documents
contemplated by or referred to herein or therein or the transactions
contemplated hereby or thereby or any action taken or omitted by the
Administrative Agent under or in connection with any of the foregoing; provided,
however, that no Lender shall be liable for the payment of any portion of such
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements to the extent resulting from the Administrative
Agent’s gross negligence or willful misconduct, as determined by a court of
competent jurisdiction pursuant to a final non-appealable judgment.  The
agreements in this Section 8.7 shall survive the termination of this Credit
Agreement and payment of the Loans and all other amounts payable hereunder.

 

77

--------------------------------------------------------------------------------


 


8.8                                 ADMINISTRATIVE AGENT IN ITS INDIVIDUAL
CAPACITY.


 

The Administrative Agent and its affiliates may make loans to, accept deposits
from and generally engage in any kind of business with the Borrower as though
the Administrative Agent were not the Administrative Agent hereunder.  With
respect to its Loans made or renewed by it and any Note issued to it, the
Administrative Agent shall have the same rights and powers under this Credit
Agreement as any Lender and may exercise the same as though it were not the
Administrative Agent, and the terms “Lender” and “Lenders” shall include the
Administrative Agent in its individual capacity.

 


8.9                                 SUCCESSOR ADMINISTRATIVE AGENT.


 

The Administrative Agent may resign as Administrative Agent upon 30 days’ prior
notice to the Borrower and the Lenders.  If the Administrative Agent shall
resign as Administrative Agent under this Credit Agreement and the other Credit
Documents, then the Required Lenders shall appoint from among the Lenders a
successor agent for the Lenders, which successor agent’s appointment as such
shall be subject to the approval of the Borrower (so long as no Event of Default
has occurred and is continuing), whereupon such successor agent shall succeed to
the rights, powers and duties of the Administrative Agent, and the term
“Administrative Agent” shall mean such successor agent effective upon such
appointment and approval, and the former Administrative Agent’s rights, powers
and duties as Administrative Agent shall be terminated, without any other or
further act or deed on the part of such former Administrative Agent or any of
the parties to this Credit Agreement or any holders of the Notes.  After any
retiring Administrative Agent’s resignation as Administrative Agent, the
provisions of this Section 8.9 shall inure to its benefit as to any actions
taken or omitted to be taken by it while it was Administrative Agent under this
Credit Agreement.

 


8.10                           PATRIOT ACT NOTICE.


 

Each Lender and the Administrative Agent (for itself and not on behalf of any
other party) hereby notifies the Borrower that, pursuant to the requirements of
the USA Patriot Act, Title III of Pub. L. 107-56, signed into law October 26,
2001 (the “Patriot Act”), it is required to obtain, verify and record
information that identifies the Borrower, which information includes the name
and address of the Borrower and other information that will allow such Lender or
the Administrative Agent, as applicable, to identify the Borrower in accordance
with the Patriot Act.

 


8.11                           OTHER AGENTS, ARRANGERS AND MANAGERS.


 

None of the Lenders or other Persons identified on the front page or signature
pages of this Credit Agreement as “Syndication Agent,” “Documentation Agent,”
“Lead Arranger” or “Book Runner” shall have any right, power, obligation,
liability, responsibility or duty under this Credit Agreement other than those
applicable to all Lenders as such.  Without limiting the foregoing, none of the
Lenders or other Persons so identified shall have or be deemed to have any
fiduciary relationship with any Lender.  Each Lender acknowledges that it has
not relied, and will not rely, on any of the Lenders or other Persons so
identified in deciding to enter into this Credit Agreement or in taking or not
taking action hereunder.

 

78

--------------------------------------------------------------------------------


 


SECTION 9
GUARANTY


 


9.1                                 THE GUARANTY.


 

To induce the Lenders to enter into this Credit Agreement and any Hedging
Agreement Provider to enter into any Hedging Agreement and to extend credit
hereunder and thereunder and in recognition of the direct benefits to be
received by the Guarantors from the Extensions of Credit hereunder and any
Hedging Agreement, each of the Guarantors hereby agrees with the Administrative
Agent and the Lenders as follows:  the Guarantor hereby unconditionally and
irrevocably jointly and severally guarantees as primary obligor and not merely
as surety the full and prompt payment when due, whether upon maturity, by
acceleration or otherwise, of any and all indebtedness of the Borrower owed to
the Administrative Agent, the Lenders and the Hedging Agreement Providers under
the Credit Documents.  If any or all of such indebtedness becomes due and
payable hereunder or under any Hedging Agreement with a Hedging Agreement
Provider, each Guarantor unconditionally promises to pay such indebtedness to
the Administrative Agent, the Lenders, the Hedging Agreement Providers, or their
respective order, or demand, together with any and all reasonable expenses which
may be incurred by the Administrative Agent, the Lenders or the Hedging
Agreement Providers in collecting any of the Credit Party Obligations.  The word
“indebtedness” is used in this Article IX in its most comprehensive sense and
includes any and all advances, debts, obligations and liabilities of the
Borrower and the Guarantors under the Credit Documents, including specifically
all Credit Party Obligations, arising in connection with this Credit Agreement,
the other Credit Documents or Hedging Agreement with a Hedging Agreement
Provider, in each case, heretofore, now, or hereafter made, incurred or created,
whether voluntarily or involuntarily, absolute or contingent, liquidated or
unliquidated, determined or undetermined, whether or not such indebtedness is
from time to time reduced, or extinguished and thereafter increased or incurred,
whether the Borrower and the Guarantors may be liable individually or jointly
with others, whether or not recovery upon such indebtedness may be or hereafter
become barred by any statute of limitations, and whether or not such
indebtedness may be or hereafter become otherwise unenforceable.

 

Notwithstanding any provision to the contrary contained herein or in any other
of the Credit Documents, to the extent the obligations of a Guarantor shall be
adjudicated to be invalid or unenforceable for any reason (including, without
limitation, because of any applicable law relating to fraudulent conveyances or
transfers) then the obligations of each such Guarantor hereunder shall be
limited to the maximum amount that is permissible under applicable law
(including, without limitation, the Bankruptcy Code or its non-U.S. equivalent).

 


9.2                                 BANKRUPTCY.


 

Additionally, each of the Guarantors unconditionally and irrevocably guarantees
jointly and severally the payment of any and all Credit Party Obligations of the
Borrower to the Lenders and any Hedging Agreement Provider whether or not due or
payable by the Borrower upon the

 

79

--------------------------------------------------------------------------------


 

occurrence of any of the events specified in Section 7.1(e) as applicable to the
Borrower or any Subsidiaries of the Borrower, and unconditionally promises to
pay such Credit Party Obligations to the Administrative Agent for the account of
the Lenders and to any such Hedging Agreement Provider, or order, on demand, in
lawful money of the United States.  Each of the Guarantors further agrees that
to the extent that the Borrower or a Guarantor shall make a payment or a
transfer of an interest in any property to the Administrative Agent, any Lender
or any Hedging Agreement Provider, which payment or transfer or any part thereof
is subsequently invalidated, declared to be fraudulent or preferential, or
otherwise is avoided, and/or required to be repaid to the Borrower or a
Guarantor, the estate of the Borrower or a Guarantor, a trustee, receiver or any
other party under any bankruptcy law, state or federal law, common law or other
applicable law or equitable cause, then to the extent of such avoidance or
repayment, the obligation or part thereof intended to be satisfied shall be
revived and continued in full force and effect as if said payment had not been
made.

 


9.3                                 NATURE OF LIABILITY.


 

The liability of each Guarantor hereunder is exclusive and independent of any
security for or other guaranty of the Credit Party Obligations of the Borrower
whether executed by any such Guarantor, any other guarantor or by any other
party, and no Guarantor’s liability hereunder shall be affected or impaired by
(a) any direction as to application of payment by the Borrower or by any other
party, (b) any other continuing or other guaranty, undertaking or maximum
liability of a guarantor or of any other party as to the Credit Party
Obligations of the Borrower, (c) any payment on or in reduction of any such
other guaranty or undertaking, (d) any dissolution, termination or increase,
decrease or change in personnel by the Borrower, or (e) any payment made to the
Administrative Agent, the Lenders or any Hedging Agreement Provider on the
Credit Party Obligations that the Administrative Agent, such Lenders or such
Hedging Agreement Provider repay the Borrower pursuant to court order in any
bankruptcy, reorganization, arrangement, moratorium or other debtor relief
proceeding, and each of the Guarantors waives any right to the deferral or
modification of its obligations hereunder by reason of any such proceeding.

 


9.4                                 INDEPENDENT OBLIGATION.


 

The obligations of each Guarantor hereunder are independent of the obligations
of any other guarantor or the Borrower, and a separate action or actions may be
brought and prosecuted against each Guarantor whether or not action is brought
against any other guarantor or the Borrower and whether or not any other
Guarantor or the Borrower is joined in any such action or actions.

 


9.5                                 AUTHORIZATION.


 

Each of the Guarantors authorizes the Administrative Agent, each Lender and each
Hedging Agreement Provider without notice or demand (except as shall be required
by applicable law and cannot be waived), and without affecting or impairing its
liability hereunder, from time to time to (a) renew, compromise, extend,
increase, accelerate or otherwise change the time for payment of, or otherwise
change the terms of the Credit Party Obligations or any part

 

80

--------------------------------------------------------------------------------


 

thereof in accordance with this Credit Agreement and any Hedging Agreement, as
applicable, including any increase or decrease of the rate of interest thereon,
(b) take and hold security from any Guarantor or any other party for the payment
of this Guaranty or the Credit Party Obligations and exchange, enforce waive and
release any such security, (c) apply such security and direct the order or
manner of sale thereof as the Administrative Agent and the Lenders in their
discretion may determine and (d) release or substitute any one or more
endorsers, Guarantors, the Borrower or other obligors.

 


9.6                                 RELIANCE.


 

It is not necessary for the Administrative Agent, the Lenders or any Hedging
Agreement Providers to inquire into the capacity or powers of the Borrower or
the officers, directors, members, partners or agents acting or purporting to act
on its behalf, and any indebtedness made or created in reliance upon the
professed exercise of such powers shall be guaranteed hereunder.

 


9.7                                 WAIVER.


 

(a)                                  Each of the Guarantors waives any right
(except as shall be required by applicable law and cannot be waived) to require
the Administrative Agent, any Lender or any Hedging Agreement Provider to (i)
proceed against the Borrower, any other guarantor or any other party, (ii)
proceed against or exhaust any security held from the Borrower, any other
guarantor or any other party, or (iii) pursue any other remedy in the
Administrative Agent’s, any Lender’s or any Hedging Agreement Provider’s power
whatsoever.  Each of the Guarantors waives any defense based on or arising out
of any defense of the Borrower, any other guarantor or any other party other
than payment in full of the Credit Party Obligations, including without
limitation any defense based on or arising out of the disability of the
Borrower, any other guarantor or any other party, or the unenforceability of the
Credit Party Obligations or any part thereof from any cause, or the cessation
from any cause of the liability of the Borrower other than payment in full of
the Credit Party Obligations.  The Administrative Agent or any of the Lenders
may, at their election, foreclose on any security held by the Administrative
Agent or a Lender by one or more judicial or nonjudicial sales, whether or not
every aspect of any such sale is commercially reasonable (to the extent such
sale is permitted by applicable law), or exercise any other right or remedy the
Administrative Agent and any Lender may have against the Borrower or any other
party, or any security, without affecting or impairing in any way the liability
of any Guarantor hereunder except to the extent the Credit Party Obligations
have been paid in full.  Each of the Guarantors, to the extent permitted by law,
waives any defense arising out of any such election by the Administrative Agent
and each of the Lenders, even though such election operates to impair or
extinguish any right of reimbursement or subrogation or other right or remedy of
the Guarantors against the Borrower or any other party or any security.

 

(b)                                 Each of the Guarantors waives all
presentments, demands for performance, protests and notices, including without
limitation notices of nonperformance, notice of protest, notices of dishonor,
notices of acceptance of this Guaranty, and notices of the existence, creation
or incurring of new or additional Credit

 

81

--------------------------------------------------------------------------------


 

Party Obligations.  Each Guarantor assumes all responsibility for being and
keeping itself informed of the Borrower’s financial condition and assets, and of
all other circumstances bearing upon the risk of nonpayment of the Credit Party
Obligations and the nature, scope and extent of the risks which such Guarantor
assumes and incurs hereunder, and agrees that neither the Administrative Agent
nor any Lender shall have any duty to advise such Guarantor of information known
to it regarding such circumstances or risks.

 

(c)                                  Each of the Guarantors hereby agrees it
will not exercise any rights of subrogation which it may at any time otherwise
have as a result of this Guaranty (whether contractual, under Section 509 of the
U.S. Bankruptcy Code, or otherwise) to the claims of the Lenders or the Hedging
Agreement Provider against the Borrower or any other guarantor of the Credit
Party Obligations of the Borrower owing to the Lenders or such Hedging Agreement
Provider (collectively, the “Other Parties”) and all contractual, statutory or
common law rights of reimbursement, contribution or indemnity from any Other
Party which it may at any time otherwise have as a result of this Guaranty until
such time as the Credit Party Obligations shall have been paid in full, no
Credit Document or Hedging Agreement with a Hedging Agreement Provider remains
in effect and the Commitments have been terminated.  Each of the Guarantors
hereby further agrees not to exercise any right to enforce any other remedy
which the Administrative Agent, the Lenders or any Hedging Agreement Provider
now have or may hereafter have against any Other Party, any endorser or any
other guarantor of all or any part of the Credit Party Obligations of the
Borrower and any benefit of, and any right to participate in, any security or
collateral given to or for the benefit of the Lenders and/or the Hedging
Agreement Providers to secure payment of the Credit Party Obligations of the
Borrower until such time as the Credit Party Obligations shall have been paid in
full, no Credit Document or Hedging Agreement with a Hedging Agreement Provider
remains in effect and the Commitments have been terminated.

 


9.8                                 LIMITATION ON ENFORCEMENT.


 

The Lenders and the Hedging Agreement Providers agree that this Guaranty may be
enforced only by the action of the Administrative Agent acting upon the
instructions of the Required Lenders or any such Hedging Agreement Provider
(only with respect to obligations under the applicable Hedging Agreement entered
into with such Hedging Agreement Provider) and that no Lender or Hedging
Agreement Provider shall have any right individually to seek to enforce or to
enforce this Guaranty, it being understood and agreed that such rights and
remedies may be exercised by the Administrative Agent for the benefit of the
Lenders under the terms of this Credit Agreement and for the benefit of any
Hedging Agreement Provider under any Hedging Agreement provided by such Hedging
Agreement Provider.  The Lenders and the Hedging Agreement Providers further
agree that this Guaranty may not be enforced against any director, officer,
employee or stockholder of the Guarantors.

 


9.9                                 CONFIRMATION OF PAYMENT.


 

The Administrative Agent and the Lenders will, upon request after payment of the
Credit Party Obligations under the Credit Documents which are the subject of
this Guaranty and

 

82

--------------------------------------------------------------------------------


 

termination of the Commitments relating thereto, confirm to the Borrower, the
Guarantors or any other Person that the Credit Party Obligations under the
Credit Documents have been paid in full and the Commitments relating thereto
terminated, subject to the provisions of Section 9.2.

 


SECTION 10
MISCELLANEOUS


 


10.1                           AMENDMENTS AND WAIVERS.


 

Neither this Credit Agreement, nor any of the other Credit Documents, nor any
terms hereof or thereof may be amended, supplemented, waived or modified except
in accordance with the provisions of this Section.  The Required Lenders may,
or, with the written consent of the Required Lenders, the Administrative Agent
may, from time to time, (a) enter into with the Borrower written amendments,
supplements or modifications hereto and to the other Credit Documents for the
purpose of adding any provisions to this Credit Agreement or the other Credit
Documents or changing in any manner the rights of the Lenders or of the Borrower
hereunder or thereunder or (b) waive, on such terms and conditions as the
Required Lenders may specify in such instrument, any of the requirements of this
Credit Agreement or the other Credit Documents or any Default or Event of
Default and its consequences; provided, however, that, subject to Section 7.3,
no such waiver and no such amendment, waiver, supplement, modification or
release shall:

 

(i)                                     reduce the amount or extend the
scheduled date of maturity of any Loan or Note or any installment thereon, or
reduce the stated rate of any interest or fee payable hereunder (except in
connection with a waiver of interest at the increased post-default rate) or
extend the scheduled date of any payment thereof or increase the amount or
extend the expiration date of any Lender’s Commitment, in each case without the
written consent of each Lender directly affected thereby; or

 

(ii)                                  amend, modify or waive any provision of
this Section 10.1 or reduce the percentage specified in the definition of
Required Lenders, without the written consent of all the Lenders; or

 

(iii)                               amend, modify or waive any provision of
Section 9 without the written consent of the then Administrative Agent; or

 

(iv)                              release all or substantially all of the
Guarantors from their obligations under the Guaranty, without the written
consent of all the Lenders; or

 

(v)                                 amend, modify or waive any provision of the
Credit Documents requiring consent, approval or request of the Required Lenders
or all Lenders, without the written consent of the Required Lenders or of all
Lenders as appropriate; or

 

83

--------------------------------------------------------------------------------


 

(vi)                              amend or modify the definition of Credit Party
Obligations to delete or exclude any obligation or liability described therein
without the written consent of each Lender and each Hedging Agreement Provider
directly affected thereby; or

 

(vii)                           amend, modify or waive the order in which Credit
Party Obligations are paid in Section 2.12(b) without the written consent of
each Lender and each Hedging Agreement Provider directly affected thereby;

 

provided, further, that no amendment, waiver or consent affecting the rights or
duties of the Administrative Agent under any Credit Document shall in any event
be effective, unless in writing and signed by the Administrative Agent in
addition to the Lenders required hereinabove to take such action.

 

Any such waiver, any such amendment, supplement or modification and any such
release shall apply equally to each of the Lenders and shall be binding upon the
Borrower, the Lenders, the other Credit Parties, the Administrative Agent and
all future holders of the Notes.  In the case of any waiver, the Borrower, the
other Credit Parties, the Lenders and the Administrative Agent shall be restored
to their former position and rights hereunder and under the outstanding Loans
and Notes and other Credit Documents, and any Default or Event of Default
permanently waived shall be deemed to be cured and not continuing; but no such
waiver shall extend to any subsequent or other Default or Event of Default, or
impair any right consequent thereon.

 

The Borrower and the Lenders hereby authorize the Administrative Agent to modify
this Credit Agreement by unilaterally amending or supplementing Schedule 2.1(a)
from time to time in the manner requested by the Borrower, the Administrative
Agent or any Lender in order to reflect any assignments or transfers of the
Loans as provided for hereunder; provided further, however, that the
Administrative Agent shall promptly deliver a copy of any such modification to
the Borrower and each Lender.

 

Notwithstanding the fact that the consent of all the Lenders is required in
certain circumstances as set forth above, (A) each Lender is entitled to vote as
such Lender sees fit on any bankruptcy reorganization plan that affects the
Loans, and each Lender acknowledges that the provisions of Section 1126(c) of
the Bankruptcy Code supersedes the unanimous consent provisions set forth herein
and (B) the Required Lenders may consent to allow a Credit Party to use cash
collateral in the context of a bankruptcy or insolvency proceeding.

 

The Borrower shall be permitted to replace with a replacement financial
institution acceptable to the Administrative Agent any Lender (other than
Wachovia Bank, National Association) that fails to consent to any proposed
amendment, modification, termination, waiver or consent with respect to any
provision hereof or of any other Credit Document that requires the unanimous
approval of all of the Lenders, the approval of all of the Lenders affected
thereby or the approval of a class of Lenders, in each case in accordance with
the terms of this Section 10.1, so long as the consent of the Required Lenders
shall have been obtained with respect to such amendment, modification,
termination, waiver or consent; provided that (1) such replacement does not
conflict with any Requirement of Law, (2) the replacement financial institution
shall purchase, at par, all Loans and other amounts owing to such replaced
Lender on or prior to the

 

84

--------------------------------------------------------------------------------


 

date of replacement, (3) the replacement financial institution shall approve the
proposed amendment, modification, termination, waiver or consent, (4) the
Borrower shall be liable to such replaced Lender under Section 2.17 if any LIBOR
Rate Loan owing to such replaced Lender shall be purchased other than on the
last day of the Interest Period relating thereto, (5) the replaced Lender shall
be obligated to make such replacement in accordance with the provisions of
Section 10.6 (provided that the Borrower shall be obligated to pay the
registration and processing fee referred to therein), (6) until such time as
such replacement shall be consummated, the Borrower shall pay to the replaced
Lender all additional amounts (if any) required pursuant to Section 2.15, 2.16
or 2.18(a), as the case may be, (7) the Borrower provides at least three (3)
Business Days’ prior notice to such replaced Lender, and (8) any such
replacement shall not be deemed to be a waiver of any rights that the Borrower,
the Administrative Agent or any other Lender shall have against the replaced
Lender.  If any replaced Lender fails to execute the agreements required under
Section 10.6 in connection with an assignment pursuant to this Section 10.1, the
Borrower may, upon two (2) Business Days’ prior notice to such replaced Lender,
execute such agreements on behalf of such replaced Lender.  A Lender shall not
be required to be replaced if, prior thereto, as a result of a waiver by such
Lender or otherwise, the circumstances entitling the Borrower to require such
replacement cease to apply.

 


10.2                           NOTICES.


 

(a)                                  All notices, requests and demands to or
upon the respective parties hereto to be effective shall be in writing
(including by telecopy or other electronic communications as provided below),
and, unless otherwise expressly provided herein, shall be deemed to have been
duly given or made (a) when delivered by hand, (b) when transmitted via telecopy
(or other facsimile device) to the number set out herein, (c) the day following
the day on which the same has been delivered prepaid (or pursuant to an invoice
arrangement) to a reputable national overnight air courier service, or (d) the
third Business Day following the day on which the same is sent by certified or
registered mail, postage prepaid, in each case addressed as follows in the case
of the Borrower, the other Credit Parties and the Administrative Agent, and as
set forth on Schedule 10.2 in the case of the Lenders, or to such other address
as may be hereafter notified by the respective parties hereto and any future
Lenders or holders of the Notes:

 

if to the Borrower:

 

 

 

 

 

 

HNI Corporation

 

414 East Third Street

 

Muscatine, Iowa 52761-0071

 

Attention:

 

Melinda C. Ellsworth

 

 

 

Vice President, Treasurer
and Investor Relations

 

Telephone:

 

(563) 264-7406

 

Telecopy:

 

(563) 264-7655

 

85

--------------------------------------------------------------------------------


 

with a copy to:

 

 

 

 

 

 

 

HNI Corporation

 

414 East Third Street

 

Muscatine, Iowa 52761-0071

 

Attention:

 

Larry O. Davis
Treasury Manager

 

Telephone:

 

(563) 262-6999

 

Telecopy:

 

(563) 264-7217

 

 

 

 

if to the Administrative Agent:

 

 

 

 

 

Wachovia Bank, National Association

 

201 South College Street

 

NC0680/CP8

 

 

 

Charlotte, North Carolina 28288-0608

 

Attention:

 

Syndication Agency Services

 

Telephone:

 

(704) 374-2698

 

Telecopy:

 

(704) 383-0288

 

 

 

 

with a copy to:

 

 

 

 

 

 

 

Wachovia Bank, National Association

 

301 South College Street NC0760

 

One Wachovia Center, 6th Floor

 

Charlotte, North Carolina 28288-0760

 

Attention:

 

Richard E. Anglin III

 

Telephone:

 

(704) 383-3776

 

Telecopy:

 

(704) 383-6647

 

(b)                                 Notices and other communications to the
Lenders or the Administrative Agent hereunder may be delivered or furnished by
electronic communication (including e-mail and Internet or intranet websites)
pursuant to procedures approved by the Administrative Agent; provided that the
foregoing shall not apply to notices to any Lender pursuant to Section 2 if such
Lender, as applicable, has notified the Administrative Agent that it is
incapable of receiving notices under such Section by electronic communication. 
The Administrative Agent or the Borrower may, in its discretion, agree to accept
notices and other communications to it hereunder by electronic communications
pursuant to procedures approved by it; provided that approval of such procedures
may be limited to particular notices or communications.

 

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement); provided that if such notice or other communication is
not sent during the normal

 

86

--------------------------------------------------------------------------------


 

business hours of the recipient, such notice or communication shall be deemed to
have been sent at the opening of business on the next business day for the
recipient, and (ii) notices or communications posted to an Internet or intranet
website shall be deemed received upon the deemed receipt by the intended
recipient at its e-mail address as described in the foregoing clause (i) of
notification that such notice or communication is available and identifying the
website address therefor.

 


10.3                           NO WAIVER; CUMULATIVE REMEDIES.


 

No failure to exercise and no delay in exercising, on the part of the
Administrative Agent or any Lender, any right, remedy, power or privilege
hereunder shall operate as a waiver thereof; nor shall any single or partial
exercise of any right, remedy, power or privilege hereunder preclude any other
or further exercise thereof or the exercise of any other right, remedy, power or
privilege.  The rights, remedies, powers and privileges herein provided are
cumulative and not exclusive of any rights, remedies, powers and privileges
provided by law.

 


10.4                           SURVIVAL OF REPRESENTATIONS AND WARRANTIES.


 

All representations and warranties made hereunder and in any document,
certificate or statement delivered pursuant hereto or in connection herewith
shall survive the execution and delivery of this Credit Agreement and the Notes
and the making of the Loans; provided that all such representations and
warranties shall terminate on the date upon which the Commitments have been
terminated and all Credit Party Obligations have been paid in full.

 


10.5                           PAYMENT OF EXPENSES AND TAXES.


 

The Credit Parties jointly and severally agree (a) to pay or reimburse the
Administrative Agent and the Lead Arranger for all their reasonable
out-of-pocket costs and expenses incurred in connection with the development,
preparation, negotiation, printing and execution of, and any amendment,
supplement or modification to, this Credit Agreement and the other Credit
Documents and any other documents prepared in connection herewith or therewith,
and the consummation and administration of the transactions contemplated hereby
and thereby, together with the reasonable fees and disbursements of counsel to
the Administrative Agent and the Lead Arranger, (b) to pay or reimburse each
Lender and the Administrative Agent for all its costs and expenses incurred in
connection with the enforcement or preservation of any rights under this Credit
Agreement and the other Credit Documents, including, without limitation, the
reasonable fees and disbursements of counsel to the Administrative Agent and to
the Lenders, (c) on demand, to pay, indemnify, and hold each Lender and the
Administrative Agent harmless from, any and all recording and filing fees and
any and all liabilities with respect to, or resulting from any delay in paying,
stamp, excise and other similar taxes, if any, which may be payable or
determined to be payable in connection with the execution and delivery of, or
consummation or administration of any of the transactions contemplated by, or
any amendment, supplement or modification of, or any waiver or consent under or
in respect of, the Credit Documents, (d) to pay or reimburse each Lender and the
Administrative Agent for any reasonable costs, fees or expenses incurred in
connection with any investigation (including, without limitation, background
checks) performed to determine whether the Borrower or any of its Subsidiaries
or

 

87

--------------------------------------------------------------------------------


 

any officer, director, shareholder or affiliate of the Borrower or any of its
Subsidiaries has violated any Anti-Terrorism Laws or other similar law and (e)
to pay, indemnify, and hold each Lender and the Administrative Agent and their
Affiliates harmless from and against, any and all other liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs
(including, without limitation, settlement costs), expenses or disbursements of
any kind or nature whatsoever with respect to the execution, delivery,
enforcement, performance and administration of the Credit Documents and any such
other documents and the use, or proposed use, of proceeds of the Loans (other
than, in each case, with respect to actions by the Borrower against any
Indemnified Party in which the Borrower is the prevailing party) (all of the
foregoing, collectively, the “Indemnified Liabilities”); provided, however, that
the Borrower shall not have any obligation hereunder to the Administrative Agent
or any Lender with respect to Indemnified Liabilities arising from the gross
negligence or willful misconduct of the Administrative Agent or any such Lender,
as determined by a court of competent jurisdiction pursuant to a final
non-appealable judgment.  The agreements in this Section 10.5 shall survive
repayment of the Loans, Notes and all other Credit Party Obligations.

 


10.6                           SUCCESSORS AND ASSIGNS; PARTICIPATIONS;
PURCHASING LENDERS.


 

(a)                                  This Credit Agreement shall be binding upon
and inure to the benefit of the Borrower, the Lenders, the Administrative Agent,
all future Lenders and holders of the Notes and their respective successors and
assigns, except that the Borrower may not assign or transfer any of its rights
or obligations under this Credit Agreement or the other Credit Documents without
the prior written consent of each Lender.

 

(b)                                 Any Lender may, in the ordinary course of
its commercial banking business and in accordance with applicable law, at any
time sell to one or more banks or other entities (“Participants”) participating
interests in any Loan owing to such Lender, any Note held by such Lender, any
Commitment of such Lender, or any other interest of such Lender hereunder.  In
the event of any such sale by a Lender of participating interests to a
Participant, such Lender’s obligations under this Credit Agreement to the other
parties to this Credit Agreement shall remain unchanged, such Lender shall
remain solely responsible for the performance thereof, such Lender shall remain
the holder of any such Note for all purposes under this Credit Agreement, and
the Borrower and the Administrative Agent shall continue to deal solely and
directly with such Lender in connection with such Lender’s rights and
obligations under this Credit Agreement.  No Lender shall transfer or grant any
participation under which the Participant shall have rights to approve any
amendment to or waiver of this Credit Agreement or any other Credit Document
except to the extent such amendment or waiver would (i) extend the scheduled
maturity of any Loan or Note or any installment thereon in which such
Participant is participating, or reduce the stated rate or extend the time of
payment of interest or fees thereon (except in connection with a waiver of
interest at the increased post-default rate) or reduce the principal amount
thereof, or increase the amount of the Participant’s participation over the
amount thereof then in effect (it being understood that a waiver of any Default
or Event of Default shall not constitute a change in the terms of such
participation, and that an increase in any Commitment or Loan shall be permitted
without consent of any Participant if the Participant’s participation is not
increased as a result thereof), (ii) release all or substantially all of the
Guarantors from their obligations under the Guaranty or (iii) consent to the
assignment or

 

88

--------------------------------------------------------------------------------


 

transfer by the Borrower of any of its rights and obligations under this Credit
Agreement.  In the case of any such participation, the Participant shall not
have any rights under this Credit Agreement or any of the other Credit Documents
(the Participant’s rights against such Lender in respect of such participation
to be those set forth in the agreement executed by such Lender in favor of the
Participant relating thereto) and all amounts payable by the Borrower hereunder
shall be determined as if such Lender had not sold such participation; provided
that each Participant shall be entitled to the benefits of Sections 2.15, 2.16,
2.17 and 10.5 with respect to its participation in the Commitments and the Loans
outstanding from time to time; provided further, that no Participant shall be
entitled to receive any greater amount pursuant to such Sections than the
transferor Lender would have been entitled to receive in respect of the amount
of the participation transferred by such transferor Lender to such Participant
had no such transfer occurred.

 

(c)                                  Any Lender may, in the ordinary course of
its lending business and in accordance with applicable law, at any time, sell or
assign to any Lender or any Affiliate or Related Fund thereof and, with the
consent of the Administrative Agent and, so long as no Default or Event of
Default has occurred and is continuing, the Borrower (in each case, which
consent shall not be unreasonably withheld or delayed), to one or more
additional banks or financial institutions or entities (“Purchasing Lenders”),
all or any part of its rights and obligations under this Credit Agreement and
the Notes in minimum amounts of $5,000,000 with respect to its Commitment and
Loans (or, if less, the entire amount of such Lender’s obligations), pursuant to
a Commitment Transfer Supplement, executed by such Purchasing Lender and such
transferor Lender (and, to the extent required above, the Administrative Agent
and the Borrower), and delivered to the Administrative Agent for its acceptance
and recording in the Register; provided that, except in the case of an
assignment of the entire remaining amount of the transferor Lender’s Commitment
and the Loans at the time owing to it, the principal outstanding balance of the
Loans of the transferor Lender subsequent to the effectiveness of the Commitment
Transfer Supplement shall not be less than $5,000,000, unless each of the
Administrative Agent and, so long as no Event of Default has occurred and is
continuing, the Borrower otherwise consent (each such consent not to be
unreasonably withheld or delayed).  Upon such execution, delivery, acceptance
and recording, from and after the Transfer Effective Date specified in such
Commitment Transfer Supplement, (x) the Purchasing Lender thereunder shall be a
party hereto and, to the extent provided in such Commitment Transfer Supplement,
have the rights and obligations of a Lender hereunder with a Commitment as set
forth therein, and (y) the transferor Lender thereunder shall, to the extent
provided in such Commitment Transfer Supplement, be released from its
obligations under this Credit Agreement (and, in the case of a Commitment
Transfer Supplement covering all or the remaining portion of a transferor
Lender’s rights and obligations under this Credit Agreement, such transferor
Lender shall cease to be a party hereto; provided, however, that such Lender
shall still be entitled to any indemnification rights hereunder).  Such
Commitment Transfer Supplement shall be deemed to amend this Credit Agreement to
the extent, and only to the extent, necessary to reflect the addition of such
Purchasing Lender and the resulting adjustment of Commitment Percentages arising
from the purchase by such Purchasing Lender of all or a portion of the rights
and obligations of such transferor Lender under this Credit Agreement and the
Notes.  On or prior to the Transfer Effective Date specified in such Commitment
Transfer Supplement, the Borrower shall execute and deliver to the
Administrative Agent in exchange for any Notes delivered to the

 

89

--------------------------------------------------------------------------------


 

Administrative Agent pursuant to such Commitment Transfer Supplement new Notes
to the order of such Purchasing Lender, to the extent requested by such
Purchasing Lender, in an amount equal to the Commitment assumed by it pursuant
to such Commitment Transfer Supplement and, unless the transferor Lender has not
retained a Commitment hereunder, new Notes, if requested, to the order of the
transferor Lender in an amount equal to the Commitment retained by it
hereunder.  Such new Notes shall be dated the Closing Date and shall otherwise
be in the form of the Notes replaced thereby.  The Notes surrendered by the
transferor Lender shall be returned by the Administrative Agent to the Borrower
marked “canceled”.

 

(d)                                 The Administrative Agent shall maintain at
its address referred to in Section 10.2 a copy of each Commitment Transfer
Supplement delivered to it and a register (the “Register”) for the recordation
of the names and addresses of the Lenders and the Commitment of, and principal
amount of the Loans owing to, each Lender from time to time.  The entries in the
Register shall be conclusive, in the absence of manifest error, and the
Borrower, the Administrative Agent and the Lenders may treat each Person whose
name is recorded in the Register as the owner of the Loan recorded therein for
all purposes of this Credit Agreement.  The Register shall be available for
inspection by the Borrower or any Lender at any reasonable time and from time to
time upon reasonable prior notice.

 

(e)                                  Upon its receipt of a duly executed
Commitment Transfer Supplement, together with payment to the Administrative
Agent by the transferor Lender or the Purchasing Lender, as agreed between them,
of a registration and processing fee of $3,500 for each Purchasing Lender listed
in such Commitment Transfer Supplement and the Notes subject to such Commitment
Transfer Supplement, the Administrative Agent shall (i) accept such Commitment
Transfer Supplement, (ii) record the information contained therein in the
Register and (iii) give prompt notice of such acceptance and recordation to the
Lenders and the Borrower.

 

(f)                                    The Borrower authorizes each Lender to
disclose to any Participant or Purchasing Lender (each, a “Transferee”) and any
prospective Transferee any and all financial information in such Lender’s
possession concerning the Borrower and its Affiliates which has been delivered
to such Lender by or on behalf of the Borrower pursuant to this Credit Agreement
or which has been delivered to such Lender by or on behalf of the Borrower in
connection with such Lender’s credit evaluation of the Borrower and its
Subsidiaries prior to becoming a party to this Credit Agreement, in each case
subject to Section 10.15.

 

(g)                                 At the time of each assignment pursuant to
this Section 10.6 to a Person which is not already a Lender hereunder and which
is not a United States person (as such term is defined in Section 7701(a)(30) of
the Code) for federal income tax purposes, the respective assignee Lender shall
provide to the Borrower and the Administrative Agent the appropriate Internal
Revenue Service Forms (and, if applicable, a 2.18 Certificate) described in
Section 2.18.

 

(h)                                 Nothing herein shall prohibit any Lender
from pledging or assigning any of its rights under this Credit Agreement
(including, without limitation, any right to payment of principal and interest
under any Note) to any Federal Reserve Bank in accordance with applicable laws.

 

90

--------------------------------------------------------------------------------


 

(i)                                     Any sale or assignment pursuant to this
Section 10.6 shall contain a representation and warranty by the Transferee to
the effect that none of the funds, monies, assets or other consideration to be
used by it to make the purchase or assignment of or to fund any Loan, LOC
Obligation or other extension of credit under this Credit Agreement or other
Credit Documents constitutes “plan assets” as defined in ERISA and that the
rights benefits and interests of the Transferee in and under this Credit
Agreement and other Credit Documents will not be “plan assets” under ERISA.

 


10.7                           ADJUSTMENTS; SET-OFF.


 

(a)                                  Each Lender agrees that if any Lender (a
“Benefited Lender”) shall at any time receive any payment of all or part of its
Loans, or interest thereon, or receive any collateral in respect thereof
(whether voluntarily or involuntarily, by set-off, pursuant to events or
proceedings of the nature referred to in Section 7.1(e), or otherwise) in a
greater proportion than any such payment to or collateral received by any other
Lender, if any, in respect of such other Lender’s Loans, or interest thereon,
such Benefited Lender shall purchase for cash from the other Lenders a
participating interest in such portion of each such other Lender’s Loan, or
shall provide such other Lenders with the benefits of any such collateral, or
the proceeds thereof, as shall be necessary to cause such Benefited Lender to
share the excess payment or benefits of such collateral or proceeds ratably with
each of the Lenders; provided, however, that if all or any portion of such
excess payment or benefits is thereafter recovered from such Benefited Lender,
such purchase shall be rescinded, and the purchase price and benefits returned,
to the extent of such recovery, but without interest.  The Borrower agrees that
each Lender so purchasing a portion of another Lender’s Loans may exercise all
rights of payment (including, without limitation, rights of set-off) with
respect to such portion as fully as if such Lender were the direct holder of
such portion.

 

(b)                                 In addition to any rights and remedies of
the Lenders provided by law (including, without limitation, other rights of
set-off), each Lender shall have the right, without prior notice to any Credit
Party, any such notice being expressly waived by the Credit Parties to the
extent permitted by applicable law, upon the occurrence of any Event of Default,
to setoff and appropriate and apply any and all deposits (general or special,
time or demand, provisional or final), in any currency, and any other credits,
indebtedness or claims, in any currency, in each case whether direct or
indirect, absolute or contingent, matured or unmatured, at any time held or
owing by such Lender or any branch or agency thereof to or for the credit or the
account of any Credit Party, or any part thereof in such amounts as such Lender
may elect, against and on account of any Credit Party Obligations owing to such
Lender, as such Lender may elect, whether or not such Lender has made any demand
for payment and although such obligations, liabilities and claims may be
contingent or unmatured.  The aforesaid right of set-off may be exercised by
such Lender against the Credit Party or against any trustee in bankruptcy,
debtor in possession, assignee for the benefit of creditors, receiver or
execution, judgment or attachment creditor of any such Credit Party, or against
anyone else claiming through or against any such Credit Party or any such
trustee in bankruptcy, debtor in possession, assignee for the benefit of
creditors, receiver, or execution, judgment or attachment creditor,
notwithstanding the fact that such right of set-off shall not have been
exercised by such Lender prior to the occurrence of any Event of Default.  Each
Lender agrees promptly to notify the applicable Credit Party and the

 

91

--------------------------------------------------------------------------------


 

Administrative Agent after any such set-off and application made by such Lender;
provided, however, that the failure to give such notice shall not affect the
validity of such set-off and application.

 


10.8                           TABLE OF CONTENTS AND SECTION HEADINGS.


 

The table of contents and the Section and subsection headings herein are
intended for convenience only and shall be ignored in construing this Credit
Agreement.

 


10.9                           COUNTERPARTS.


 

This Credit Agreement may be executed by one or more of the parties to this
Credit Agreement on any number of separate counterparts, and all of said
counterparts taken together shall be deemed to constitute one and the same
agreement.

 


10.10                     EFFECTIVENESS.


 

This Credit Agreement shall become effective on the date on which all of the
parties have signed a copy hereof (whether the same or different copies) and
shall have delivered the same to the Administrative Agent (or counsel to the
Administrative Agent) or, in the case of the Lenders, shall have given to the
Administrative Agent written, telecopied or telex notice (actually received) at
such office that the same has been signed and mailed to it.

 


10.11                     SEVERABILITY.


 

Any provision of this Credit Agreement which is prohibited or unenforceable in
any jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such prohibition or unenforceability without invalidating the remaining
provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

 


10.12                     INTEGRATION.


 

This Credit Agreement and the other Credit Documents represent the agreement of
the Borrower, the Administrative Agent and the Lenders with respect to the
subject matter hereof, and there are no promises, undertakings, representations
or warranties by the Administrative Agent, the Borrower or any Lender relative
to the subject matter hereof not expressly set forth or referred to herein or in
the other Credit Documents.

 


10.13                     GOVERNING LAW.


 

THIS CREDIT AGREEMENT AND THE OTHER CREDIT DOCUMENTS AND THE RIGHTS AND
OBLIGATIONS OF THE PARTIES UNDER THIS CREDIT AGREEMENT AND THE OTHER CREDIT
DOCUMENTS SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE
WITH, THE LAW OF THE STATE OF NEW YORK.

 

92

--------------------------------------------------------------------------------


 


10.14                     CONSENT TO JURISDICTION AND SERVICE OF PROCESS.


 

All judicial proceedings brought against the Borrower and/or any other Credit
Party with respect to this Credit Agreement, any Note or any of the other Credit
Documents may be brought in the courts of the State of New York in New York
County or of the United States for the Southern District of New York, and, by
execution and delivery of this Credit Agreement, each of the Borrower and the
other Credit Parties accepts, for itself and in connection with its properties,
generally and unconditionally, the non-exclusive jurisdiction of the aforesaid
courts and irrevocably agrees to be bound by any final judgment rendered thereby
in connection with this Credit Agreement, any Note or any other Credit Document
from which no appeal has been taken or is available.  Each of the Borrower and
the other Credit Parties irrevocably agrees that all service of process in any
such proceedings in any such court may be effected by mailing a copy thereof by
registered or certified mail (or any substantially similar form of mail),
postage prepaid, to it at its address set forth in Section 10.2 or at such other
address of which the Administrative Agent shall have been notified pursuant
thereto, such service being hereby acknowledged by each of the Borrower and the
other Credit Parties to be effective and binding service in every respect.  Each
of the Borrower, the Administrative Agent and the Lenders irrevocably waives any
objection, including, without limitation, any objection to the laying of venue
based on the grounds of forum non conveniens which it may now or hereafter have
to the bringing of any such action or proceeding in any such jurisdiction. 
Nothing herein shall affect any right that any party hereto may have to serve
process in any other manner permitted by law or shall limit the right of any
Lender to bring proceedings against the Borrower or the other Credit Parties in
the court of any other jurisdiction.

 


10.15                     CONFIDENTIALITY.


 

The Administrative Agent and each of the Lenders agrees that it will use its
best efforts not to disclose without the prior consent of the Borrower (other
than to its employees, affiliates, auditors or counsel or to another Lender) any
non-public information with respect to the Borrower and its Subsidiaries which
is furnished pursuant to this Credit Agreement, any other Credit Document or any
documents contemplated by or referred to herein or therein, except that any
Lender may disclose any such information (a) as has become generally available
to the public other than by a breach of this Section 10.15, (b) as may be
required in any report, statement or testimony submitted to any municipal, state
or federal regulatory body having or claiming to have jurisdiction over such
Lender or to the Federal Reserve Board or the Federal Deposit Insurance
Corporation or the OCC or the NAIC or similar organizations (whether in the
United States or elsewhere) or their successors, (c) as may be required in
response to any summons or subpoena or any law, order, regulation or ruling
applicable to such Lender, provided that such Lender will, to the extent
permitted by law, promptly give notice to the Borrower before any such
disclosure so that the Borrower may seek to obtain a protective order, (d) to
any prospective Participant or assignee in connection with any contemplated
transfer pursuant to Section 10.6; provided that such prospective transferee
shall have agreed to be bound by the confidentiality provisions set forth in
this Section 10.15, (e) to any actual or prospective counterparty (or its
advisors) to any Hedging Agreement relating to a Credit Party and its
obligations; provided that such Person(s) shall have agreed to be bound by the
confidentiality

 

93

--------------------------------------------------------------------------------


 

provisions set forth in this Section 10.15, (f) to Gold Sheets and other similar
bank trade publications, such information to consist solely of deal terms and
other information regarding the credit facilities evidenced by this Credit
Agreement customarily found in such publications or (g) in connection with any
suit, action or proceeding for the purpose of defending itself, reducing its
liability, or protecting or exercising any of its claims, rights, remedies or
interests under or in connection with the Credit Documents or any Hedging
Agreement entered into with a Hedging Agreement Provider.

 


10.16                     ACKNOWLEDGMENTS.


 

The Borrower and the other Credit Parties each hereby acknowledges that:

 

(a)                                  it has been advised by counsel in the
negotiation, execution and delivery of each Credit Document;

 

(b)                                 neither the Administrative Agent nor any
Lender has any fiduciary relationship with or duty to the Borrower or any other
Credit Party arising out of or in connection with this Credit Agreement and the
relationship between Administrative Agent and Lenders, on one hand, and the
Borrower and the other Credit Parties, on the other hand, in connection herewith
is solely that of debtor and creditor; and

 

(c)                                  no joint venture exists among the Lenders
or among the Borrower and the Lenders.

 


10.17                     WAIVERS OF JURY TRIAL.


 

THE BORROWER, THE OTHER CREDIT PARTIES, THE ADMINISTRATIVE AGENT AND THE LENDERS
HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVE, TO THE EXTENT PERMITTED BY
APPLICABLE LAW, TRIAL BY JURY IN ANY LEGAL ACTION OR PROCEEDING RELATING TO THIS
CREDIT AGREEMENT OR ANY OTHER CREDIT DOCUMENT AND FOR ANY COUNTERCLAIM THEREIN.

 

[Remainder of Page Intentionally Left Blank]

 

94

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each of the parties hereto has caused a counterpart of this
Credit Agreement to be duly executed and delivered as of the date first above
written.

 

BORROWER:

HNI CORPORATION,

 

an Iowa corporation

 

 

 

By:

/s/

 Melinda C. Ellsworth

 

 

Name:

 

 Melinda C. Ellsworth

 

 

Title:

 

 Vice President, Treasurer and

 

 

 

 and Investor Relations

 

 

 

GUARANTORS:

THE HON COMPANY

 

ALLSTEEL INC.

 

HEARTH & HOME TECHNOLOGIES INC.

 

PAOLI INC.

 

RIVER BEND CAPITAL CORPORATION

 

 

 

By:

/s/

 Melinda C. Ellsworth

 

 

Name:

 

 Melinda C. Ellsworth

 

 

Title:

 

 Vice President, Treasurer and

 

 

 

 and Investor Relations

 

 

--------------------------------------------------------------------------------


 

LENDERS:

WACHOVIA BANK, NATIONAL ASSOCIATION,

 

individually in its capacity as a

 

Lender and in its capacity as Administrative Agent

 

 

 

By:

/s/

 Richard E. Anglin III

 

 

Name:

 

 Richard E. Anglin III

 

 

Title:

 

 Vice President

 

 

--------------------------------------------------------------------------------


 

 

BANK OF AMERICA, N.A.,

 

individually in its capacity as a

 

Lender and in its capacity as Syndication Agent

 

 

 

By:

/s/

 Sharon Burks Horos

 

 

Name:

 

 Sharon Burks Horos

 

 

Title:

 

 Vice President

 

 

--------------------------------------------------------------------------------


 

 

WELLS FARGO BANK, N.A.,

 

individually in its capacity as a

 

Lender and in its capacity as Documentation Agent

 

 

 

By:

/s/

 Elizabeth M. Emde

 

 

Name:

 

 Elizabeth M. Emde

 

 

Title:

 

 Assistant Vice President

 

 

--------------------------------------------------------------------------------


 

 

BNP PARIBAS,

 

individually in its capacity as a

 

Lender and in its capacity as Documentation Agent

 

 

 

By:

/s/

 Jo Ellen Bender

 

 

Name:

 

 Jo Ellen Bender

 

 

Title:

 

 Managing Director

 

 

 

 

By:

/s/

 Gaye C. Plunkett

 

 

Name:

 

 Gaye C. Plunkett

 

 

Title:

 

 Vice President

 

 

--------------------------------------------------------------------------------


 

 

HARRIS TRUST & SAVINGS BANK,

 

as a Lender

 

 

 

By:

/s/

 Derek R. Cook

 

 

Name:

 

 Derek R. Cook

 

 

Title:

 

 Vice President

 

 

--------------------------------------------------------------------------------


 

 

NATIONAL CITY BANK OF THE MIDWEST,

 

as a Lender

 

 

 

By:

/s/

 Kevin M. Knopf

 

 

Name:

 

 Kevin M. Knopf

 

 

Title:

 

 Vice President

 

 

--------------------------------------------------------------------------------


 

 

SUNTRUST BANK,

 

as a Lender

 

 

 

By:

/s/

 Linda L. Dash

 

 

Name:

 

 Linda L. Dash

 

 

Title:

 

 Director

 

 

--------------------------------------------------------------------------------